Exhibit 10.7
Execution Copy
AMENDMENT No. 1
          AMENDMENT No. 1 dated as of April 16, 2010 (this “Amendment”), among
INTERNATIONAL LEASE FINANCE CORPORATION (the “Company”); each of the financial
institutions listed on the signature pages hereof (individually, a “Bank” and,
collectively, the “Banks”, together with their respective successors and
assigns); and CITICORP USA, INC. (herein, in its individual corporate capacity,
together with its successors and assigns called “CUSA”), as administrative agent
for the Banks (herein, in such capacity, together with its successors and
assigns in such capacity, called the “Agent”).
          1. The Company, the Banks and CUSA, as administrative agent, are
parties to a Five-Year Revolving Credit Agreement dated as of October 13, 2006
(the “Credit Agreement”) providing, subject to the terms and conditions thereof,
for loans to be made by said Banks to the Company in an aggregate principal
amount not exceeding $2,500,000,000.
          2. The Company desires to extend the Termination Date under the Credit
Agreement and to designate each Bank that agrees to exchange its Commitment
existing immediately prior to the Amendment Effective Date (as hereinafter
defined) for a new commitment with an extended Termination Date (such exchanged
commitment being a “2012 Commitment” and each such Bank doing such an exchange,
a “2012 Bank”).
          3. Each Bank that executes and delivers this Amendment as a 2012 Bank
shall agree, as of the Amendment Effective Date (as hereinafter defined), to
extend, as of the Collateral Value Effective Date (as hereinafter defined), the
Termination Date of its existing Commitment by one year to October 13, 2012
subject to the terms and conditions as set forth herein.
          4. Each Bank that does not extend its Termination Date shall, upon the
Amendment Effective Date become a 2011 Bank, the existing Commitments of which
shall have a Termination Date of October 13, 2011, and all other rights and
obligations of such 2011 Bank in effect prior to the Amendment Effective Date
with respect to its existing Commitment and Loans shall, upon and after the
occurrence of the Amendment Effective Date, remain unchanged and as in effect
immediately prior to the Amendment Effective Date.
          5. The Company has requested that the Credit Agreement be amended in
certain respects to give effect to the changes described above and as may
otherwise be agreed in accordance with the terms hereof.
          6. Accordingly, in consideration of the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:
          Section 1. Definitions. Except as otherwise defined herein, terms
defined in the Credit Agreement (as amended hereby) are used herein as defined
therein.
          Section 2. Amendments. Subject to the satisfaction of the conditions
set forth in Section 3 herein, the Credit Agreement is amended as follows:
ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



          2.01. The following definitions set forth in Section 1.2 of the Credit
Agreement are amended to read in their entirety as follows:
     “Aggregate Commitment” means, at any date of determination, the aggregate
amount of the 2011 Commitments of all 2011 Banks at such date plus the Aggregate
2012 Commitments at such date.
     “Bank” see Preamble to this Agreement; a Bank is either a 2011 Bank or a
2012 Bank.
     “Bid Loan” means a 2011 Bid Loan or a 2012 Bid Loan.
     “Bid Note” means a 2011 Bid Note or a 2012 Bid Note.
     “Commitment” means the Banks’ commitments to make Committed Loans
hereunder; and “Commitment” as to any Bank means its 2011 Commitment or 2012
Commitment, as applicable.
     “Committed Loan” means a 2011 Committed Loan or a 2012 Committed Loan.
     “Committed Note” means a 2011 Committed Note or 2012 Committed Note.
     “Wholly-owned Subsidiary” means any Person of which or in which the Company
and its other Wholly-owned Subsidiaries own directly or indirectly 100% of:
     (a) the issued and outstanding shares of stock,
     (b) the capital interest or profits interest of such Person, if it is a
partnership, joint venture or similar entity, or
     (c) the beneficial interest of such Person, if it is a trust, association
or other unincorporated organization
     (except in the case of each clause (a), (b) or (c), to the extent of the
Local Requirements Exception).
               2.02. The following new definitions are inserted in Section 1.2
of the Credit Agreement in proper alphabetical order:
     “2011 Bank” means a Bank with a 2011 Commitment.
     “2011 Bid Loan” means a Loan in Dollars that is an Absolute Rate Loan or a
LIBOR Rate Loan made by a 2011 Bank pursuant to Section 2.
     “2011 Bid Note” means a promissory note of the Company, in substantially
the form of Exhibit D-1, duly completed, evidencing 2011 Bid
ILFC Amendment No. 1 to 2011 Facility

-2-



--------------------------------------------------------------------------------



 



Loans to the Company, as such note may be amended, modified or supplemented or
supplanted pursuant to Section 13.4.1 from time to time.
     “2011 Commitment” as to any Bank means the amount set forth opposite its
name on Schedule I under the caption “2011 Commitment” (as reduced in accordance
with Section 5.1, Section 5.3 or Section 13.8, or as periodically revised in
accordance with Section 13.4 or Section 13.8).
     “2011 Committed Loan” means a Loan in Dollars that is a Base Rate Loan or a
LIBOR Rate Loan made by a 2011 Bank pursuant to Section 3.
     “2011 Committed Note” means a promissory note of the Company, in
substantially the form of Exhibit E-1, duly completed, evidencing 2011 Committed
Loans to the Company, as such note may be amended, modified or supplemented or
supplanted pursuant to Section 13.4.1 from time to time.
     “2012 Additional Extension Fee” — see Section 13.8(a).
     “2012 Amendment Fee” — see Section 13.8(a).
     “2012 Bank” means a Bank with a 2012 Commitment.
     “2012 Bid Loan” means a Loan in Dollars that is an Absolute Rate Loan or a
LIBOR Rate Loan made by a 2012 Bank pursuant to Section 2.
     “2012 Bid Note” means a promissory note of the Company, in substantially
the form of Exhibit D-2, duly completed, evidencing 2012 Bid Loans to the
Company, as such note may be amended, modified or supplemented or supplanted
pursuant to Section 13.4.1 from time to time.
     “2012 Commitment” as to any Bank means the amount set forth opposite its
name on Schedule I under the caption “2012 Commitment” (as reduced in accordance
with Section 5.1, Section 5.3 or Section 13.8, or as periodically revised in
accordance with Section 13.4 or Section 13.8).
     “2012 Committed Loan” means a Loan in Dollars that is a Base Rate Loan or a
LIBOR Rate Loan made by a 2012 Bank pursuant to Section 3.
     “2012 Committed Note” means a promissory note of the Company, in
substantially the form of Exhibit E-2, duly completed, evidencing 2012 Committed
Loans to the Company, as such note may be amended, modified or supplemented or
supplanted pursuant to Section 13.4.1 from time to time.
     “Aggregate 2012 Commitments” means, as of any date of determination, the
aggregate amount of the 2012 Commitments of all 2012 Banks at such date.
     “Aggregate Collateral Value” means, at any time, the sum of the Aircraft
Values of the Eligible Aircraft Owned by the Pledged SPEs plus, prior to the
ILFC Amendment No. 1 to 2011 Facility

-3-



--------------------------------------------------------------------------------



 



earlier of the final Determination Date and the Collateral Value Effective Date,
the aggregate amount of the Cash Collateral at such time.
     “Aircraft” means at any time, the aircraft set forth on Schedule IV hereto,
as supplemented or amended from time to time by the Company with the consent of
the Required Secured Parties, together with the aircraft and engine manuals,
records and other technical documents delivered or to be delivered in connection
therewith, including with respect to Aircraft added to Schedule IV pursuant to
the following proviso: provided that the Company shall be entitled to supplement
or amend Schedule IV hereto with the consent of the Agent in its reasonable
discretion to add Aircraft (i) in the event that any Aircraft are removed from
Schedule IV, including as a result of a sale, transfer or other disposition of
such Aircraft or as a result of an Event of Loss (any such Aircraft, a “Removed
Aircraft”), so long as the Aircraft added to Schedule IV is the same type and
model of Aircraft as the Removed Aircraft, is not older than the Removed
Aircraft and is subject to a lease that terminates or expires on a date after
the date of termination or expiration of the lease for the Removed Aircraft, or
(ii) in the event that the Aircraft Value of the Aircraft in the aggregate has
declined as set forth in Appraisal Reports of three Appraisers dated no earlier
than six months prior to the date of determination, so long as the Aircraft
added to Schedule IV is not older than the average age of the Aircraft set forth
on Schedule IV prior to such addition, is a model and type of Aircraft that is
the same as any Aircraft set forth on Schedule IV prior to such addition, has an
Aircraft Value based on Appraisal Reports of the three Appraisers delivered to
the Agent at least 10 Business Days prior to such proposed date of amendment or
supplement to Schedule IV, and is subject to a lease with a scheduled lease term
greater than or equal to the average scheduled lease term of the Aircraft set
forth on Schedule IV prior to such addition.
     “Aircraft Value” means, at any time, with respect to any Aircraft, the
Current Market Value, determined by taking the average of the three appraised
values as reflected in the Appraisal Reports then most recently delivered to the
Agent with respect to such Aircraft, including pursuant to Section 9.17,
9.18(a), 9.18(c) or 9.19.
     “Amendment Effective Date” means April 16, 2010.
     “Amendment No. 1” means Amendment No. 1 to this Agreement dated as of
April 16, 2010.
     “Appraisal Date” means each six-month anniversary of the Initial Appraisal
Date on which new Appraisal Reports are required to be delivered to the Agent
pursuant to the terms hereof.
     “Appraisal Report” means, with respect to any Aircraft, a “desktop”
appraisal conducted by one of the three Appraisers, which appraisal assumes that
such Aircraft is in “half-time” remaining maintenance condition life, and shall
ILFC Amendment No. 1 to 2011 Facility

-4-



--------------------------------------------------------------------------------



 



include the “Initial Appraisal Reports” and shall not be conducted earlier than
30 days prior to any required date of delivery hereunder.
     “Appraisers” means each of AVITAS, Inc., Aircraft Information Services,
Inc. and Aviation Specialist Group, and any other appraisal firms selected and
retained by the Company and approved by the Agent.
     “Cape Town Convention” means, collectively, the Convention and the
Protocol, together with all regulations and procedures issued in connection
therewith, and all other rules, amendments, supplements, modifications, and
revisions thereto (in each case using the English language version).
     “Cape Town Filings” means filings with the International Registry under the
Cape Town Convention to evidence a Pledged SPE’s or Intermediate Lessee’s, as
applicable, title to or interest in the objects and related leases in Eligible
Aircraft in which such Pledged SPE or Intermediate Lessee, as applicable, has an
International Interest (as defined in the Cape Town Convention).
     “Cash Collateralize” means to deposit cash into the Holdco I Cash
Collateral Account as collateral for 2012 Committed Loans, and “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral.
     “Collateral” — see the Security and Guarantee Agreement.
     “Collateral Documents” means the Security and Guarantee Agreement, the
Irish Share Charge, each of the collateral documents, instruments and
supplements delivered pursuant to Section 9.21, and each other agreement to
which the Company or a Guarantor is a party that creates or purports to create a
Lien in favor of the Agent for the benefit of the Secured Parties.
     “Collateral Value Effective Date” means the first date on which the
Aggregate Collateral Value is equal to or greater than the Required Collateral
Amount.
     “Convention” means the Convention on International Interests in Mobile
Equipment signed in Cape Town, South Africa on November 16, 2001.
     “Current Market Value” means, with respect to any Aircraft, the amount,
expressed in Dollars, that may reasonably be expected for property exchanged
between a willing buyer and a willing seller with equity to both, neither under
any compulsion to buy or sell and both fully aware of all relevant, reasonably
ascertainable facts.
     “Determination Date” means, each of the sixth, ninth and twelfth month
anniversary of the Amendment Effective Date.
ILFC Amendment No. 1 to 2011 Facility

-5-



--------------------------------------------------------------------------------



 



     “Eligible Aircraft” means, as of any date of determination, the Aircraft
set forth on Schedule 9.18 hereof as of such date, as such Schedule is
supplemented or amended from time to time by the Company (including, without
limitation, any such Replacement Aircraft), in each case (x) which is Owned by a
Pledged SPE and (y) with respect to which, the Company and each applicable
Guarantor shall have made all related filings and taken all other actions
necessary to create a valid and perfected first priority lien and security
interest in the Equity Interests of such Pledged SPE in favor of the Agent, on
behalf of the Secured Parties, under New York law, securing the Secured
Obligations, free and clear of all other Liens, other than Permitted Collateral
Liens.
     “Equity Interests” — see Security and Guarantee Agreement.
     “Event of Loss” means, with respect to any Eligible Aircraft, (a) if the
same is subject to a Lease, a “Total Loss,” “Casualty Occurrence” or “Event of
Loss” or the like (however so defined in the applicable Lease); or (b) if the
same is not subject to a Lease, (i) its actual, constructive, compromised,
arranged or agreed total loss, (ii) its destruction, damage beyond repair or
being rendered permanently unfit for normal use for any reason whatsoever,
(iii) requisition for title, confiscation, forfeiture or any compulsory
acquisition or seizure or requisition for hire (other than a confiscation,
compulsory acquisition or seizure or requisition for hire for a consecutive
period not exceeding 180 days) by or under the order of any government (whether
civil, military or de facto) or public or local authority in each case other
than by the United States or (iv) its hijacking, theft or disappearance,
resulting in loss of possession by the owner or operator thereof for a period of
180 consecutive days or longer. An Event of Loss with respect to any Eligible
Aircraft shall be deemed to occur on the date on which such Event of Loss is
deemed pursuant to the relevant Lease to have occurred or, if such Lease does
not so deem or if the relevant Eligible Aircraft is not subject to a Lease,
(A) in the case of an actual total loss or destruction, damage beyond repair or
being rendered permanently unfit, the date on which such loss, destruction,
damage or rendering occurs (or, if the date of loss or destruction is not known,
the date on which the relevant Eligible Aircraft was last heard of); (B) in the
case of a constructive, compromised, arranged or agreed total loss, the earlier
of (1) the date 30 days after the date on which notice claiming such total loss
is issued to the insurers or brokers and (2) the date on which such loss is
agreed or compromised by the insurers; (C) in the case of requisition of title,
confiscation, restraint, detention, forfeiture, compulsory acquisition or
seizure, the date on which the same takes effect; (D) in the case of a
requisition for hire, the expiration of a period of 180 days from the date on
which such requisition commenced (or, if earlier, the date upon which insurers
make payment on the basis of such requisition); or (E) in the case of clause
(iv) above, the final day of the period of 180 consecutive days referred to
therein.
     “Existing 2010 Credit Agreement” means that certain $2,000,000,000
Five-Year Revolving Credit Agreement dated as of October 14, 2005, among the
ILFC Amendment No. 1 to 2011 Facility

-6-



--------------------------------------------------------------------------------



 



Company, certain financial institutions party thereto and Citicorp USA, Inc., as
administrative agent thereunder.
“FAA Filings” means filings with the Federal Aviation Administration of the
United States to evidence a Pledged SPE’s or Intermediate Lessee’s, as
applicable, title to or interest in the objects and related leases in Eligible
Aircraft registered in the United States.
“Guarantor” means Holdco I and each Parent Holdco, in each case, that executes
and delivers the Security and Guarantee Agreement.
“Holdco I” means Flying Fortress Inc., a California corporation and direct
Wholly-owned Subsidiary of the Company.
“Holdco I Cash Collateral Account” — see the Security and Guarantee Agreement.
“Initial Appraisal Reports” means the Appraisal Reports dated on or about the
Initial Appraisal Date and provided to the Agent prior to the Amendment
Effective Date.
“Initial Appraisal Date” means March 31, 2010.
“Intermediate Lessee” — see the Security and Guarantee Agreement.
“International Registry” has the meaning given to it in the Cape Town
Convention.
“Irish Share Charge” means the Share Charge, dated as of the Amendment Effective
Date, between Holdco I and the Agent, as amended, supplemented or otherwise
modified from time to time.
“Lease” means a lease agreement relating to any Eligible Aircraft, in each case
together with all schedules, supplements and amendments thereto and each other
document, agreement and instrument related thereto.
“Leasing Company Practice” means, in relation to an Aircraft and any particular
issue or matter, the customary commercial practice of the Company, having regard
to the customary commercial practice that the Company applies under similar
circumstances in respect of other aircraft owned by it or its Affiliates and not
an Eligible Aircraft, as such practice may be required to be adjusted by the
requirements of this Agreement and the other Loan Documents, including the
requirements in respect of Collateral.
“Loan Documents” means this Agreement, the Notes and the Collateral Documents.
“Loan Party” means the Company, Holdco I and each Parent Holdco.
ILFC Amendment No. 1 to 2011 Facility

-7-



--------------------------------------------------------------------------------



 



“Local Requirements Exception” means an exception for Equity Interests or title
to an Aircraft held by directors, trustees, nominees, conditional vendors or
similar persons under similar arrangements solely in order to meet local
nationality or other local requirements regarding registration or ownership of
aircraft or to minimize the impact of any Taxes on the Company or a lessee of
such Aircraft and which do not, or could not reasonably be expected to, have a
material adverse effect on the Collateral or any part thereof or the security
interest of the Agent, it being understood that all of the Equity Interests of
each Parent Holdco, each Pledged SPE and each Intermediate Lessee will be
pledged to the Agent, except for the foregoing which in any event shall be de
minimis in nature.
“Minimum Required Collateral Amount” means, with respect to a Determination
Date, Eligible Aircraft with an Aircraft Value (as determined (x) in the case of
the first Determination Date, pursuant to the Initial Appraisal Reports and
(y) in the case of the other Determination Dates, pursuant to the Appraisal
Reports most recently delivered pursuant to Section 9.17) on such Determination
Date equal to (i) in the case of the first Determination Date, not less than
33.33% of the Required Collateral Amount, (ii) in the case of the second
Determination Date, not less than 66.66% of the Required Collateral Amount and
(iii) in the case of the third Determination Date, not less than 100% of the
Required Collateral Amount.
“Other Term Loans” — see Section 9.14(n).
“Own” means, with respect to any Aircraft, to hold legal and sole ownership of
such Aircraft directly or to hold 100% of the beneficial ownership of such
Aircraft through a trust, conditional sale or similar arrangement holding title
to such Aircraft; provided that, in the case of an Aircraft registered in Japan,
“Own”, and reference herein to a Pledged SPE holding title to an Aircraft shall
mean the holding of the right to acquire (for a nominal sum) title to such
Aircraft as a conditional vendee. The terms “Ownership” and “Owned by” have a
correlative meaning.
“Parent Holdco” means a direct Wholly-owned Subsidiary of Holdco I, all of whose
outstanding Equity Interests, pursuant to the Collateral Documents, is subject
to a first priority perfected Lien and security interest in favor of the Agent
for the benefit of the Secured Parties, free and clear of all other Liens other
than Permitted Collateral Liens.
“Permitted Collateral Liens” means:
(a) Liens of the type specified in clauses (e) and (k) of Section 9.14;
(b) any Lien in respect of any Aircraft for any fees or charges of any airport
or air navigation authority arising by statute or operation of law if (i) the
payments for such fees or charges are not yet due or payable or (ii) such fees
or charges are being disputed in good faith or contested in good faith by
appropriate
ILFC Amendment No. 1 to 2011 Facility

-8-



--------------------------------------------------------------------------------



 



proceedings and reserves required by generally accepted accounting principles in
the United States of America have been made therefor;
(c) any Lien created in favor of the Agent, for the benefit of the Secured
Parties, pursuant to the Collateral Documents;
(d) any Lien affecting any Aircraft (other than a Lien for Taxes) arising out of
judgments or awards against any Loan Party, any Pledged SPE or any Intermediate
Lessee with respect to which at the time the period to file an appeal has not
expired or an appeal is being presented in good faith and with respect to which
within sixty (60) days thereafter there shall have been secured a stay of
execution pending such appeal, and then only for the period of such stay, and
reserves required in accordance with generally accepted accounting principles in
the United States of America have been made therefor; provided that, in any
case, no Event of Default has occurred and is continuing;
(e) any permitted lien or encumbrance, as defined under any lease of an
Aircraft, in respect of such Aircraft (other than Liens or encumbrances created
by any Loan Party except as described in this definition);
(f) the respective rights of a Loan Party, Pledged SPE or Intermediate Lessee
and the lessee or any third party that owns or leases equipment installed on an
Aircraft under any lease relating to an Aircraft, including any assignment of
the relevant warranties relating to an Aircraft (including restrictions on the
Loan Party’s, Pledged SPE’s or Intermediate Lessee’s right to grant a lien on or
to transfer the applicable lease or Aircraft) (and the rights of any sublessee
under any permitted sublease relating to such lease) and the documents related
thereto;
(g) the rights of insurers meeting the requirements of Section 4.01(f) of the
Security and Guarantee Agreement in respect of an Aircraft, subject to insurance
policies having been entered into in the ordinary course of business and
according to commercially reasonable terms;
(h) the interests of a voting or owner trustee, as applicable, or of a lessee in
connection with the relevant Lease;
(i) any Lien bonded against by any Loan Party, Pledged SPE or Intermediate
Lessee, any lessee, or other similar third party security (which does not itself
result in a Lien on an Aircraft or any part thereof), provided that, any such
bonding or other similar third party security as against any lessee is first
approved by the Agent, acting reasonably;
(j) pledges of any aircraft (other than any Eligible Aircraft) owned by the
Company or its Subsidiaries or deposits required under a lease relating to an
Aircraft to secure payment obligations of the applicable Loan Party, Pledged SPE
or Intermediate Lessee under such lease;
ILFC Amendment No. 1 to 2011 Facility

-9-



--------------------------------------------------------------------------------



 



(k) any Lien in respect of any Aircraft resulting directly from any act or
omission of a lessee or sub-lessee of an Aircraft, or of any Person claiming by
or through a lessee or a sub-lessee of an Aircraft, or of any Person which has
possession of an Aircraft or any engine for the purpose of repairs, maintenance,
modification or storage, or by virtue of any requisition, seizure, or
confiscation of an Aircraft; provided that (i) no Loan Party consents to or has
consented to any such event, and (ii) the Company or the Pledged SPE which is
the lessor or title holder of such Aircraft promptly and diligently takes such
commercially reasonable actions in accordance with Leasing Company Practice in
respect of such event; and
(l) any head lease, lease, conditional sale agreement or purchase option granted
by a lessor or owner as to the purchase of the related Aircraft under or in
respect of any lease relating to such Aircraft (including to an Affiliate of the
lessee of such Aircraft) existing on the date of acquisition of such Aircraft by
a Loan Party or thereafter granted in accordance with Leasing Company Practice.
“Pledged SPE” means a direct Wholly-owned Subsidiary of a Parent Holdco, all of
whose outstanding Equity Interests, pursuant to the Security and Guarantee
Agreement, are subject to a first priority perfected Lien and security interest
in favor of the Agent for the benefit of the Secured Parties, free and clear of
all other Liens other than Permitted Collateral Liens, with respect to which the
Agent has received certified copies of its constitutive documents and with
respect to the Pledged SPEs formed after the Amendment Effective Date, which
constitutive documents shall be in form and substance substantially similar to
the constituent documents of the SPEs existing on the Amendment Effective Date,
or in the case of trusts, substantially similar to the forms of trust agreements
received by the Agent on or prior to the Amendment Effective Date, except as
required by the law of the jurisdiction of organization of such SPE or as
otherwise approved by the Agent in its reasonable discretion.
“Protocol” means the Protocol to the Convention on Matters Specific to Aircraft
Equipment, as in effect in any applicable jurisdiction from time to time.
“Replacement Aircraft” means any Aircraft Owned by a Pledged SPE and which shall
have been added after the Amendment Effective Date to Schedule 9.18 hereto
pursuant to Section 9.18(c) or Section 9.19.
“Required Collateral Amount” means, at any time, an amount equal to the product
of the aggregate principal amount of the 2012 Committed Loans outstanding as of
such date of determination multiplied by a fraction the numerator of which is 4
and the denominator of which is 3.
“Required Collateral Determination Certificate” means a certificate of an
Authorized Officer in substantially the form of Exhibit M attached hereto.
ILFC Amendment No. 1 to 2011 Facility

-10-



--------------------------------------------------------------------------------



 



“Required Collateral Determination Date” means each of (a) the last day of each
fiscal quarter beginning with the first fiscal quarter ending after the
Collateral Value Effective Date, (b) the date of removal of any Eligible
Aircraft or a Pledged SPE or substitution of a Replacement Aircraft for an
Eligible Aircraft or an SPE for a Pledged SPE, in each case pursuant to
Section 9.18(c), and (c) in the case of the occurrence of an Event of Loss, the
date of any supplement to Schedule 9.18 delivered pursuant to Section 9.19
hereof.
“Required Secured Parties” means 2012 Banks holding in the aggregate more than
50% of 2012 Committed Loans held by the 2012 Banks at such time.
“Secured Obligations” — see the Security and Guarantee Agreement.
“Secured Parties” means the Agent and the 2012 Banks.
“Security and Guarantee Agreement” means the Security and Guarantee Agreement
dated as of the Amendment Effective Date among the Agent and the Guarantors,
substantially in the form attached as Exhibit K hereto, pursuant to which a
first priority lien and security interest in the Collateral shall have been
granted to the Agent for the benefit of the Secured Parties and the Guarantors
shall have guaranteed all Guaranteed Obligations (as defined therein), together
with each other security agreement and security agreement supplement delivered
pursuant thereto, as such agreement may be amended, supplemented or otherwise
modified from time to time.
“Security Opinions” means (a) with respect to the Amendment Effective Date,
(i) an opinion of the in-house counsel of the Company, in the form attached as
Exhibit L-1 hereto, (ii) an opinion of O’Melveny & Myers LLP, special counsel to
the Loan Parties, in the form attached as Exhibit L-2 hereto and (iii) opinions
of counsel in each applicable jurisdiction of a Loan Party, in each case, in
form and substance reasonably satisfactory to the Agent and (b) after the
Amendment Effective Date, opinions of counsel in each applicable jurisdiction of
a Loan Party in form and substance reasonably satisfactory to the Agent.
“SPE” means a special purpose, direct Wholly-owned Subsidiary of a Parent
Holdco, which for purposes of clarification may be a trust.
          2.03. The defined term “Termination Date” in Section 1.2 is amended by
restating clause (i) therein in its entirety with the following:
     “(i) with respect to (x) any 2011 Bank, October 13, 2011 and (y) any 2012
Bank, October 13, 2012 or such later date as may be agreed to by such 2012 Bank
pursuant to Section 13.8, or if such day is not a Business Day, the next
preceding Business Day,”.
          2.04. Section 2.1 of the Credit Agreement is amended by deleting the
words “the date which is the fourteenth day preceding such Bank’s Termination
Date” and substituting therefor the words “the Amendment Effective Date”.
ILFC Amendment No. 1 to 2011 Facility

-11-



--------------------------------------------------------------------------------



 



          2.05. Section 3.1 of the Credit Agreement is amended as follows:
(a) Section 3.1 is amended by deleting the words “such Bank’s Termination Date”
and substituting therefor the words “the Amendment Effective Date”.
(b) The proviso in Section 3.1 is amended in its entirety to read as follows:
“provided that (a) (x) the aggregate principal amount of all outstanding 2012
Committed Loans of any 2012 Bank shall not at any time exceed the amount set
forth opposite such 2012 Bank’s name on Schedule I under the caption “2012
Commitment” (as reduced in accordance with Section 5.1, Section 5.3,
Section 13.4 or Section 13.8) and (y) the aggregate principal amount of all
outstanding 2011 Committed Loans of any 2011 Bank shall not at any time exceed
the amount set forth opposite such 2011 Bank’s name on Schedule I under the
caption “2011 Commitment” (as reduced in accordance with Section 5.1,
Section 5.3, Section 13.4 or Section 13.8), (b) (x) the aggregate principal
amount of all outstanding 2012 Committed Loans of all 2012 Banks plus the
aggregate principal amount of all outstanding 2012 Bid Loans of all 2012 Banks
shall not at any time exceed the then Aggregate 2012 Commitments and (y) the
aggregate principal amount of all outstanding 2011 Committed Loans of all 2011
Banks plus the aggregate principal amount of all outstanding 2011 Bid Loans of
all 2011 Banks shall not at any time exceed the then aggregate 2011 Commitments
of all 2011 Banks and (c) the aggregate principal amount of all outstanding
Committed Loans of all Banks plus the aggregate principal amount of all
outstanding Bid Loans of all Banks shall not at any time exceed the then
Aggregate Commitments.”
          2.06. Section 3.3 of the Credit Agreement is amended and restated in
its entirety to read as follows:
          “Each Committed Loan made by a Bank shall mature on the Termination
Date for such Bank.”
          2.07. Section 5 of the Credit Agreement is amended by adding a new
Section 5.3 to read as follows:
“Section 5.3. Mandatory Termination and Reduction of Commitments. On and after
the Amendment Effective Date, the Company shall, upon the repayment or
prepayment of any Loan of any Bank, permanently reduce the Commitment of each
such Bank in accordance with its respective Percentage of an aggregate principal
amount of such payment or prepayment and upon each such repayment or prepayment
by the Company, such reduction shall be effective without further action by the
Company. The Company hereby expressly authorizes the Agent to make, upon any
such payment or prepayment, such changes to Schedule I hereto to give effect to
the foregoing.”
          2.08. Section 6.2(b) of the Credit Agreement is amended by
(i) inserting after the words “application of offset or otherwise” in the first
parenthetical therein the words “, but excluding Collateral or any proceeds
thereof” and (ii) inserting after the words “or pursuant to
ILFC Amendment No. 1 to 2011 Facility

-12-



--------------------------------------------------------------------------------



 



Section 13.8” in the second parenthetical therein the words “or of Collateral or
any proceeds thereof”.
          2.09. Section 6.2(c) of the Credit Agreement is amended by
(i) inserting after the words “application of offset or otherwise” in the first
parenthetical therein the words “, but excluding Collateral or any proceeds
thereof” and (ii) inserting after the words “or Section 13.8” in the second
parenthetical therein the words “or of Collateral or any proceeds thereof”.
          2.10. Section 8.2 of the Credit Agreement is amended by deleting the
words appearing immediately prior to the phrase “(a)” therein and substituting
therefor the following:
“The execution and delivery by the Company of this Agreement, the Notes and from
and after the Amendment Effective Date, each other Loan Document, the borrowings
hereunder and the performance by the Company of its obligations under this
Agreement and each other Loan Document”.
          2.11. Section 8.3 of the Credit Agreement is amended by deleting the
words “and the Notes (if any)” therein and substituting therefor the words “the
Notes (if any) and, from and after the Amendment Effective Date, each other Loan
Document”
          2.12. Section 8 of the Credit Agreement is amended by adding the
following new subsection 8.15:
     “Section 8.15. Perfection, Ownership, Etc. (a) On each Determination Date
and on the Collateral Value Effective Date, all filings and other actions
necessary to perfect and protect the security interest in the Collateral created
under the Collateral Documents have been duly made or taken and are in full
force and effect under the laws of the United States and any State thereof and
in the case of each Parent Holdco not organized under the laws of the United
States, under the laws of jurisdiction in which such Parent Holdco is organized
or any applicable political subdivision or agency thereof, and the Collateral
Documents create in favor of the Agent for the benefit of the Secured Parties a
valid and, together with such filings and other actions, perfected security
interest in such Collateral, securing the payment of the Secured Obligations,
under the laws of the United States and any State thereof and in the case of
each Parent Holdco not organized under the laws of the United States, under the
laws of jurisdiction in which such Parent Holdco is organized or any applicable
political subdivision or agency thereof and all filings and other actions
necessary to perfect and protect such security interest have been duly taken
under the laws of the United States and any State thereof and in the case of
each Parent Holdco not organized under the laws of the United States, under the
laws of jurisdiction in which such Parent Holdco is organized or any applicable
political subdivision or agency thereof (it being understood that the foregoing
shall only be applicable to the Pledged SPEs and Intermediate Lessees that have
been formed and which hold title to, or lease, as applicable, an Eligible
Aircraft on or prior to such date). Each Loan Party is the legal and beneficial
owner of the Collateral free and clear of any Lien, except
ILFC Amendment No. 1 to 2011 Facility

-13-



--------------------------------------------------------------------------------



 



for the liens and security interests created under the Loan Documents and
Permitted Collateral Liens.
     (b) On each Determination Date and on the Collateral Value Effective Date,
all Cape Town Filings, FAA Filings and any other actions required to establish
the title, or interest, as applicable, held by a Pledged SPE or Intermediate
Lessee in accordance with the laws of the country of registration of the
applicable Eligible Aircraft included in the determination of the Minimum
Required Collateral Amount or Aggregate Collateral Value, as applicable, have
been duly made or taken and are in full force and effect.”
          2.13. Section 9.1.3 of the Credit Agreement is amended by
(a) inserting the words “including, without limitation, Section 9.18”
immediately prior to the period therein and (b) by adding the following new
sentence at the end thereof:
     “Not later than ten Business Days after the end of each fiscal quarter,
beginning with the first fiscal quarter ending after the Collateral Value
Effective Date, a Required Collateral Determination Certificate (i) attaching
Schedule 9.18, which sets forth a list of Eligible Aircraft, as amended or
supplemented by the Company as of the last day of such fiscal quarter,
(ii) setting forth computations of an Aircraft Value with respect to each such
Eligible Aircraft based on the Appraisal Reports most recently delivered (or
required to be delivered) with respect thereto to the Agent pursuant to
Section 9.17, and (iii) demonstrating compliance with Section 9.18(a) as of the
last day of such fiscal quarter, and unless previously delivered to the Agent
pursuant to Section 9.17, accompanied by such Appraisal Reports.”
          2.14. Section 9.2 of the Credit Agreement is amended by adding at the
end thereof the following sentence:
“Notwithstanding anything to the contrary herein, in the event that the only
Loans outstanding under this Agreement are 2012 Committed Loans and 2012 Bid
Loans, the Company may merge, consolidate with or transfer all or substantially
all of its assets to another newly created, Wholly-owned Subsidiary of AIG (any
such merger, consolidation or transfer in compliance herewith, including (1) and
(2) below, an “AIG Reorganization Transaction”) so long as, (1) such newly
created subsidiary has no Indebtedness that would not be permitted under this
Agreement prior to any such merger, consolidation or transfer and (2) to the
extent the Company is not the resulting or surviving entity, such subsidiary
expressly assumes all of the Company’s obligations for the payment or repayment
of borrowed money (including deposits and reimbursement obligations arising from
drawings pursuant to letters of credit) that are in the form of, or represented
by, a bond, note, certificated debt security or other debt security or that are
documented by a term loan agreement, revolving loan agreement or similar credit
agreement, including for the avoidance of doubt all of the Company’s obligations
under this Agreement, which assumption of the Company’s obligations under this
Agreement shall be effected pursuant to documentation reasonably satisfactory to
ILFC Amendment No. 1 to 2011 Facility

-14-



--------------------------------------------------------------------------------



 



the Administrative Agent, it being understood that each 2012 Bank, by execution
of Amendment No. 1 agrees that any such AIG Reorganization Transaction that
complies with clauses (1) and (2) hereof shall be permitted under this
Section 9.2 and Sections 11.1.8 and 13.13 hereof without any further consent
required from any such Bank.”
          2.15. Section 9.9 of the Credit Agreement is amended by inserting the
following immediately prior to the period therein:
“; provided further that, notwithstanding the foregoing, the Company shall not
and shall not permit any of its Subsidiaries to (i) make any transfer, sale or
other disposition of any Equity Interests in Holdco I other than distributions
or dispositions of Equity Interests to the Company, (ii) make any transfer, sale
or other disposition of any Equity Interests in any Parent Holdco, Pledged SPE
or Intermediate Lessee (other than distributions or dispositions of Equity
Interests to Holdco I or the applicable Parent Holdco so long as such
distributed Equity Interests are pledged to the Agent pursuant to the Collateral
Documents) unless immediately after giving effect to such transfer, sale or
disposition (and any simultaneous substitution of any such Pledged SPE with
another Pledged SPE) (x) if such transfer, sale or other disposition occurs
prior to or on the Collateral Value Effective Date, the Aggregate Collateral
Value based on the most recent Appraisal Reports for the Eligible Aircraft held
by then Pledged SPEs, on a pro forma basis, equals or exceeds the Minimum
Required Collateral Amount at such time, (y) if such transfer, sale or other
disposition occurs after the Collateral Value Effective Date, the Aggregate
Collateral Value based on the most recent Appraisal Reports for the Eligible
Aircraft held by then Pledged SPEs, on a pro forma basis, equals or exceeds the
Required Collateral Amount at such time, and (z) solely with respect to a
transfer, sale or disposition of Equity Interests in any Parent Holdco, such
Parent Holdco does not at such time hold any Equity Interests in any Pledged SPE
or Intermediate Lessee except for a Pledged SPE or Intermediate Lessee that does
not Own or have any interest in any Eligible Aircraft or a Pledged SPE or
Intermediate Lessee that is concurrently disposed of in compliance with the
other terms and provisions of this clause (ii) and Section 4.01(d) of the
Security Agreement, and (iii) make any transfer, sale or disposition of assets
held by the Pledged SPEs or the Intermediate Lessees unless immediately after
giving effect to such transfer, sale, lease or disposition (and any simultaneous
substitution of Eligible Aircraft) (A) if such transfer, sale or other
disposition occurs prior to or on the Collateral Value Effective Date, the
Aggregate Collateral Value based on the most recent Appraisal Reports for the
Eligible Aircraft held by then Pledged SPEs, on a pro forma basis, equals or
exceeds the Minimum Required Collateral Amount at such time and (B) if such
transfer, sale or other disposition occurs after the Collateral Value Effective
Date, the Aggregate Collateral Value based on the most recent Appraisal Reports
for the Eligible Aircraft held by then Pledged SPEs, on a pro forma basis,
equals or exceeds the Required Collateral Amount at such time”.
ILFC Amendment No. 1 to 2011 Facility

-15-



--------------------------------------------------------------------------------



 



          2.16. Section 9.12 of the Credit Agreement is amended by adding after
the words “preferred stock” in clause (c) therein, the words “or other preferred
units or interests”.
          2.17. Section 9.13 of the Credit Agreement is amended by (a) adding
after the words “purchase shares” in the first parenthetical therein the words
“or other units”, (b) adding after the words “acquire or retire shares” in the
fourth line therein the words “or other units”, (c) replacing clauses (i) and
(ii) therein with the phrase “an Event of Default has occurred and is
continuing”, and (d) adding after the words “preferred stock” in clause
(x) therein the words “or other preferred units or interests”.
          2.18. Section 9.14 of the Credit Agreement is amended as follows:
(a) clause (k) therein is replaced in its entirety to read as follows:
“(k) carrier’s, warehouseman’s, hangar keeper’s, mechanic’s, repairer’s,
landlord’s and materialmen’s Liens, Liens for Taxes, assessments and other
governmental charges and other Liens arising in the ordinary course of business,
by operation or law or under customary terms of repair or modification
agreements or any engine or parts-pooling arrangements, securing obligations
that are not incurred in connection with the obtaining of any advance or credit
and which are either not overdue or are being contested in good faith and by
appropriate proceedings diligently pursued;”
          (b) existing clause “(l)” is re-designated as a new clause “(n)” and
restated in its entirety as follows:
“(n) other Liens securing Indebtedness of the Company or any Subsidiary in an
aggregate amount which, together with all other outstanding Indebtedness of the
Company and the Subsidiaries secured by Liens not listed in clauses (a) through
(m) of this Section 9.14, does not exceed (i) on any date prior to the
Collateral Value Effective Date, 12.5% of the Consolidated Tangible Net Assets
of the Company as shown on its audited consolidated financial statements as of
the end of the fiscal year preceding the date of determination, (ii) on any date
after and including the Collateral Value Effective Date, 35% of the Consolidated
Tangible Net Assets of the Company as shown on its audited consolidated
financial statements as of the end of the fiscal year preceding the date of
determination; provided that prior to the Collateral Value Effective Date, the
Company may secure additional Indebtedness with Liens permitted by this clause
(n)(ii) so long as the net cash proceeds of any such Indebtedness shall be
applied (or arrangements reasonably satisfactory to the Agent shall be made to
apply such net cash proceeds, it being understood and agreed that such
arrangements may include the deposit of such net cash proceeds into an escrow
account that is subject to a Lien thereon in favor of the holders of the
Existing 2010 Credit Agreement and Other Term Loans or is subject to a Lien in
favor of the holders of such additional Indebtedness with such net cash proceeds
to be subject to release to repay Indebtedness described in clauses (x) and
(y) below upon the satisfaction of collateralization requirements for such
additional Indebtedness) to prepay (x)
ILFC Amendment No. 1 to 2011 Facility

-16-



--------------------------------------------------------------------------------



 



Indebtedness existing under the Existing 2010 Credit Agreement and to terminate
all commitments thereunder and (y) Indebtedness consisting of term loans of the
Company existing on the Amendment Effective Date and held by certain Banks in an
aggregate principal amount not to exceed $500,000,000 (the “Other Term Loans”)
so long as, in the case of prepayments pursuant to this clause (y), Indebtedness
under the Existing 2010 Credit Agreement shall have been prepaid (or shall
simultaneously be prepaid) in the aggregate by a principal amount equal to the
aggregate principal amount of the Other Term Loans so prepaid;
provided that in no event shall any Lien (including any second priority or
junior Lien) permitted under this Section 9.14 attach to or be granted on any
Collateral other than Permitted Collateral Liens.”
(c) the following new clauses “(l)” and “(m)” and final paragraph are added:
     “(l) Permitted Collateral Liens;
     (m) Liens securing the Other Term Loans; and”
“Notwithstanding the foregoing, the Company shall not permit any Parent Holdco,
Pledged SPE or Intermediate Lessee to create or permit to exist any Lien upon or
with respect to any of its properties or assets of any kind, now owned or
hereafter acquired, or on any income or profits therefrom except for Permitted
Collateral Liens.”
          2.19. Section 9 of the Credit Agreement is further amended by adding
the following new subsections 9.16 through 9.25:
     “Section 9.16. Minimum Required Collateral Amount. Not later than ten
Business Days after (i) each of first two Determination Dates and (ii) the
earlier of the final Determination Date and the Collateral Value Effective Date,
deliver to the Agent the following, in the form reasonably satisfactory to the
Agent:
     (a) a Required Collateral Determination Certificate (i) attaching
Schedule 9.18, which sets forth a list of Eligible Aircraft, as amended or
supplemented by the Company as of such Determination Date or the Collateral
Value Effective Date, as applicable, (ii) setting forth computations of an
Aircraft Value with respect to each such Eligible Aircraft based on the
Appraisal Reports most recently delivered (or required to be delivered) with
respect thereto to the Agent pursuant to Section 9.17, and (iii) demonstrating
that an Aggregate Collateral Value as of such Determination Date or the
Collateral Value Effective Date, as applicable, is not less than the Minimum
Required Collateral Amount for such Determination Date or Collateral Value
Effective Date, as applicable, and unless previously delivered to the Agent
pursuant to Section 9.17, accompanied by such Appraisal Reports, together with
evidence satisfactory to the Agent that the title to the Eligible Aircraft
listed in such Schedule 9.18 is held by the Pledged SPEs, free and clear of
Liens other
ILFC Amendment No. 1 to 2011 Facility

-17-



--------------------------------------------------------------------------------



 



than Permitted Collateral Liens which evidence shall include all applicable Cape
Town Filings, FAA Filings and any other actions required to establish the title
held by such Pledged SPE in accordance with the laws of the country of
registration of the applicable Eligible Aircraft if applicable;
     (b) an insurance certificate with respect to the Eligible Aircraft set
forth on such Schedule 9.18 demonstrating insurance coverage maintained pursuant
to Section 4.01(f) of the Security and Guarantee Agreement; and
     (c) with respect to the earlier of the final Determination Date and the
Collateral Value Effective Date only, if requested by the Agent, the Security
Opinions.
     Section 9.17. Appraisals. (a) Provide, or cause the Appraisers to provide,
Appraisal Reports with respect to the Aircraft Value of the Eligible Aircraft
(x) no later than the Appraisal Date (it being understood that such appraisal
shall not have been conducted earlier than 30 days prior to the applicable
Appraisal Date) or (y) promptly at the request of the Agent, upon the occurrence
and during the continuation of an Event of Default and (b) as soon as is
available and in any case within ten Business Days after the Appraisal Date,
deliver (or cause the Appraisers to deliver) an Appraisal Report in respect of
such Eligible Aircraft to the Agent (a copy of which shall be delivered by the
Agent to the 2012 Banks); it being understood that the Initial Appraisal Reports
shall be used for the purposes of determining the Minimum Required Collateral
Amount on the first Determination Date.
     Section 9.18. Loan to Value Ratio.
     (a) Collateral Coverage. After the Collateral Value Effective Date and on
each Required Collateral Determination Date, cause, subject to the provisions
set forth in this Section 9.18, the Aggregate Collateral Value, as determined
pursuant to the Appraisal Reports most recently delivered to the Agent pursuant
to Section 9.17, to be equal to or greater than the Required Collateral Amount,
it being understood that no Unmatured Event of Default or Event of Default under
this Section 9.18(a) shall be deemed to have occurred unless, with respect to a
particular Required Collateral Determination Date, the Loan Parties have failed
to comply with Section 9.18(b) hereof and also failed to make the prepayment
referenced in Section 13.8(a)(iii) with respect thereto.
     (b) Delivery of Additional Pledged SPE Equity Collateral. After the
Collateral Value Effective Date, subject to the provisions of Section 9.19 which
shall govern in the case of an Event of Loss, if the Aggregate Collateral Value
determined in accordance with the Appraisal Reports by the Appraisers most
recently delivered to the Agent pursuant to Section 9.17, this Section 9.18(b)
and Section 9.19 is less than the Required Collateral Amount, within 65 days (or
such longer period of time, up to 25 days, which is reasonably acceptable to the
Agent)
ILFC Amendment No. 1 to 2011 Facility

-18-



--------------------------------------------------------------------------------



 



of the delivery to it of a Required Collateral Determination Certificate, which
shall be delivered within ten Business Days after the applicable Appraisal Date,
designate by a supplement to Schedule 9.18 delivered to the Agent (a copy of
which shall be delivered by the Agent to the 2012 Banks) additional Eligible
Aircraft with an Aircraft Value, such that, after giving effect to such
supplement the Aggregate Collateral Value is not less than the Required
Collateral Amount, accompanied by (i) three Appraisal Reports of the Appraisers
as to the Aircraft Value of such additional Eligible Aircraft, and (ii) a
certificate of an Authorized Officer, demonstrating that (in the case of the
foregoing clause (i)) or certifying that (in the case of the foregoing clause
(ii)), after giving effect to such supplement the Aggregate Collateral Value is
not less than the Required Collateral Amount, it being understood that no
Unmatured Event of Default or Event of Default under this Section 9.18(b) shall
be deemed to have occurred unless, with respect to a particular Required
Collateral Determination Date, the Loan Parties have failed to comply with this
Section 9.18(b) hereof and also failed to make the prepayment referenced in
Section 13.8(a)(iii) with respect thereto.
     (c) Substitution and Transfer of Eligible Aircraft.
     (i) At any time and from time to time, at the Company’s discretion,
substitute one or more Replacement Aircraft (and the related Pledged SPE) for
one or more Eligible Aircraft designated by the Company. In the event that the
Company desires to effect any such substitution, the Company shall deliver an
amendment to Schedule 9.18 to the Agent (a copy of which shall be delivered by
the Agent to the 2012 Banks) designating any Replacement Aircraft (and the
related Pledged SPE) to be added to such Schedule and specifying any Eligible
Aircraft (and the related Pledged SPE) to be removed from such Schedule;
provided that (A) the Aircraft Value of the Replacement Aircraft to be delivered
in substitution is sufficient so that the Aggregate Collateral Value equals to
or exceeds the Required Collateral Amount (or the Minimum Required Collateral
Amount if such substitution is effected prior to the Collateral Value Effective
Date) and (B) such amendment is accompanied by (1) three Appraisal Reports of
the Appraisers as to the Aircraft Value of the Replacement Aircraft to be
delivered in substitution and (2) a certificate from an Authorized Officer
certifying that such Replacement Aircraft is an Eligible Aircraft and that the
requirements of clause (A) above have been met.
     (ii) At any time after the Collateral Value Effective Date, when the
Aggregate Collateral Value, determined in accordance with the three Appraisal
Reports by the Appraisers most recently delivered to the Agent pursuant to
Section 9.17 exceeds the Required Collateral Amount as set forth in a Required
Collateral Determination Certificate delivered to the Agent, the Company may, at
its discretion, deliver notice to the Agent (which shall promptly send copies
thereof to each 2012 Bank) removing any Eligible Aircraft from Schedule 9.18;
provided that (A) the Aggregate
ILFC Amendment No. 1 to 2011 Facility

-19-



--------------------------------------------------------------------------------



 



Collateral Value after giving effect to such removal shall not be less than the
Required Collateral Amount and (B) the Agent shall have received a certificate
from an Authorized Officer certifying that the requirements of clause (A) above
have been met. Such notice shall identify the Eligible Aircraft to be removed.
     (iii) Upon satisfaction of the conditions set forth in Section 9.18(c)(i)
or Section 9.18(c)(ii) with respect to any Eligible Aircraft and the sale,
transfer or other disposition of the Pledged SPE that Owns such Eligible
Aircraft and/or any Intermediate Lessee leasing such Eligible Aircraft, in each
case as contemplated by Section 4.01(d) of the Security and Guarantee Agreement,
the Agent’s security interest in, and Lien on, the Equity Interests of the
Pledged SPE and/or such Intermediate Lessee shall be automatically released and
Schedule 9.18 shall be deemed amended to reflect the removal of such Aircraft
without any further action by the Agent or any 2012 Bank, and each 2012 Bank
hereby consents to such amendment of Schedule 9.18. The Agent shall promptly
execute and deliver to the Company, at the Company’s expense, all documents that
the Company shall reasonably request to evidence its release of the security
interests in, and Liens on, the Equity Interests of such Pledged SPE and/or
Intermediate Lessee.
     (d) Release of Parent Holdco. A Parent Holdco will be released from its
obligations under the Loan Documents if (i) the Company shall have provided at
least twenty (20) days’ revocable prior written notice to the Agent (a copy of
which shall be delivered by the Agent to the 2012 Banks) prior to any such
proposed release, identifying the relevant Parent Holdco to be released,
(ii) such Parent Holdco shall not hold directly or indirectly any of the Equity
Interests in any Pledged SPE or Intermediate Lessee (other than Equity Interests
in any Pledged SPE or Intermediate Lessee with respect to which the Agent’s
security interest shall be concurrently released pursuant to Section 9.18(c))
and (iii) after giving pro forma effect to such release of such Parent Holdco,
the Company shall be in compliance with Section 9.18(a). Upon satisfaction of
the conditions set forth in the preceding sentence with respect to any Parent
Holdco and the sale, transfer or other disposition of such Parent Holdco as
contemplated by Section 4.01(d) of the Security and Guarantee Agreement, (x) the
Agent’s security interest in, and Lien on, the Equity Interests in such Parent
Holdco shall be released and, if applicable, the Equity Interests in any Pledged
SPE and Intermediate Lessee held by such Parent Holdco shall be released and
(y) such Parent Holdco shall be released from its obligations under the Loan
Documents. The Agent shall promptly execute and deliver to the relevant Parent
Holdco, at the Company’s expense, all documents that the Company or such Parent
Holdco shall reasonably request to evidence its release of the security
interests in, and Liens on, any Equity Interests in the Parent Holdco or Equity
Interests in any Pledged SPE or Intermediate Lessee held by such Parent Holdco
and the release of such Parent Holdco from its obligations under the Loan
Documents.
ILFC Amendment No. 1 to 2011 Facility

-20-



--------------------------------------------------------------------------------



 



     Section 9.19. Event of Loss. Upon the occurrence of an Event of Loss,
promptly, and not later than ten Business Days after Company knows of such Event
of Loss, give the Agent notice of such Event of Loss, and within 95 days (or
such longer period of time, up to 25 days, which is reasonably acceptable to the
Agent) of the earlier of (a) delivery to it of a Required Collateral
Determination Certificate, which shall be delivered within ten Business Days
after the Company knows of the occurrence of an Event of Loss and (b) ten
Business Days after the occurrence of such Event of Loss, to the extent
necessary to cause the Aggregate Collateral Value to equal or exceed the
Required Collateral Amount (or if the Collateral Value Effective Date has not
occurred, the Minimum Required Collateral Amount), designate by a supplement to
Schedule 9.18 hereof delivered to the Agent (which shall promptly send copies
thereof to each 2012 Bank) a Replacement Aircraft that is owned by a Pledged SPE
free and clear of all Liens (other than Permitted Collateral Liens) and
accompanied by (i) Appraisal Reports from the Appraisers as to the Aircraft
Value of the Replacement Aircraft, and (ii) a certificate from an Authorized
Officer, demonstrating that (in the case of the foregoing clause (i)) or
certifying that (in the case of the foregoing clause (ii)) the Aggregate
Collateral Value equals or exceeds the Required Collateral Amount (or the
Minimum Required Collateral Amount if such replacement is effected prior to the
Collateral Value Effective Date). It is understood that no Unmatured Event of
Default or Event of Default under this Section 9.19 shall be deemed to have
occurred unless the Loan Parties have failed to comply with such Section 9.19
and also failed to (x) make the prepayment referenced in Section 13.8(a)(iii),
in the case of an Event of Loss occurring after the Collateral Value Effective
Date or (y) deliver the Cash Collateral referenced in Section 13.8(a)(v), in the
case of an Event of Loss occurring prior to the Collateral Value Effective Date.
     Section 9.20. Costs of Compliance. Bear all costs and expenses of
compliance with Section 9.16, Section 9.17 and Section 9.18; provided that the
reimbursement of any costs or expenses of the Agent or Banks shall be subject to
Section 13.5 hereof.
     Section 9.21. Further Assurances. Promptly upon request by the Agent, or
any Secured Party through the Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, conveyances, pledge agreements, assignments, financing statements
and continuations thereof, termination statements, notices of assignment,
transfers, certificates, assurances and other instruments as the Agent, for
itself or on behalf of such Secured Party, may reasonably require and that are
necessary from time to time in order to (a) to the fullest extent permitted by
applicable law, subject the Collateral to the Liens now or hereafter intended to
be covered by any of the Collateral Documents, (b) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (c) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan
ILFC Amendment No. 1 to 2011 Facility

-21-



--------------------------------------------------------------------------------



 



Document or under any other instrument executed in connection with any Loan
Document to which the Company is or is to be a party.
     Section 9.22. Prepayments, Etc., of Indebtedness. Not, and not permit any
Subsidiary to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in violation
of any subordination terms of, any Indebtedness with a scheduled maturity date
later than October 13, 2012 (other than the ratable prepayment or other
satisfaction of the Loans), except (i) regularly scheduled or required
repayments, prepayments or redemptions of Indebtedness, (ii) any prepayments or
redemptions of Indebtedness in connection with a refunding or refinancing
thereof; provided that the terms of any such extending, refunding or refinancing
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are otherwise permitted by the Loan Documents; provided
further that the principal amount of such Indebtedness being refinanced shall
not be increased above the principal amount thereof outstanding immediately
prior to such extension, refunding or refinancing, (iii) any prepayment of
Indebtedness outstanding under (1) the Credit Agreement, dated as of October 13,
2009, among the Company, States Aircraft, Inc., Shrewsbury Aircraft Leasing
Limited, Top Aircraft, Inc., ILFC Ireland Limited, ILFC France S.A.R.L. and ILFC
Labuan Ltd., AIG Funding, Inc., as lender, and Wells Fargo Bank Northwest,
National Association, as security trustee, as amended, (2) the Amended and
Restated Credit Agreement, dated as of October 13, 2009, among the Company,
States Aircraft, Inc., Shrewsbury Aircraft Leasing Limited, Top Aircraft, Inc.,
ILFC Ireland Limited, ILFC France S.A.R.L. and ILFC Labuan Ltd., AIG Funding,
Inc., as lender, and Wells Fargo Bank Northwest, National Association, as
security trustee, as amended, and (3) the Credit Agreement, dated as of
September 22, 2008, between AIG, and Federal Reserve Bank of New York, as
amended, (iv) any prepayment of Indebtedness in connection with loan to value
ratios being below the thresholds set forth in the documentation governing such
Indebtedness, provided that the principal amount of such prepayment does not
exceed the greater of the amount required to meet the specified threshold set
forth in such documentation or insurance, sale or other proceeds in respect of
the applicable collateral and (v) prepayment of other Indebtedness in an
aggregate principal amount not to exceed $500,000,000; provided that prepayments
permitted under this clause (v) shall not exceed an aggregate principal amount
of $250,000,000 unless and until the Collateral Value Effective Date shall have
occurred.
     Section 9.23. Amendments of Constitutive Documents of Guarantors and
Pledged SPEs. Except as required by law, not amend, or permit any of the
Guarantors or Pledged SPEs to amend, any such Guarantor’s or Pledged SPE’s
certificate of incorporation or bylaws or other constitutive documents in any
manner materially adverse to the interests of the Secured Parties without the
consent of the Required Secured Parties.
     Section 9.24. Activities of Guarantors and Pledged SPEs. Not and not permit
any Guarantor, Pledged SPE or Intermediate Lessee to incur any
ILFC Amendment No. 1 to 2011 Facility

-22-



--------------------------------------------------------------------------------



 



Indebtedness or Liens or engage in any other activities except Permitted
Collateral Liens and such Indebtedness, Liens and other activities that are
permitted or not prohibited by Sections 4.01(a) and (b) of the Security and
Guarantee Agreement.
     Section 9.25. Aircraft Engines. Cause each Pledged SPE to hold title to a
requisite number of engines with respect to each Eligible Aircraft Owned by such
Pledged SPE in accordance with Leasing Company Practice except as necessary or
desired in order to replace or substitute any such engine, including, without
limitation, in an Event of Loss; provided that any such replacement or
substitution period shall not exceed 90 days in each case; provided further that
this Section 9.25 shall not apply to any Pledged SPE and Eligible Aircraft the
title to which is held by such Pledged SPE to the extent that the Company would
be in compliance with Section 9.16 or Section 9.18(a), as applicable, without
taking into account the Aircraft Value of such Eligible Aircraft in determining
such compliance.”
          2.20. Section 11.1.3 of the Credit Agreement is amended by replacing
the words “the Company or any Significant Subsidiary” wherever they appear
therein with the words “the Company, any other Loan Party or any Significant
Subsidiary”.
          2.21. Section 11.1.4 of the Credit Agreement is amended in its
entirety to read as follows:
“11.1.4. Non-Compliance with the Loan Documents. (a) Failure by the Company to
comply with Sections 9.14 (solely with respect to the Collateral and the assets
of any Pledged SPE or Intermediate Lessee), 9.18(a), 9.18(b), 9.19, 13.8(a)(iv)
or 13.8(a)(v) hereof, it being agreed that the sole cure period for any breach
of Sections 9.18(a), 9.18(b) or 9.19 shall be the time period specifically set
forth in each such section, (b) failure by the Company to comply with
Section 9.24 or a Guarantor to comply with Sections 4.01(a)(v), 4.01(a)(ix) or
4.01(b) of the Security and Guarantee Agreement or (c) failure by the Company or
any Guarantor to comply with or to perform any of the Company’s or any
Guarantor’s covenants in any of the Loan Documents or any other provision of any
of the Loan Documents (and not constituting an Event of Default under any of the
other provisions of this Section 11.1) and continuance of such failure for
60 days (or, if the Company failed to give notice of such noncompliance or
nonperformance pursuant to Section 9.1.4 within one Business Day after obtaining
actual knowledge thereof, 60 days less the number of days elapsed between the
date the Company obtained such actual knowledge and the date the Company gives
the notice pursuant to Section 9.1.4, but in no event less than one Business
Day) after notice thereof to the Company from the Agent, any Bank, or the holder
of any Note.”
          2.22. Section 11.1.5 of the Credit Agreement is amended by adding
after the word “herein” in the second line thereof the words “or in any other
Loan Document”.
ILFC Amendment No. 1 to 2011 Facility

-23-



--------------------------------------------------------------------------------



 



          2.23. Section 11 of the Credit Agreement is amended by adding a new
Section 11.1.9 as follows:
     “Section 11.1.9. Collateral Documents. Any Collateral Document after
delivery thereof (including pursuant to Section 9.18) shall for any reason cease
to be valid and binding on or enforceable in any material respect against any
Loan Party party thereto, or shall for any reason cease to create a valid and
perfected first priority lien on and security interest in the Collateral
(subject to any Permitted Collateral Liens) purported to be covered thereby,
except (i) as a result of the release of a Loan Party or the sale or other
disposition of other Collateral in a transaction permitted under the Loan
Documents, (ii) as a result of the Agent’s failure to (A) maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Collateral Documents or (B) file Uniform Commercial Code continuation
statements, or (iii) with respect to Collateral of de minimis value or to the
extent that the Aggregate Collateral Value (excluding any unperfected
Collateral) exceeds the Required Collateral Amount, or in each case any such
Loan Party shall so state in writing.”
          2.24. Section 12.9(d) of the Credit Agreement is hereby amended in its
entirety to read as follows:
“(d) If so requested by any Bank by written notice to the Company (with a copy
to the Agent), the Company shall execute and deliver to such Bank (and/or, if so
specified in such notice, any Person who is an assignee of such Bank pursuant to
Section 13.4.1 hereof) promptly after receipt of such notice, a 2011 Bid Note or
2011 Committed Note, as applicable (if such Bank is a 2011 Bank), or a 2012 Bid
Note or 2012 Committed Note, as applicable (if such Bank is a 2012 Bank).”
2.25. Section 13.8 of the Credit Agreement is amended as follows:
(a) Section 13.8(a) of the Credit Agreement is amended by restating it in its
entirety to read as follows:
“(a)(i) As of the Collateral Value Effective Date, the Termination Date for the
existing Commitment of each 2012 Bank is extended to October 13, 2012. In
connection with such agreement of each 2012 Bank to extend its Termination Date,
(x) the Company shall pay to each such 2012 Bank a one time amendment fee (the
“2012 Amendment Fee”) in an amount equal to         .50% of such 2012 Bank’s
2012 Committed Loans, such 2012 Amendment Fee to be payable on the Amendment
Effective Date, (y) the Company shall pay to each such 2012 Bank a fee (the
“2012 Additional Extension Fee”) in an amount equal to 1.50% per annum of such
2012 Bank’s 2012 Committed Loans, such 2012 Additional Extension Fee to be
payable from time to time after the Amendment Effective Date until the
termination of such 2012 Bank’s 2012 Commitment and shall be paid on each date
on which interest is paid on any such 2012 Committed Loan of
ILFC Amendment No. 1 to 2011 Facility

-24-



--------------------------------------------------------------------------------



 



such 2012 Bank and (z) the 2012 Commitment and 2012 Committed Loans of each such
2012 Bank and all amounts owing in respect thereof, including, without
limitation any fees payable, will be secured by the Collateral.
(ii) Not more than 120 days nor less than 45 days prior to the then-effective
Termination Date with respect to any Loans, the Company may, at its option,
request all the Banks then party to this Agreement to extend their scheduled
Termination Dates by an additional one year period, or such shorter period as
agreed upon by the Company and the Agent, by means of a letter, addressed to the
Agent (who shall promptly deliver such letter to each Bank), substantially in
the form of Exhibit J. Each Bank electing (in its sole discretion) so to extend
its scheduled Termination Date shall execute and deliver not earlier than the
90th day nor later than the 20th day prior to the then-effective Termination
Date for the applicable Loans counterparts of such letter to the Company and the
Agent, who shall notify the Company, in writing, of the Banks’ decisions no
later than 15 days prior to the existing Termination Date, whereupon (unless
Banks with an aggregate Percentage in excess of 25% decline to extend their
respective scheduled Termination Dates, in which event the Agent shall notify
all the Banks thereof and no such extension shall occur) such Bank’s scheduled
Termination Date for the applicable Loans shall be extended, effective only as
of the date that is such Bank’s then-current scheduled Termination Date for the
applicable Loans, to the date that is one year, or such shorter period as agreed
as provided above, after such Bank’s then-current scheduled Termination Date.
Any Bank that declines or fails to respond to the Company’s request for such
extension shall be deemed to have not extended its scheduled Termination Date.
The fees payable, applicable interest rate margins, if any, and other terms of
any future extension of the Termination Date pursuant hereto shall be as agreed
by the applicable extending Banks and the Company.
(iii) If the Company fails to comply or elects not to comply with Section
9.18(b) above or, with respect to any Event of Loss that shall have occurred on
or after the Collateral Value Effective Date, Section 9.19 above, in each case
within the time period specified therein, the Company shall, not later than the
date of expiration of such time period, ratably prepay Committed Loans and
permanently reduce Commitments so that after giving effect to such prepayment
and Commitment reduction, the Aggregate Collateral Value determined in
accordance with the three Appraisal Reports most recently delivered to the Agent
pursuant to Section 9.17, shall be equal to or greater than the Required
Collateral Amount, such prepayment to be accompanied by a certificate from an
Authorized Officer certifying to the foregoing.
(iv) If on any Determination Date, the Company fails to comply or elects not to
comply with Section 9.16 as certified by the Company in a Required
ILFC Amendment No. 1 to 2011 Facility

-25-



--------------------------------------------------------------------------------



 



Collateral Determination Certificate, the Company shall (A) with respect to the
first and second Determination Dates, within three Business Days after delivery
of such Required Collateral Determination Certificate, Cash Collateralize the
2012 Committed Loans in an amount equal to the difference between the Minimum
Required Collateral Amount for such Determination Date and the Aircraft Value
(as set forth in the most recent Appraisal Reports delivered to the Agent
pursuant to Section 9.17) of Eligible Aircraft owned by the Pledged SPEs on such
Determination Date and (B) with respect to the final Determination Date, within
three Business Days after delivery of such Required Collateral Determination
Certificate, ratably prepay Committed Loans and permanently reduce Commitments
so that after giving effect to such prepayment and Commitment reduction, the
Aircraft Value (as set forth in the most recent Appraisal Reports delivered to
the Agent pursuant to Section 9.17) of Eligible Aircraft owned by the Pledged
SPEs on such Determination Date is equal to an amount necessary for the Company
to satisfy the requirements of Section 9.16.
(v) If the Company fails to comply with Section 9.19 or, at the Company’s
election in lieu of compliance with Section 9.19, if such Event of Loss shall
have occurred prior to the Collateral Value Effective Date, the Company shall
not later than the last day of the time period specified in Section 9.19 for
delivering a supplement to Schedule 9.18 hereof, Cash Collateralize 2012
Committed Loans in an amount equal to the difference between the Minimum
Required Collateral Amount as of the most recent Determination Date and the
Aircraft Value (as set forth in the most recent Appraisal Reports delivered to
the Agent pursuant to Section 9.17) of Eligible Aircraft owned by the Pledged
SPEs (other than the Eligible Aircraft to which such Event of Loss relates) as
of such Determination Date.”
(b) Section 13.8(c) is amended by replacing the phrase “subsection (a)” wherever
it appears therein with the phrase “subsection (a)(ii)”.
(c) Section 13.8(f) is amended by deleting it in its entirety.
          2.26. Pursuant to the terms of Section 13.8, as amended hereby,
Schedule I to the Credit Agreement is replaced in its entirety with Annex I
hereto and the Agent is hereby authorized to substitute such Schedule with such
Annex I.
          2.27. The Credit Agreement is amended by adding a new Schedule IV
titled “Aircraft” and a new Schedule 9.18 titled “Eligible Aircraft”.
          2.28. The Credit Agreement is amended by deleting (a) Exhibit D
thereto and substituting therefor Exhibits D-1 and D-2 in the forms set forth on
Annex II hereto and (b) Exhibit E and substituting therefor Exhibit E-1 and
Exhibit E-2 in the forms set forth on Annex III hereto.
ILFC Amendment No. 1 to 2011 Facility

-26-



--------------------------------------------------------------------------------



 



          2.29. The Credit Agreement is amended by adding a new Exhibit K titled
“Security and Guarantee Agreement”.
          Section 3. Condition to Effectiveness. This Amendment shall become
effective as of the first date (the “Amendment Effective Date”) on which the
following conditions precedent shall have been satisfied:
     (a) the Agent shall have received this Amendment executed by the Company,
the Agent and the Required Banks;
     (b) the Agent and the Company shall have received evidence that 2012 Banks
consists of Banks whose aggregate Commitments, determined immediately prior to
the occurrence of the Amendment Effective Date, equals or exceeds 75% of the
then Aggregate Commitments;
     (c) the Agent shall have received certified copies of the resolutions of
the Board of Directors of the Company approving this Amendment and the
transactions contemplated hereby including the extension of the existing
Termination Date and of all documents evidencing other necessary corporate
action and governmental and other third party approvals and consents, if any,
with respect thereto;
     (d) the Agent shall have received the Security and Guarantee Agreement,
duly executed by each Guarantor, together with:
     (A) evidence of authorization, consents and all necessary approvals
(corporate or otherwise) for the execution and delivery of the Security and
Guarantee Agreement and the other Collateral Documents by each Guarantor and the
completion of all recordings and filings of or with respect to each Collateral
Document that the Agent may deem reasonably necessary or required in order to
perfect and protect the Liens created thereby, including, without limitation,
recordings and filings with the Secretary of State of California, the Irish
Companies Registration Office and the Irish Revenue Commissioners (other than
such filings in Ireland that will be made within 21 days after the date of the
Security and Guarantee Agreement), and all filing and recording fees and taxes
in respect thereof shall have been duly paid,
     (B) completed requests for information, dated on or before the Amendment
Effective Date, listing all effective financing statements filed in the
jurisdictions referred to in clause (A) above and in such other jurisdictions as
determined by the Agent, that name each Guarantor as debtor, together with
copies of such financing statements,
     (C) certificates representing all certificated Initial Pledged Equity
referred to therein accompanied by undated stock powers executed in blank, and
ILFC Amendment No. 1 to 2011 Facility

-27-



--------------------------------------------------------------------------------



 



     (D) evidence that all other actions that the Agent may deem reasonably
necessary or required in order to perfect and protect the liens and security
interests created under the Collateral Documents in the Collateral required to
be subject thereto on the Amendment Effective Date have been taken;
     (d) the Agent shall have received (i) an opinion of the in house counsel of
the Company, (ii) an opinion of O’Melveny & Myers LLP, special counsel to the
Loan Parties, and (iii) an opinion of A&L Goodbody, special counsel to the Loan
Parties, in each case, dated as of the Amendment Effective Date and in form and
substance reasonably satisfactory to the Agent;
     (e) there shall be no action, suit, investigation or proceeding pending or,
to the knowledge of the Company, threatened in any court or before any
arbitrator or governmental authority that (i) could reasonably be expected to
have a Material Adverse Effect or (ii) purports to adversely affect the
transactions contemplated by this Amendment;
     (f) the Agent shall have received a certificate of an officer of the
Company certifying that (a) no Event of Default or Unmatured Event of Default
has occurred and is continuing or will result from the execution, delivery and
effectiveness of this Amendment, (b) the representations and warranties
contained in Section 8 of the Credit Agreement, as amended hereby, are true and
correct in all material respects as of the Amendment Effective Date (other than
with respect to any representation and warranty that expressly relates to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects as of such earlier date); and (c) that certain
Amendment No. 2 to the Existing 2010 Credit Agreement in substantially the form
provided to the Agent and the Banks has been executed and delivered by the
parties thereto and is in full force and effect;
     (g) a solvency certificate from the chief financial officer of the Company
substantially in form of Annex IV hereto;
     (h) the Aircraft listed on Schedule IV shall have an aggregate Aircraft
Value on the Amendment Effective Date of not less than $3,787,000,000 based on
the Initial Appraisal Reports;
     (i) the Company shall have delivered new Notes to each 2012 Bank that shall
have requested one prior to the Amendment Effective Date; and
     (j) the 2012 Amendment Fee payable to each 2012 Bank pursuant to
Section 13.8(a)(i) of the Credit Agreement (as amended by this Amendment) shall
have been paid.
          Section 4. Representations and Warranties. The Company represents and
warrants to the Banks and the Agent that (a) the execution, delivery and
performance by the Company of this Amendment and the performance by the Company
of the Credit Agreement, as amended hereby, have been duly authorized by all
necessary corporate action on the part of the
ILFC Amendment No. 1 to 2011 Facility

-28-



--------------------------------------------------------------------------------



 



Company, (b) this Amendment has been duly executed and delivered by the Company,
(c) this Amendment and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general equity principles, (d) the representations and warranties of the
Company set forth in Section 8 of the Credit Agreement, as amended hereby, are
true and correct in all material respects on the date hereof as if made on and
as of the date hereof (other than with respect to any representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date) and as if each reference in said Section 8 to “this
Agreement” included reference to this Amendment and to the Credit Agreement as
amended by this Amendment (and the Company agrees that it shall be an Event of
Default under Section 11.1.5 of the Credit Agreement if any representation or
warranty of the Company in this Amendment is untrue or misleading in any
material respect when made), and (e) as of the date hereof, no Unmatured Event
of Default or Event of Default has occurred and is continuing.
          Section 5. Reference to and Effect on the Loan Documents. On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the Notes to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Bank or the Agent under
the Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement, any Note or any other Loan Document.
          Section 6. Costs and Expenses. The Company hereby agrees to pay on
demand all reasonable out-of-pocket costs and expenses incurred by the Agent
pursuant to the Credit Agreement or in connection with this Amendment or the
Credit Agreement, or any of the transactions contemplated hereby or thereby
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Agent) in accordance with the terms of Section 13.5 of the
Credit Agreement.
          Section 7. Miscellaneous. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
amendatory instrument and any of the parties hereto may execute this Amendment
by signing any such counterpart. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or other electronic communication
shall be effective as delivery of a manually executed counterpart of this
Amendment. This Amendment shall be governed by, and construed in accordance
with, the law of the State of New York.
ILFC Amendment No. 1 to 2011 Facility

-29-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

                  INTERNATIONAL LEASE FINANCE CORPORATION    
 
           
 
  By:   /s/ Frederick S. Cromer
 
Name:      Frederick S. Cromer    
 
      Title:       Chief Financial Officer    
 
           
 
  By:   /s/ Pamela S. Hendry
 
Name:      Pamela S. Hendry    
 
      Title:      Senior Vice President and Treasurer    
 
                AGENT    
 
                CITICORP USA, INC.    
 
           
 
  By:   /s/ Maureen P. Maroney
 
Name:       Maureen P. Maroney    
 
      Title:     Authorized Signatory    
 
                BANKS    
 
                CITICORP USA, INC.    
 
           
 
  By:   /s/ Maureen P. Maroney
 
Name:       Maureen P. Maroney    
 
      Title:      Authorized Signatory    

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Sean A. Tobias         Name:   Sean A. Tobias        Title:  
Senior Vice President   

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



         

            Bank of America, N.A., as successor by merger to Merrill Lynch Bank,
USA
      By:   /s/ Sean A. Tobias         Name:   Sean A. Tobias        Title:  
Senior Vice President     

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            BANK OF SCOTLAND PLC (formerly The Governor and Company of the Bank
of Scotland)
      By:   /s/ Victoria Goodenough         Name:   Victoria Goodenough       
Title:   Director, The Americas, Aircraft Finance     

         

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



           



Barclays Bank PLC
      By:   /s/ Kevin Cullen         Name:   Kevin Cullen        Title:  
Director     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
      By:   /s/ John McGill         Name:   John McGill        Title:  
Director              By:   /s/ Michael Campites         Name:   Michael
Campites        Title:   Vice President     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            HSBC Bank (USA), N.A.
      By:   /s/ Paul Silvester         Name:   Paul Silvester        Title:  
MD, Deputy Head of FIG U.S.     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (TEXAS) LLC
      By:   /s/ Debbi L. Brito         Name:   Debbi L. Brito        Title:  
Authorized Signatory   

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



         

            The Bank of Tokyo-Mitsubishi UFJ. Ltd., New York Branch
      By:   /s/ David Noda         Name:   David Noda        Title:   VP &
Manager     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Marguerite L. Ledon         Name:   Marguerite L. Ledon       
Title:   Vice President              By:   /s/ Joseph M. Malley         Name:  
Joseph M. Malley        Title:   Managing Director     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            Royal Bank of Canada
      By:   /s/ Howard Lee         Name:   Howard Lee        Title:   Authorized
Signatory     

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Matthew H. Massie         Name:   Matthew H. Massie       
Title:   Managing Director     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            Standard Chartered Bank
      By:   /s/ James Conti         Name:   James Conti        Title:  
Director              By:   /s/ Robert Reddington         Name:   Robert
Reddington        Title:   Credit Documentation Manager     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            UBS AG, Stamford Branch
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By:   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            The Bank of Nova Scotia
      By:   /s/ Todd Meller         Name:   Todd Meiler        Title:   Managing
Director     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            Morgan Stanley Bank, N.A.
      By:   /s/ Ryan Vetsch         Name:   Ryan Vetsch        Title:  
Authorized Signatory     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            Intesa Sanpaolo S.p.A.
      By:   /s/ Robert Wurster         Name:   Robert Wurster        Title:  
Senior Vice President              By:   /s/ Francesco Di Marso         Name:  
Francesco Di Marso        Title:   FVP     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            Sumitomo Mitsui Banking Corporation
      By:   /s/ Yoshihiro Hyakutome         Name:   Yoshihiro Hyakutome       
Title:   General Manager     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ Sandy Yeh         Name:   Sandy Yeh        Title:   Vice
President     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON
      By:   /s/ Gordon Berger         Name:   Gordon Berger        Title:  
Managing Director     



ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            BMO CAPITAL MARKETS FINANCING, INC.
      By:   /s/ Sue Blazis         Name:   Sue Blazis        Title:   Vice
President     

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            Woodlands Commercial Bank f/k/a Lehman
Brothers Commercial Bank
      By:   /s/ Brian Halbeisen         Name:   Brian Halbeisen        Title:  
Vice President     

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            WESTPAC BANKING CORPORATION
      By:   /s/ Niclas Fjalltoft         Name:   Niclas Fjalltoft       
Title:   Director     

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, FKA CREDIT SUISSE, CAYMAN
ISLANDS BRANCH
      By:   /s/ Jay Chall         Name:   Jay Chall        Title:   Director   
          By:   /s/ Kevin Buddhdew         Name:   Kevin Buddhdew       
Title:   Associate     

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED
      By:   /s/ John W. Wade         Name:   John W. Wade        Title:   Deputy
General Manager, Head of
Operations and Infrastructure     

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



            Mizuho Corporate Bank, Ltd.
      By:   /s/ Toru Inoue         Name:   Toru Inoue        Title:   Deputy
General Manager     

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



ANNEX I
Schedule I
Schedule of Banks

          2011 BANKS   2011 COMMITMENT  
ABN AMRO Bank N.V.
  $ 95,000,000  
Banco Santander Central Hispano, S.A., New York Branch
  $ 95,000,000  
Société Générale
  $ 95,000,000  
Svenska Handelsbanken
  $ 35,000,000  
Deutsche Bank AG Cayman Islands Branch
  $ 25,000,000  

          2012 BANKS   2012 COMMITMENT  
Bank of America, N.A.
  $ 218,000,000  
Citicorp USA, Inc.
  $ 130,000,000  
Credit Suisse AG, Cayman Islands Branch FKA Credit Suisse, Cayman Islands Branch
  $ 113,000,000  
HSBC Bank (USA), N.A.
  $ 113,000,000  
JPMorgan Chase Bank, N.A.
  $ 113,000,000  
Bank of Scotland PLC (formerly The Governor and Company of the Bank of Scotland)
  $ 113,000,000  
UBS AG, Stamford Branch
  $ 105,000,000  
Australia and New Zealand Banking Group Limited
  $ 95,000,000  
Barclays Bank PLC
  $ 95,000,000  
BNP Paribas
  $ 95,000,000  
Deutsche Bank AG New York Branch
  $ 95,000,000  
Woodlands Commercial Bank f/k/a Lehman Brothers Commercial Bank
  $ 95,000,000  
Morgan Stanley Bank, N.A.
  $ 95,000,000  
Royal Bank of Canada
  $ 95,000,000  
Toronto Dominion (Texas) LLC
  $ 95,000,000  
Wells Fargo Bank, N.A.
  $ 95,000,000  
Westpac Banking Corporation
  $ 95,000,000  
Sumitomo Mitsui Banking Corporation
  $ 72,500,000  
The Bank of Nova Scotia
  $ 72,500,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 50,000,000  
BMO Capital Markets Financing, Inc.
  $ 25,000,000  
Mizuho Corporate Bank, Ltd.
  $ 25,000,000  

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



          2012 BANKS   2012 COMMITMENT  
The Bank of New York Mellon
  $ 25,000,000  
Standard Chartered Bank
  $ 17,500,000  
Intesa Sanpaolo S.p.A.
  $ 12,500,000  

ILFC Amendment No. 1 to 2011 Facility

-2-



--------------------------------------------------------------------------------



 



ANNEX II
Exhibit D-1 Form of 2011 Bid Note
See Attached
Exhibit D-2 Form of 2012 Bid Note
See Attached
ILFC Amendment No. 1 to 2011 Facility

-3-



--------------------------------------------------------------------------------



 



Exhibit D-1
FORM OF 2011 BID NOTE

$[                    ]   [                     ___, ___]

          International Lease Finance Corporation, a California corporation (the
“Company”), for value received, hereby promises to pay to the order of [NAME OF
BANK] (the “Bank”), at the office of Citicorp USA, Inc., in its individual
corporate capacity and as Agent (the “Agent”), at 2 Penns Way, Suite 200, New
Castle, DE 19720 on                     , 2011, or at such other place, to such
other person or at such other time and date as provided for in the
$2,500,000,000 Five-Year Revolving Credit Agreement (as amended by Amendment
No. 1, dated as of April 16, 2010, and as further amended, modified or
supplemented, the “Credit Agreement”; unless otherwise defined herein, the terms
defined therein being used herein as therein defined), dated as of October 13,
2006 among the Company, the Agent, and the financial institutions named therein,
in lawful money of the United States of America, the principal sum of
$[                    ] or, if less, the aggregate unpaid principal amount of
all 2011 Bid Loans made by the Bank to the Company pursuant to the Credit
Agreement. This 2011 Bid Note shall bear interest as set forth in the Credit
Agreement for Bid Loans (as defined in the Credit Agreement).
          Except as otherwise provided in the Credit Agreement with respect to
LIBOR Rate Loans, if interest or principal on any loan evidenced by this 2011
Bid Note becomes due and payable on a day which is not a Business Day (as
defined in the Credit Agreement) the maturity thereof shall be extended to the
next succeeding Business Day, and interest shall be payable thereon at the rate
herein specified during such extension.
          This 2011 Bid Note is one of the 2011 Bid Notes referred to in the
Credit Agreement. This 2011 Bid Note is subject to prepayment in whole or in
part, and the maturity of this 2011 Bid Note is subject to acceleration, upon
the terms provided in the Credit Agreement.
          This 2011 Bid Note shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.
[remainder of page intentionally left blank]
ILFC Amendment No. 1 to 2011 Facility

-4-



--------------------------------------------------------------------------------



 



          All 2011 Bid Loans made by the Bank to the Company pursuant to the
Credit Agreement and all payments of principal thereof may be indicated by the
Bank upon the grid attached hereto which is a part of this 2011 Bid Note. Such
notations shall be rebuttable presumptive evidence of the aggregate unpaid
principal amount of all 2011 Bid Loans made by the Bank pursuant to the Credit
Agreement.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:           Name:           Title:                 By:           Name:  
        Title:        

ILFC Amendment No. 1 to 2011 Facility

-5-



--------------------------------------------------------------------------------



 



2011 Bid Loans and Payments of Principal

                                                  Amount       Name of    
Principal               of   Unpaid   Person Funding   Amount   Interest  
Interest   Loan   Principal   Principal   Making Date   of Loan   Method   Rate
  Period   Paid   Balance   Notation                              

ILFC Amendment No. 1 to 2011 Facility

-6-



--------------------------------------------------------------------------------



 



Exhibit D-2
FORM OF 2012 BID NOTE

$[                    ]   [                     ___, ___]

          International Lease Finance Corporation, a California corporation (the
“Company”), for value received, hereby promises to pay to the order of [NAME OF
BANK] (the “Bank”), at the office of Citicorp USA, Inc., in its individual
corporate capacity and as Agent (the “Agent”), at 2 Penns Way, Suite 200, New
Castle, DE 19720 on the Termination Date, or at such other place, to such other
person or at such other time and date as provided for in the $2,500,000,000
Five-Year Revolving Credit Agreement (as amended by Amendment No. 1, dated as of
April 16, 2010, and as further amended, modified or supplemented, the “Credit
Agreement”; unless otherwise defined herein, the terms defined therein being
used herein as therein defined), dated as of October 13, 2006 among the Company,
the Agent, and the financial institutions named therein, in lawful money of the
United States of America, the principal sum of $[                    ] or, if
less, the aggregate unpaid principal amount of all 2012 Bid Loans made by the
Bank to the Company pursuant to the Credit Agreement. This 2012 Bid Note shall
bear interest as set forth in the Credit Agreement for Bid Loans (as defined in
the Credit Agreement).
          Except as otherwise provided in the Credit Agreement with respect to
LIBOR Rate Loans, if interest or principal on any loan evidenced by this 2012
Bid Note becomes due and payable on a day which is not a Business Day (as
defined in the Credit Agreement) the maturity thereof shall be extended to the
next succeeding Business Day, and interest shall be payable thereon at the rate
herein specified during such extension.
          This 2012 Bid Note is one of the 2012 Bid Notes referred to in the
Credit Agreement, and is entitled to the benefits of the Security and Guarantee
Agreement. This 2012 Bid Note is subject to prepayment in whole or in part, and
the maturity of this 2012 Bid Note is subject to acceleration, upon the terms
provided in the Credit Agreement. The obligations of the Borrower to the Bank
under this 2012 Bid Note and the other Loan Documents, and the obligations of
the other Loan Parties under the Loan Documents, are secured by the Collateral
as provided in the Loan Documents.
          This 2012 Bid Note shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.
[remainder of page intentionally left blank]
ILFC Amendment No. 1 to 2011 Facility

-7-



--------------------------------------------------------------------------------



 



          All 2012 Bid Loans made by the Bank to the Company pursuant to the
Credit Agreement and all payments of principal thereof may be indicated by the
Bank upon the grid attached hereto which is a part of this 2012 Bid Note. Such
notations shall be rebuttable presumptive evidence of the aggregate unpaid
principal amount of all 2012 Bid Loans made by the Bank pursuant to the Credit
Agreement.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:           Name:           Title:                 By:           Name:  
        Title:        

ILFC Amendment No. 1 to 2011 Facility

-8-



--------------------------------------------------------------------------------



 



2012 Bid Loans and Payments of Principal

                                                  Amount       Name of    
Principal               of   Unpaid   Person Funding   Amount   Interest  
Interest   Loan   Principal   Principal   Making Date   of Loan   Method   Rate
  Period   Paid   Balance   Notation                              

ILFC Amendment No. 1 to 2011 Facility

-9-



--------------------------------------------------------------------------------



 



ANNEX III
Exhibit E-1 Form of 2011 Committed Note
See Attached
Exhibit E-2 Form of 2012 Committed Note
See Attached
ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



Exhibit E-1
FORM OF 2011 COMMITTED NOTE

$                       [                     ___, ___]

          International Lease Finance Corporation, a California corporation (the
“Company”), for value received, hereby promises to pay to the order of [NAME OF
BANK] (the “Bank”), at the office of Citicorp USA, Inc., in its individual
corporate capacity and as Agent (the “Agent”), at 2 Penns Way, Suite 200, New
Castle, DE 19720 on [___ ___,] 2011, or at such other place, to such other
person or at such other time and date as provided for in the $2,500,000,000
Five-Year Revolving Credit Agreement (as amended by Amendment No. 1, dated as of
April 16, 2010, and as further amended, modified or supplemented, the “Credit
Agreement”; unless otherwise defined herein, the terms defined therein being
used herein as therein defined), dated as of October 13, 2006, among the
Company, the Agent, and the financial institutions named therein, in lawful
money of the United States of America, the principal sum of $___or, if less, the
aggregate unpaid principal amount of all 2011 Committed Loans made by the Bank
to the Company pursuant to the Credit Agreement. This 2011 Committed Note shall
bear interest as set forth in the Credit Agreement for Base Rate Loans and LIBOR
Rate Loans (as defined in the Credit Agreement), as the case may be.
          Except as otherwise provided in the Credit Agreement with respect to
LIBOR Rate Loans, if interest or principal on any loan evidenced by this 2011
Committed Note becomes due and payable on a day which is not a Business Day (as
defined in the Credit Agreement) the maturity thereof shall be extended to the
next succeeding Business Day, and interest shall be payable thereon at the rate
herein specified during such extension.
          This Note is one of the 2011 Committed Notes referred to in the Credit
Agreement. This Note is subject to prepayment in whole or in part, and the
maturity of this Note is subject to acceleration, upon the terms provided in the
Credit Agreement.
          This Note shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
[remainder of page intentionally left blank]
ILFC Amendment No. 1 to 2011 Facility

-2-



--------------------------------------------------------------------------------



 



          All 2011 Committed Loans made by the Bank to the Company pursuant to
the Credit Agreement and all payments of principal thereof may be indicated by
the Bank upon the grid attached hereto which is a part of this 2011 Committed
Note. Such notations shall be rebuttable presumptive evidence of the aggregate
unpaid principal amount of all 2011 Committed Loans made by the Bank pursuant to
the Credit Agreement.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:           Name:           Title:                 By:           Name:  
        Title:        

ILFC Amendment No. 1 to 2011 Facility

-3-



--------------------------------------------------------------------------------



 



2011 Committed Loans and Payments of Principal

                                                  Amount       Name of    
Principal               of   Unpaid   Person Funding   Amount   Interest  
Interest   Loan   Principal   Principal   Making Date   of Loan   Method   Rate
  Period   Paid   Balance   Notation                              

ILFC Amendment No. 1 to 2011 Facility

-4-



--------------------------------------------------------------------------------



 



Exhibit E-2
FORM OF 2012 COMMITTED NOTE

$                       [                     ___, ___]

          International Lease Finance Corporation, a California corporation (the
“Company”), for value received, hereby promises to pay to the order of [NAME OF
BANK] (the “Bank”), at the office of Citicorp USA, Inc., in its individual
corporate capacity and as Agent (the “Agent”), at 2 Penns Way, Suite 200, New
Castle, DE 19720 on the Termination Date, or at such other place, to such other
person or at such other time and date as provided for in the $2,500,000,000
Five-Year Revolving Credit Agreement (as amended by Amendment No. 1, dated as of
[___ ___,] 2010, and as further amended, modified or supplemented, the “Credit
Agreement”; unless otherwise defined herein, the terms defined therein being
used herein as therein defined), dated as of October 13, 2006, among the
Company, the Agent, and the financial institutions named therein, in lawful
money of the United States of America, the principal sum of $___or, if less, the
aggregate unpaid principal amount of all 2012 Committed Loans made by the Bank
to the Company pursuant to the Credit Agreement. This 2012 Committed Note shall
bear interest as set forth in the Credit Agreement for Base Rate Loans and LIBOR
Rate Loans (as defined in the Credit Agreement), as the case may be, plus the
2012 Additional Extension Fee.
          Except as otherwise provided in the Credit Agreement with respect to
LIBOR Rate Loans, if interest or principal on any loan evidenced by this 2012
Committed Note becomes due and payable on a day which is not a Business Day (as
defined in the Credit Agreement) the maturity thereof shall be extended to the
next succeeding Business Day, and interest shall be payable thereon at the rate
herein specified during such extension.
          This Note is one of the 2012 Committed Notes referred to in the Credit
Agreement, and is entitled to the benefits of the Security and Guarantee
Agreement. This Note is subject to prepayment in whole or in part, and the
maturity of this Note is subject to acceleration, upon the terms provided in the
Credit Agreement. The obligations of the Borrower to the Bank under this 2012
Committed Note and the other Loan Documents, and the obligations of the other
Loan Parties under the Loan Documents, are secured by the Collateral as provided
in the Loan Documents.
          This Note shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
[remainder of page intentionally left blank]
ILFC Amendment No. 1 to 2011 Facility

-5-



--------------------------------------------------------------------------------



 



          All 2012 Committed Loans made by the Bank to the Company pursuant to
the Credit Agreement and all payments of principal thereof may be indicated by
the Bank upon the grid attached hereto which is a part of this 2012 Committed
Note. Such notations shall be rebuttable presumptive evidence of the aggregate
unpaid principal amount of all 2012 Committed Loans made by the Bank pursuant to
the Credit Agreement.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:           Name:           Title:                 By:           Name:  
        Title:        

ILFC Amendment No. 1 to 2011 Facility

-6-



--------------------------------------------------------------------------------



 



2012 Committed Loans and Payments of Principal

                                                  Amount       Name of    
Principal               of   Unpaid   Person Funding   Amount   Interest  
Interest   Loan   Principal   Principal   Making Date   of Loan   Method   Rate
  Period   Paid   Balance   Notation                              

ILFC Amendment No. 1 to 2011 Facility

-7-



--------------------------------------------------------------------------------



 



ANNEX IV
INTERNATIONAL LEASE FINANCE CORPORATION
CERTIFICATE
April [___], 2010
          This Certificate is delivered pursuant to Section 3(g) of Amendment
No. 1 dated as of April 16, 2010 (the “Amendment”) to the Five-Year Revolving
Credit Agreement dated as of October 13, 2006, among INTERNATIONAL LEASE FINANCE
CORPORATION (the “Company”), the financial institutions party thereto as Banks,
and CITICORP USA, INC., as administrative agent for the Banks (the “Agent”).
Capitalized terms used and not defined herein have the meanings given to such
terms in the Amendment.
     The undersigned is the Chief Financial Officer of the Company and in such
capacity and not in his individual capacity (i) is familiar with the financial
condition of the Company and the other Loan Parties and (ii) has made such
investigation and inquiries as the undersigned deems necessary for the purposes
of providing this Certificate.
     The undersigned HEREBY CERTIFIES IN HIS CAPACITY AS SUCH AND NOT IN HIS
INDIVIDUAL CAPACITY, that (1) as of the Amendment Effective Date (and as also
reflected on the Company’s consolidated balance sheet dated as of December 31,
2009, and confirmed by the Initial Appraisal Reports), the fair value of the
assets of each of (x) the Company and (y) the Loan Parties taken as a whole,
exceed their respective liabilities; and (2) as of the Amendment Effective Date,
neither the Loan Parties taken as a whole, nor the Company, is or will be
rendered insolvent as a result of the transactions contemplated by the Amendment
and the Collateral Documents.
ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned Chief Financial Officer of the Company has
signed this Certificate as of the date first written above.

                  By:           Name:   Fred Cromer        Title:   Chief
Financial Officer     

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



Schedule IV
“Aircraft”
See Attached
ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



Schedule IV
“Aircraft”

                              Manufacturer   Model   MSN   DOM   Current Lease
Expiry
1
  Airbus   A319-100     1733     08-May-02   *
2
  Airbus   A319-100     938     15-Feb-99   *
3
  Airbus   A320-200     795     28-Apr-98   *
4
  Airbus   A320-200     782     24-Mar-98   *
5
  Airbus   A320-200     760     20-Jan-98   *
6
  Airbus   A320-200     726     28-Nov-97   *
7
  Airbus   A320-200     676     14-May-97   *
8
  Airbus   A320-200     661     12-Mar-97   *
9
  Airbus   A320-200     645     24-Jan-97   *
10
  Airbus   A320-200     640     17-Jan-97   *
11
  Airbus   A320-200     585     10-May-96   *
12
  Airbus   A320-200     579     21-Mar-96   *
13
  Airbus   A320-200     556     29-Feb-96   *
14
  Airbus   A321-100     987     19-Mar-99   *
15
  Airbus   A321-100     642     21-Jan-97   *
16
  Airbus   A321-100     604     02-Jul-96   *
17
  Airbus   A321-200     1004     23-Apr-99   *
18
  Airbus   A321-200     974     26-Mar-99   *
19
  Airbus   A321-200     968     22-Mar-99   *
20
  Airbus   A321-200     954     09-Feb-99   *
21
  Airbus   A321-200     891     02-Nov-98   *

 

      *   Indicates that certain information contained herein has been omitted
and filed seperately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

ILFC Amendment No. 1 to 2011 Facility

-2-



--------------------------------------------------------------------------------



 



                              Manufacturer   Model   MSN   DOM   Current Lease
Expiry
22
  Airbus   A321-200     827     20-May-98   *
23
  Airbus   A321-200     810     24-Apr-98   *
24
  Airbus   A321-200     787     02-Mar-98   *
25
  Airbus   A321-200     775     26-Feb-98   *
26
  Airbus   A321-200     668     30-May-97   *
27
  Airbus   A321-200     663     27-May-97   *
28
  Airbus   A321-200     666     26-Mar-97   *
29
  Airbus   A330-200     432     09-Nov-01   *
30
  Airbus   A330-200     275     26-May-99   *
31
  Airbus   A330-200     262     12-Mar-99   *
32
  Airbus   A330-200     250     23-Feb-99   *
33
  Airbus   A330-300     177     20-Jun-97   *
34
  Airbus   A330-300     143     08-Oct-96   *
35
  Airbus   A330-300     132     23-Apr-96   *
36
  Airbus   A330-300     111     28-Sep-95   *
37
  Airbus   A330-300     98     22-May-95   *
38
  Airbus   A330-300     95     04-May-95   *
39
  Airbus   A330-300     72     28-Feb-95   *
40
  Airbus   A330-300     70     17-Nov-94   *
41
  Airbus   A340-300     395     19-Sep-01   *
42
  Airbus   A340-300     399     06-Apr-01   *
43
  Airbus   A340-300     216     14-May-98   *
44
  Airbus   A340-300     214     16-Mar-98   *
45
  Airbus   A340-300     174     28-May-97   *

 

      *   Indicates that certain information contained herein has been omitted
and filed seperately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omittd portions.

ILFC Amendment No. 1 to 2011 Facility

-3-



--------------------------------------------------------------------------------



 



                              Manufacturer   Model   MSN   DOM   Current Lease
Expiry
46
  Airbus   A340-300     164     21-Apr-97   *
47
  Airbus   A340-300     168     17-Apr-97   *
48
  Airbus   A340-300     152     13-Nov-96   *
49
  Airbus   A340-300     114     30-Apr-96   *
50
  Airbus   A340-300     93     23-Jun-95   *
51
  Airbus   A340-300     88     15-Jun-95   *
52
  Airbus   A340-300     48     18-May-94   *
53
  Airbus   A340-600     436     19-Dec-02   *
54
  Boeing   A300-600F     743     01-Feb-95   *
55
  Boeing   A300-600F     677     02-Mar-93   *
56
  Boeing   737-600     29353     25-May-04   *
57
  Boeing   737-600     29349     24-Feb-04   *
58
  Boeing   737-600     28261     23-Jan-04   *
59
  Boeing   737-600     29348     04-Dec-03   *
60
  Boeing   737-600     28260     06-Nov-03   *
61
  Boeing   737-600     28259     17-Oct-03   *
62
  Boeing   737-700     30635     29-Nov-00   *
63
  Boeing   747-400     29375     08-Sep-99   *
64
  Boeing   747-400     27603     14-Apr-99   *
65
  Boeing   747-400     27602     29-Jun-98   *
66
  Boeing   747-400     28194     28-Jan-97   *
67
  Boeing   747-400     26255     10-Jun-96   *
68
  Boeing   747-400     27595     23-May-95   *
69
  Boeing   747-400     26326     12-Oct-94   *

 

      *   Indicates that certain information contained herein has been omitted
and filed seperately with the Securitites and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

ILFC Amendment No. 1 to 2011 Facility

-4-



--------------------------------------------------------------------------------



 



                              Manufacturer   Model   MSN   DOM   Current Lease
Expiry
70
  Boeing   747-400     24958     28-Apr-94   *
71
  Boeing   747-400     24957     20-Apr-93   *
72
  Boeing   747-400     24956     01-Jun-92   *
73
  Boeing   747-400     24896     31-May-91   *
74
  Boeing   747-400ERF     32866     17-Oct-02   *
75
  Boeing   757-200ER     29381     03-Apr-01   *
76
  Boeing   757-200ER     30043     19-May-00   *
77
  Boeing   757-200ER     30394     28-Apr-00   *
78
  Boeing   757-200ER     29379     19-Apr-00   *
79
  Boeing   757-200ER     28174     12-May-99   *
80
  Boeing   757-200ER     28836     13-Apr-99   *
81
  Boeing   757-200ER     29377     10-Apr-99   *
82
  Boeing   757-200ER     28835     23-Mar-99   *
83
  Boeing   757-200ER     28834     24-Feb-99   *
84
  Boeing   757-200ER     29380     09-Dec-98   *
85
  Boeing   757-200ER     29443     16-Sep-98   *
86
  Boeing   757-200ER     29442     11-Sep-98   *
87
  Boeing   757-200ER     28171     24-May-98   *
88
  Boeing   757-200ER     28203     21-May-98   *
89
  Boeing   757-200ER     28170     03-May-98   *
90
  Boeing   757-200ER     27623     09-Mar-98   *
91
  Boeing   757-200ER     28833     12-Dec-97   *
92
  Boeing   757-200ER     28167     16-Oct-97   *
93
  Boeing   757-200ER     28169     29-May-97   *

 

      *   Indicates that certain information contained herein has been omitted
and filed seperately with the Securitites and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

ILFC Amendment No. 1 to 2011 Facility

-5-



--------------------------------------------------------------------------------



 



                              Manufacturer   Model   MSN   DOM   Current Lease
Expiry
94
  Boeing   757-200ER     28168     14-May-97   *
95
  Boeing   757-200ER     28164     25-Mar-97   *
96
  Boeing   757-200ER     27622     24-Mar-97   *
97
  Boeing   757-200ER     27625     24-Feb-97   *
98
  Boeing   757-200ER     28165     18-Feb-97   *
99
  Boeing   757-200ER     28163     30-Jan-97   *
100
  Boeing   757-200ER     28162     22-Oct-96   *
101
  Boeing   757-200ER     27599     15-Mar-96   *
102
  Boeing   757-200ER     26276     15-Mar-96   *
103
  Boeing   767-300ER     27686     21-May-00   *
104
  Boeing   767-300ER     29383     16-Apr-99   *
105
  Boeing   767-300ER     28884     25-Feb-99   *
106
  Boeing   767-300ER     28206     26-Mar-98   *
107
  Boeing   767-300ER     27615     10-Dec-97   *
108
  Boeing   767-300ER     27600     16-Apr-97   *
109
  Boeing   767-300ER     27613     24-Mar-97   *
110
  Boeing   767-300ER     26329     19-Dec-96   *
111
  Boeing   767-300ER     26328     03-Dec-96   *
112
  Boeing   767-300ER     27611     31-Oct-96   *
113
  Boeing   767-300ER     26327     17-Jul-96   *
114
  Boeing   767-300ER     28098     10-May-96   *
115
  Boeing   767-300ER     27597     15-Feb-96   *
116
  Boeing   767-300ER     27619     06-Nov-95   *
117
  Boeing   767-300ER     27958     18-Aug-95   *

 

      *   Indicates that certain information contained herein has been omitted
and filed seperately with the Securitites and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

ILFC Amendment No. 1 to 2011 Facility

-6-



--------------------------------------------------------------------------------



 



                              Manufacturer   Model   MSN   DOM   Current Lease
Expiry
118
  Boeing   767-300ER     27957     28-Jul-95   *
119
  Boeing   767-300ER     26261     03-May-95   *
120
  Boeing   767-300ER     26264     10-Oct-94   *
121
  Boeing   767-300ER     25531     30-Mar-92   *
122
  Boeing   767-300ER     25137     13-Jul-91   *
123
  Boeing   767-300ER     24259     09-Jun-89   *
124
  Boeing   767-300ER     24258     17-Feb-89   *
125
  Boeing   767-300ER     24257     02-Feb-89   *
126
  Boeing   777-200ER     28682     21-Mar-01   *
127
  Boeing   777-200ER     28681     14-Feb-01   *
128
  Boeing   777-200ER     29908     16-Jul-99   *
129
  Boeing   777-200ER     28675     21-May-99   *
130
  Boeing   777-200ER     27609     19-Feb-99   *
131
  Boeing   777-200ER     27608     02-Oct-98   *
132
  Boeing   777-200ER     27607     17-Jun-98   *
133
  McDonnell Douglas   MD-11     48563     10-Nov-95   *
134
  McDonnell Douglas   MD-11     48632     28-Mar-95   *
135
  McDonnell Douglas   MD-11     48633     31-Mar-94   *
136
  McDonnell Douglas   MD-11     48555     12-Dec-93   *
137
  McDonnell Douglas   MD-11     48519     22-Apr-93   *
138
  McDonnell Douglas   MD-11     48437     15-Apr-93   *
139
  McDonnell Douglas   MD-11     48518     08-Mar-93   *

 

      *   Indicates that certain information contained herein has been omitted
and filed seperately with the Securitites and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

ILFC Amendment No. 1 to 2011 Facility

-7-



--------------------------------------------------------------------------------



 



Schedule 9.18
“Eligible Aircraft”
None
ILFC Amendment No. 1 to 2011 Facility

-8-



--------------------------------------------------------------------------------



 



EXHIBIT K
SECURITY AND GUARANTEE AGREEMENT
See Separately Attached Execution Copy
ILFC – Security and Guarantee Agreement

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
SECURITY AND GUARANTEE AGREEMENT
Dated as of April 16, 2010
among
FLYING FORTRESS INC.,
FLYING FORTRESS US LEASING INC.,
FLYING FORTRESS IRELAND LEASING LIMITED,
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN
and
CITICORP USA, INC.
as Collateral Agent
 

2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
DEFINITIONS AND INTERPRETATION
       
Section 1.01 Certain Defined Terms
    2  
Section 1.02 Accounting Terms
    8  
Section 1.03 Other Definitional Provisions
    8  
ARTICLE II
       
GUARANTEE
       
Section 2.01 Guarantee; Limitation of Liability
    8  
Section 2.02 Guarantee Absolute
    9  
Section 2.03 Waivers and Acknowledgments
    10  
Section 2.04 Subrogation
    11  
Section 2.05 Continuing Guarantee
    12  
Section 2.06 Payments Free and Clear of Taxes, Etc
    12  
Section 2.07 Right of Set-off
    12  
Section 2.08 Subordination
    12  
ARTICLE III
       
REPRESENTATIONS AND WARRANTIES
       
Section 3.01 Representations and Warranties of each Guarantor
    13  
Section 3.02 Additional Representations and Warranties of the Guarantors
    15  
ARTICLE IV
       
COVENANTS
       
Section 4.01 Covenants
    17  
ARTICLE V
       
GRANT OF SECURITY INTEREST; REMEDIES
       
Section 5.01 Grant of Security Interest
    19  

i



--------------------------------------------------------------------------------



 



              Page  
Section 5.02 Security for Obligations
    20  
Section 5.03 Delivery and Control of Security Collateral
    21  
Section 5.04 The Account Collateral
    21  
Section 5.05 Further Assurances
    22  
Section 5.06 Post-Closing Changes
    23  
Section 5.07 Voting Rights; Dividends; Etc
    23  
Section 5.08 Transfers and Other Liens; Additional Shares
    24  
Section 5.09 Agent Appointed Attorney-in-Fact
    25  
Section 5.10 Agent May Perform
    25  
Section 5.11 The Agent’s Duties
    25  
Section 5.12 Remedies
    26  
Section 5.13 Continuing Security Interest
    27  
Section 5.14 Release; Termination
    27  
Section 5.15 Application of Irish Law
    28  
ARTICLE VI
       
MISCELLANEOUS
       
Section 6.01 Amendments, Waivers, Supplements, Etc
    31  
Section 6.02 Notices, Etc
    32  
Section 6.03 No Waiver; Remedies Cumulative
    33  
Section 6.04 Indemnification
    33  
Section 6.05 Collateral Agent
    34  
Section 6.06 Assignments; Binding Effect
    34  
Section 6.07 Execution in Counterparts; Severability
    34  
Section 6.08 Governing Law
    34  
Section 6.09 Jurisdiction; Etc
    34  
Section 6.10 Table of Contents, Headings, Etc.
    35  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 6.11 Non-Invasive Provisions
    35  
Section 6.12 Limited Liability
    36  
Section 6.13 USA Patriot Act
    36  
Section 6.14 WAIVER OF JURY TRIAL
    36  

     
SCHEDULES
   
Schedule I
  Location, Chief Executive Office, Type Of Organization, Jurisdiction Of
Organization, Organizational Identification Number and Trade Names
Schedule II
  Pledged Equity
Schedule III
  Changes in Name, Location, Etc.
Schedule 3.02(g)
  Authorizations and Approvals
Schedule 4.01(f)
  Insurance
EXHIBITS
   
Exhibit A
  Form of Guarantee Supplement
Exhibit B
  Form of Collateral Supplement

iii



--------------------------------------------------------------------------------



 



SECURITY AND GUARANTEE AGREEMENT

Dated as of April 16, 2010
          THIS SECURITY AND GUARANTEE AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”) is made by Flying
Fortress Inc., a California corporation (“Holdco I”), Flying Fortress US Leasing
Inc., a California corporation (the “Initial Parent Holdco (California)”),
Flying Fortress Ireland Leasing Limited, a company incorporated under the laws
of Ireland (the “Initial Parent Holdco (Ireland)”, and together with the Initial
Parent Holdco (California), collectively, the “Initial Parent Holdcos” and
individually, an “Initial Parent Holdco”), the Additional Guarantors (as defined
below) (Holdco I, the Initial Parent Holdcos and the Additional Guarantors
being, collectively, the “Guarantors”, and individually, each a “Guarantor”),
and Citicorp USA, Inc. (“CUSA”), as collateral agent (in such capacity, together
with any successor collateral agent appointed pursuant to Section 6.05 below,
the “Collateral Agent” or the “Agent”) for the Secured Parties. Capitalized
terms used herein without definition shall be interpreted in accordance with
Section 1.03.
PRELIMINARY STATEMENTS
          (A) International Lease Finance Corporation (the “Company”), the Banks
party thereto and Citicorp USA, Inc. as administrative agent for the Banks (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”), are parties to a Five-Year Revolving Credit Agreement
dated as of October 13, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) providing, subject to the terms and
conditions thereof, for loans to be made by said Banks to the Company in an
aggregate principal amount not exceeding $2,500,000,000.
          (B) The Company desires to extend the Termination Date under the
Credit Agreement, and has requested that the Banks thereunder extend such
Termination Date by entering into Amendment No. 1 to the Credit Agreement, dated
as of April 16, 2010 (the “Amendment”), pursuant to which each 2012 Bank shall,
among other things, exchange its Commitment existing immediately prior to the
Amendment Effective Date (as defined in the Amendment) for a new commitment with
an extended Termination Date, on the terms and conditions set forth in the
Amendment.
          (C) In connection with Amendment, (i) the Company shall form Holdco I
which shall be a special purpose direct Wholly-owned Subsidiary of the Company,
(ii) Holdco I shall form or acquire the Parent Holdcos (including the Initial
Parent Holdcos), each of which shall be a special purpose direct Wholly-owned
Subsidiary of Holdco I and (iii) each Parent Holdco shall form or acquire each
Pledged SPE (as defined below) and, if applicable, each Intermediate Lessee (as
defined below), with each such Pledged SPE and Intermediate Lessee being a
special purpose direct Wholly-owned Subsidiary of a Parent Holdco. Each Pledged
SPE shall Own Eligible Aircraft (as defined in the Credit Agreement).
          (D) Holdco I is the owner of the Equity Interests (as defined below)
issued by the Initial Parent Holdcos (the “Initial Pledged Parent Holdco
Equity”) set forth opposite
ILFC – Security and Guarantee Agreement

 



--------------------------------------------------------------------------------



 



Holdco I’s name on and as otherwise described in Schedule II hereto, and each
Initial Parent Holdco is the owner of the Equity Interests issued by the Pledged
SPEs (if any) and Intermediate Lessees (if any) existing on the date hereof (the
“Initial Pledged SPE and Intermediate Lessee Equity”, and together with the
Initial Pledged Parent Holdco Equity, the “Initial Pledged Equity”) set forth
opposite such Initial Parent Holdco’s name on and as otherwise described in
Schedule II hereto.
          (E) Holdco I will be the owner of a deposit account (the “Holdco I
Cash Collateral Account”, and together with any other cash collateral account in
which a security interest will be granted hereunder, the “Cash Collateral
Accounts”), in each case maintained with Citibank, N.A. or Bank of America,
N.T.&S.A. in New York, New York.
          (F) It is a condition precedent to the effectiveness of the Amendment
and the extension of the Termination Date with respect to the 2012 Banks that
the Guarantors execute and deliver this Agreement, to, among other things, enter
into the Guarantee (as defined below) and grant the security interest
contemplated hereby.
          (G) The Guarantors are entering into this Agreement in order to
guarantee the Guaranteed Obligations (as defined below) and to grant to the
Agent for the ratable benefit of the Secured Parties a security interest in the
Collateral (as defined below).
          (H) Each Guarantor will derive substantial direct and indirect
benefits from the transactions contemplated by the Amendment.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the 2012 Banks to enter into the Amendment and to extend the Termination
Date, each Guarantor hereby jointly and severally agrees as follows:
Section 8.
DEFINITIONS AND INTERPRETATION
          8.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and the plural forms of the terms defined):
          “Account Collateral” has the meaning specified in Section 5.01(b).
          “Additional Guarantor” has the meaning specified in Section 6.01(d).
          “Agent” has the meaning specified in the first paragraph to this
Agreement.
          “Agreement” has the meaning specified in the first paragraph of this
Agreement.
          “Amendment” has the meaning specified in the Preliminary Statements to
this Agreement.
ILFC – Security and Guarantee Agreement

2



--------------------------------------------------------------------------------



 



          “Bankruptcy Law” has the meaning specified in Section 2.01(b).
          “Cash Collateral Accounts” has the meaning specified in the
Preliminary Statements to this Agreement.
          “Cash Equivalents” means, in each case, book-entry securities,
negotiable instruments or securities in bearer or registered form that evidence:
(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States of America (having original maturities of no more than
365 days, or such lesser time as is required for the distribution of funds);
(b) demand deposits, time deposits or certificates of deposit of the Collateral
Agent or of depositary institutions or trust companies organized under the laws
of the United States of America or any state thereof, or the District of
Columbia (or any domestic branch of a foreign bank) (i) having original
maturities of no more than 365 days, or such lesser time as is required for the
distribution of funds; provided that at the time of investment or contractual
commitment to invest therein, the short-term debt rating of such depositary
institution or trust company shall be at least “A-1” by S&P and “P-1” by Moody’s
and the long-term debt rating of such depositary or institution or trust company
shall be at least A1 by Moody’s or (ii) having maturities of more than 365 days
and, at the time of the Investment or contractual commitment to invest therein,
a rating of “AA” by S&P and “Aa1” by Moody’s; (c) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) of this definition and entered into with a financial
institution satisfying the criteria described in clause (b) of this definition;
(d) corporate or municipal debt obligations (including open market commercial
paper) (i) having remaining maturities of no more than 365 days, or such lesser
time as is required for the distribution of funds, and having, at the time of
the investment or contractual commitment to invest therein, a rating of at least
“A-1+” or “AA” by S&P and “P-1” or “Aa1” by Moody’s or (ii) having maturities of
more than 365 days and, at the time of the Investment or contractual commitment
to invest therein, a rating of “AA” by S&P and “Aa1” by Moody’s; (e) investments
in money market funds (including funds in respect of which the Collateral Agent
or any of its Affiliates is investment manager or advisor, including but not
limited to Citicorp USA, Inc. money market funds) having a rating of at least
“AA” by S&P and “Aa2” by Moody’s previously approved by the Company or the
Collateral Agent; or (f) notes or bankers’ acceptances (having original
maturities of no more than 365 days, or such lesser time as is required for the
distribution of funds) issued by any depositary institution or trust company
satisfying the criteria described in clause (b) above; provided, however, that
no investment shall be made in any obligations of any depositary institution or
trust company which has a contractual right to set off and apply any deposits
held, and other indebtedness owing, by the Company or any Guarantor to or for
the credit or the account of such depositary institution or trust company;
provided further, that if, at any time, the rating of any of the foregoing
investments falls below “BBB” by S&P or Baa2” by Moody’s, such downgrades
investments shall no longer constitute “Cash Equivalents”.
          “Collateral” has the meaning specified in Section 5.01.
          “Collateral Agent” has the meaning specified in the first paragraph to
this Agreement.
ILFC – Security and Guarantee Agreement

3



--------------------------------------------------------------------------------



 



          “Collateral Supplement” means a supplement to this Agreement in
substantially the form attached as Exhibit B hereto.
          “Company” has the meaning specified in the Preliminary Statements to
this Agreement.
          “Credit Agreement” has the meaning specified in the Preliminary
Statements to this Agreement.
          “Equity Interests” means, with respect to any Person, shares of
capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such             shares (or such other interests), and other
ownership or profit interests in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
authorized or otherwise existing on any date of determination.
          “Guarantee” means the guarantee of the Guarantors set forth in
Article II hereof.
          “Guarantee Supplement” has the meaning specified in Section 6.01(d).
          “Guaranteed Obligations” has the meaning specified in Section 2.01(a).
          “Guarantor” has the meaning specified in the first paragraph to this
Agreement.
          “Guarantor Material Adverse Effect” means (a) a material adverse
effect on the business, assets, liabilities, operations, condition (financial or
otherwise) or operating results of the Guarantors taken as a whole, the result
of which is a material impairment of the ability of the Guarantors taken as a
whole to perform their respective obligations under any Loan Document, (b) a
material impairment of the totality of rights and remedies of, or benefits
available to, any Secured Party under the Loan Documents or (c) a material
adverse effect on the value of the Collateral taken as a whole.
          “Holdco I” has the meaning specified in the first paragraph to this
Agreement.
          “Holdco I Cash Collateral Account” has the meaning specified in the
Preliminary Statements to this Agreement.
          “Holdco I DACA” shall mean the Deposit Account Control Agreement,
among Holdco I, Agent, and the relevant depositary bank, in form and substance
ILFC — Security and Guarantee Agreement

4



--------------------------------------------------------------------------------



 



reasonably satisfactory to Holdco I, Agent and the relevant depositary bank.
          “Indemnified Party” has the meaning specified in Section 6.04.
          “Indenture” means the Indenture, dated as of August 1, 2006, between
the Company and Deutsche Bank Trust Company Americas, as trustee, as amended,
supplemented or otherwise modified from time to time.
          “Initial Parent Holdco” has the meaning specified in the first
paragraph to this Agreement.
          “Initial Parent Holdco (California)” has the meaning specified in the
first paragraph to this Agreement.
          “Initial Parent Holdco (Ireland)” has the meaning specified in the
first paragraph to this Agreement.
          “Initial Pledged Equity” has the meaning specified in the Preliminary
Statements to this Agreement.
          “Initial Pledged Parent Holdco Equity” has the meaning specified in
the Preliminary Statements to this Agreement.
          “Initial Pledged SPE and Intermediate Lessee Equity” has the meaning
specified in the Preliminary Statements to this Agreement.
          “Intermediate Lessee” means each direct Wholly-owned Subsidiary
(subject to the Local Requirements Exception) of a Parent Holdco other than any
Pledged SPE, all of whose issued and outstanding Equity Interests constitute
Collateral.
          “Irish Act” means the Irish Land and Conveyancing Law Reform Act 2009.
          “Obligation” means, with respect to any Person, any payment,
performance or other obligation of such Person of any kind, including, without
limitation, any liability of such Person on any claim, whether or not the right
of any creditor to payment in respect of such claim is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, disputed, undisputed,
legal, equitable, secured or unsecured, and whether or not such claim is
discharged, stayed or otherwise affected by any proceeding referred to in
Section 11.1.3 of the Credit Agreement. Without limiting the generality of the
foregoing, the Obligations of any Loan Party under the Loan Documents include
(a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Loan Party under any Loan Document and (b) the obligation of such Loan Party to
reimburse any amount in respect of any of the foregoing arising from or under
any Loan Document that the Administrative Agent or the Collateral Agent, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
ILFC — Security and Guarantee Agreement

5



--------------------------------------------------------------------------------



 



          “Parent Holdco” means the Initial Parent Holdcos and any other direct
Wholly-owned Subsidiary (subject to the Local Requirements Exception) of Holdco
I formed or acquired after the date hereof, each of whom shall execute and
deliver a Guarantee Supplement.
          “Permitted Holdco I Activities” means, with respect to Holdco I,
(a) the execution, delivery and performance of its obligations under this
Agreement or any other agreement or document required by the terms of the Loan
Documents, (b) the establishment, formation, purchase, acquisition, holding,
maintenance or permitted sale or other disposition of any Parent Holdco, and
(c) activities permitted or required under Sections 4 and 5 hereof, and (d) all
other activities incidental thereto or that are immaterial, including
contracting for management services from the Company, the incurrence and lending
of intercompany indebtedness and payments in respect thereof, and other
activities and actions taken in accordance with Leasing Company Practice.
          “Permitted Intermediate Lessee Activities” means, with respect to an
Intermediate Lessee, (a) the execution, delivery and performance of its
obligations under any agreement or document required by the terms of the Loan
Documents, (b) the acquisition, ownership, holding, conversion, maintenance,
modification, management, operation, leasing, re-leasing, subleasing and sale or
other disposition of any Eligible Aircraft or related assets and the entry into
all agreements and engaging in all related activities incidental thereto,
including from time to time accepting, exchanging, holding promissory notes,
contingent payment obligations or Equity Interests of lessees or their
Affiliates issued in connection with the bankruptcy, reorganization or other
similar process, or in settlement of delinquent obligations or obligations
anticipated to be delinquent, of such lessees or their respective Affiliates,
(c) activities permitted or required under Sections 4 and 5 hereof, and (d) all
other activities incidental thereto or that are immaterial, including
contracting for management services from the Company, Holdco I or a Parent
Holdco, the incurrence and lending of intercompany indebtedness and payments in
respect thereof, and other activities and actions taken in accordance with
Leasing Company Practice.
          “Permitted Parent Holdco Activities” means, with respect to a Parent
Holdco, (a) the execution, delivery and performance of its obligations under
this Agreement or any other agreement or document required by the terms of the
Loan Documents, (b) the establishment, formation, purchase, acquisition,
holding, maintenance or permitted sale or other disposition of any Pledged SPE
or Intermediate Lessee, (c) activities permitted or required under Sections 4
and 5 hereof, and (d) all other activities incidental thereto or that are
immaterial, including contracting for management services from the Company or
Holdco I, the incurrence and lending of intercompany indebtedness and payments
in respect thereof, and other activities and actions taken in accordance with
Leasing Company Practice.
          “Permitted Pledged SPE Activities” means, with respect to a Pledged
SPE, (a) the execution, delivery and performance of its obligations under any
agreement or document required by the terms of the Loan Documents, (b) the
acquisition, ownership, holding, conversion, maintenance, modification,
management, operation,
ILFC — Security and Guarantee Agreement

6



--------------------------------------------------------------------------------



 



leasing, re-leasing, subleasing and sale or otherwise disposition of any
Eligible Aircraft or related assets and the entry into all agreements and
engaging in all related activities incidental thereto, including from time to
time accepting, exchanging, holding promissory notes, contingent payment
obligations or Equity Interests of lessees or their Affiliates issued in
connection with the bankruptcy, reorganization or other similar process, or in
settlement of delinquent obligations or obligations anticipated to be
delinquent, of such lessees or their respective Affiliates, (c) activities
permitted or required under Sections 4 and 5 hereof, and (d) all other
activities incidental thereto or that are immaterial, including contracting for
management services from the Company, Holdco I or a Parent Holdco, the
incurrence and lending of intercompany indebtedness and payments in respect
thereof, and other activities and actions taken in accordance with Leasing
Company Practice.
     “Pledged Debt” means all the Indebtedness from time to time owing by any
Guarantor, any Pledged SPE, any Intermediate Lessee or the Company to any
Guarantor.
     “Pledged Debt Collateral” has the meaning specified in
Section 5.01(a)(iii).
     “Pledged Equity” has the meaning specified in Section 5.01(a)(ii).
     “Pledged SPE” means each direct Wholly-owned Subsidiary (subject to the
Local Requirements Exception) of a Parent Holdco that Owns any Eligible
Aircraft, all of whose issued and outstanding Equity Interests constitute
Collateral. Each Pledged SPE shall be organized under the laws of Delaware,
California, Utah, Ireland or any other jurisdiction reasonably acceptable to the
Collateral Agent.
     “Post Petition Interest” has the meaning specified in Section 2.08(b).
     “Receiver” means any one or more receivers and/or managers appointed by the
Collateral Agent in respect of each relevant Guarantor or over all or any part
of the Irish Collateral.
     “Secured Obligations” has the meaning specified in Section 5.02.
     “Secured Parties” means the Agent and the 2012 Banks.
     “Security Collateral” has the meaning specified in Section 5.01(a).
     “Security Interest” means any mortgage, pledge, lien, charge, assignment,
hypothecation or right in security or security interest, trust arrangement for
the purpose of providing security, retention of title arrangement or any other
agreement or arrangement having the effect of conferring security.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities of such Person and (b) such Person is not and will
not be rendered insolvent
ILFC – Security and Guarantee Agreement

7



--------------------------------------------------------------------------------



 



as a result of the transactions contemplated by the Loan Documents.
          “Subagent” has the meaning specified in Section 5.11.
          “Subordinated Obligations” has the meaning specified in Section 2.08.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York; provided that, if perfection or the effect of
perfection or non perfection or the priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non perfection or priority.
          8.02. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States of America.
          8.03. Other Definitional Provisions. In this Agreement and each other
Loan Document, (a) in the computation of periods of time from a specified date
to a later specified date, (i) the word “from” means “from and including” and
(ii) the words “to” and “until” each mean “to but excluding”, (b) references to
any agreement or contract “as amended” means and shall be a reference to such
agreement or contract as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms, (c) terms
defined in the Credit Agreement and not otherwise defined in this Agreement are
used in this Agreement as defined in the Credit Agreement, and unless otherwise
defined in this Agreement or in the Credit Agreement, terms defined in Article 8
or 9 of the UCC are used in this Agreement as such terms are defined in such
Article 8 or 9, (d) references to “writing” include printing, typing,
lithography and other means of reproducing words in a tangible visible form,
(e) the words “hereof”, “herein”, “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, (f) Section, Article, Schedule and
Exhibit references contained in this Agreement are references to Sections,
Articles, Schedules and Exhibits in or to this Agreement unless otherwise
specified and (g) the term “including” shall mean “including without
limitation”.
Section 9.
GUARANTEE
          9.01. Guarantee; Limitation of Liability. a. Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
to any Secured Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all
ILFC – Security and Guarantee Agreement

8



--------------------------------------------------------------------------------



 



reasonable out-of-pocket expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by the Agent or any other Secured Party
in enforcing any rights under this Agreement or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Secured Party under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
          b. Each Guarantor, and by its acceptance of this Guarantee, the Agent
and each other Secured Party, hereby confirms that it is the intention of all
such Persons that this Guarantee and the Obligations of each Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of Bankruptcy
Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guarantee and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Agent, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guarantee at any time shall be limited to the maximum
amount as will result in the Obligations of such Guarantor under this Guarantee
not constituting a fraudulent transfer or conveyance. For purposes hereof,
“Bankruptcy Law” means any proceeding of the type referred to in Section 11.1.3
of the Credit Agreement or Title 11, U.S. Code, or any similar foreign, federal
or state law for the relief of debtors.
          c. Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guarantee, such Guarantor will contribute, to the maximum extent permitted
by law, such amounts to each other Guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Loan Documents.
          9.02. Guarantee Absolute. Each Guarantor hereby guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. The Obligations of each Guarantor under or
in respect of this Guarantee are independent of the Guaranteed Obligations or
any other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guarantee, irrespective of whether any
action is brought against any other Loan Party or whether any other Loan Party
is joined in any such action or actions. The liability of each Guarantor under
this Guarantee shall be irrevocable, absolute and unconditional irrespective of,
and each Guarantor hereby irrevocably waives any defenses (other than payment in
full of the Guaranteed Obligations) it may now have or hereafter acquire in any
way relating to, any or all of the following:
     1. any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     2. any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other
ILFC – Security and Guarantee Agreement

9



--------------------------------------------------------------------------------



 



Loan Party under or in respect of the Loan Documents, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise;
     3. any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guarantee, for all or any of the Guaranteed
Obligations;
     4. any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
     5. any change, restructuring or termination of the organizational structure
or existence of any Loan Party or any of its Subsidiaries;
     6. any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor hereby waiving any duty on
the part of the Secured Parties to disclose such information);
     7. the failure of any other Person to execute or deliver this Agreement,
any Guarantee Supplement or any other guarantee or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or
     8. any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety (other than
payment in full of the Guaranteed Obligations).
This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Company or any other Loan Party
or otherwise, all as though such payment had not been made.
         9.03. Waivers and Acknowledgments. a. Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guarantee and any requirement that
any Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
ILFC – Security and Guarantee Agreement

10



--------------------------------------------------------------------------------



 



          b. Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guarantee and acknowledges that this Guarantee is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.
          c. Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Secured Party that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
          d. Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Secured Party.
          e. Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2.02 and this Section 2.03
are knowingly made in contemplation of such benefits.
          9.04. Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Company, any other Guarantor or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of any Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Secured Party against the Company, any other Guarantor or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Company, any other
Guarantor or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, while any Event of Default has occurred
and is continuing, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guarantee shall have been paid in full in cash
and the 2012 Commitments shall have expired or been terminated. If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time, while any Event of Default has occurred and is continuing,
prior to the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Article II and termination or expiration of the 2012
Commitments, such amount shall be received and held in trust for the benefit of
the Secured Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Agent in the same form
as so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guarantee, whether matured or unmatured, in accordance with the terms of the
Loan Documents, or to be held as Collateral for any Guaranteed Obligations or
other amounts payable under this Guarantee thereafter arising. If
ILFC – Security and Guarantee Agreement

11



--------------------------------------------------------------------------------



 



(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guarantee shall have been paid in full in cash, and
(iii) the 2012 Commitments shall have been terminated or expired, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Article II.
          9.05. Continuing Guarantee. This Guarantee is a continuing guarantee
and shall (a) remain in full force and effect until payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Agreement
and termination or expiration of the 2012 Commitments, or, with respect to any
Parent Holdco, the sale, transfer or other disposition of such Parent Holdco in
accordance with the terms of the Loan Documents, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Secured Parties and their successors, transferees and
assigns.
          9.06. Payments Free and Clear of Taxes, Etc. Section 6.4 of the Credit
Agreement shall apply to this Agreement mutatis mutandis.
          9.07. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request referred
to in Section 11.2 of the Credit Agreement to authorize the Agent to declare the
Loans due and payable pursuant to the provisions of said Section 11.2, each
Secured Party and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Secured Party or such Affiliate to or for the credit or the account of
any Guarantor against any and all of the Obligations of such Guarantor now or
hereafter existing under the Loan Documents, irrespective of whether such
Secured Party shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be unmatured. Each Secured Party
agrees promptly to notify such Guarantor after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Secured Party and
their respective Affiliates under this Section 2.07 are in addition to other
rights and remedies (including, without limitation, other rights of set off)
that such Secured Party and their respective Affiliates may have.
          9.08. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 2.08:
     a. Prohibited Payments, Etc. Except during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments from any other Loan Party on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any
ILFC – Security and Guarantee Agreement

12



--------------------------------------------------------------------------------



 



proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Agent otherwise agrees, no Guarantor shall demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.
          b. Prior Payment of Guaranteed Obligations. In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
          c. Turn-Over. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to any other Loan Party), each Guarantor
shall, if the Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Agent on account of the Guaranteed Obligations
(including all Post Petition Interest), together with any necessary endorsements
or other instruments of transfer.
          d. Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Agent is authorized and empowered (but without any obligation to so do), in
its discretion, (i) in the name of each Guarantor, to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).
Section 10.
REPRESENTATIONS AND WARRANTIES
          10.01. Representations and Warranties of each Guarantor. Each
Guarantor represents and warrants to each of the Secured Parties as follows:
      1. Such Guarantor is an entity duly organized or incorporated and validly
existing under the laws of its jurisdiction of organization or incorporation,
and has the corporation, trust or other power to own its property and carry on
its business as now being conducted and is duly qualified and in good standing,
if applicable, as a foreign corporation or other entity authorized to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Guarantor Material Adverse Effect.
      2. The execution and delivery by such Guarantor of this Agreement and the
performance by such Guarantor of its obligations hereunder (i) are within the
corporate,
ILFC – Security and Guarantee Agreement

13



--------------------------------------------------------------------------------



 



trust or other powers of such Guarantor, (ii) have been duly authorized by all
necessary corporate, trust or other action on the part of such Guarantor,
(iii) have received all necessary approvals, authorizations, consents,
registrations, notices, exemptions and licenses (if any shall be required) from
Governmental Authorities and other Persons, except for any such approvals,
authorizations, consents, registrations, notices, exemptions or licenses
non-receipt of which could not reasonably be expected to have a Guarantor
Material Adverse Effect, (iv) do not and will not contravene or conflict with
any provision of (A) law, (B) any judgment, decree or order to which such
Guarantor or any of its Subsidiaries is a party or by which such Guarantor or
any of its Subsidiaries is bound, (C) the charter, bylaws, constitutional or
other organizational documents of such Guarantor or any of its Subsidiaries, or
(D) any provision of (1) the Indenture (including, without limitation,
Sections 1006, 1007, 1008 and 1009 thereof) or (2) any other agreement or
instrument binding on such Guarantor or any of its Subsidiaries, or any
agreement or instrument of which such Guarantor is aware affecting the
properties of such Guarantor or any of its Subsidiaries, except with respect to
(A), (B) and (D) above, for any such contravention or conflict which could not
reasonably be expected to have a Material Adverse Effect, and (v) do not and
will not result in or require the creation or imposition of any Lien on any of
such Guarantor’s or its Subsidiaries’ properties other than the Lien in favor of
the Agent for the benefit of the Secured Parties in the Collateral granted under
this Agreement and Permitted Collateral Liens.
     3. This Agreement is the legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, examinorship, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
     4. Such Guarantor is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to register thereunder, or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     5. Such Guarantor maintains insurance with insurers or reinsurers of
recognized responsibility or pursuant to governmental indemnities, to such
extent and against such hazards and liabilities as is commonly maintained, or
caused to be maintained, as the case may be, by companies similarly situated.
Each Pledged SPE maintains, or, in the case of any property Owned by such
Pledged SPE and leased to lessees, such Pledged SPE (or the applicable
Intermediate Lessee) has contractually required such lessees to maintain,
insurance with insurers or reinsurers of recognized responsibility or pursuant
to governmental indemnities, covering such risks and in such amounts as set
forth in Schedule 4.01(f).
     6. Such Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information
ILFC — Security and Guarantee Agreement

14



--------------------------------------------------------------------------------



 



pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Guarantor.
     7. The Guarantors will be, as of the Collateral Value Effective Date and on
each Appraisal Date thereafter, together with their respective Subsidiaries,
taken as a whole, Solvent.
     8. Holdco I is a direct Wholly-owned Subsidiary of the Company, each Parent
Holdco is a direct Wholly-owned Subsidiary of Holdco I and each Pledged SPE and
each Intermediate Lessee is a direct Wholly-owned Subsidiary of a Parent Holdco.
     9. Each Pledged SPE Owns any Eligible Aircraft specified as being Owned by
it free and clear of all Liens other than Permitted Collateral Liens.
     10. In each case, since the date of such Person’s organization, (i) Holdco
I has not engaged in any activity other than Permitted Holdco I Activities,
(ii) each Parent Holdco has not engaged in any activity other than Permitted
Parent Holdco Activities, (iii) each Pledged SPE has not engaged in any activity
other than Permitted Pledged SPE Activities, and (iv) each Intermediate Lessee
has not engaged in any activity other than Permitted Intermediate Lessee
Activities.
          10.02. Additional Representations and Warranties of the Guarantors.
Each Guarantor represents and warrants to each of the Secured Parties as
follows:
     1. Such Guarantor’s exact legal name, as defined in Section 9-503(a) of the
UCC, is correctly set forth in Schedule I hereto. Such Guarantor is located
(within the meaning of Section 9-307 of the UCC) and has its chief executive
office in the state or jurisdiction set forth in Schedule I hereto. The
information set forth in Schedule I hereto with respect to such Guarantor is
true and accurate in all respects. Such Guarantor has not previously changed its
name, location, chief executive office, type of organization or incorporation,
as applicable, jurisdiction of organization or incorporation, as applicable, or
organizational or incorporation identification number from those set forth in
Schedule I hereto except as disclosed in Schedule III hereto.
     2. All Security Collateral consisting of certificated securities and
instruments existing as of the date hereof (or, with respect to any other date
on which this representation is made, repeated, brought down or otherwise deemed
made, existing as of such date) has been delivered to the Agent.
     3. Such Guarantor is the legal and beneficial owner of the Collateral of
such Guarantor free and clear of any Lien, claim, option or right of others,
except for the security interest created under this Agreement or Permitted
Collateral Liens. No effective financing statement or other instrument similar
in effect covering all or any part of such Collateral or listing such Guarantor
as debtor with respect to such Collateral is on file in any recording office,
except such as may have been filed in favor of the Agent relating to the Loan
Documents, or otherwise with respect to Permitted Collateral Liens.
ILFC – Security and Guarantee Agreement

15



--------------------------------------------------------------------------------



 



     4. The Pledged Equity pledged by such Guarantor hereunder has been duly
authorized and validly issued and is fully paid and non assessable. With respect
to any Pledged Equity that is an uncertificated security issued by an issuer
organized under the laws of the United States or any State thereof, such
Guarantor has caused such issuer either (i) to register the Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with such Guarantor and the Agent that such issuer will comply with instructions
with respect to such security originated by the Agent without further consent of
such Guarantor (and, for the avoidance of doubt, such issuer will not comply
with any such instructions originated by such Guarantor only upon the occurrence
and during the continuance of an Event of Default). If any Security Collateral
issued by an issuer organized under the laws of the United States or any State
thereof is not a security pursuant to Section 8-103 of the UCC, no Guarantor
shall take any action that, under such Section 8-103, converts such Security
Collateral into a security without causing the issuer thereof to issue to it
certificates or instruments evidencing such Security Collateral, which it shall
deliver to the Agent as provided in Section 5.03. If such Guarantor is an issuer
of Pledged Equity, such Guarantor confirms that it has received notice of the
security interest granted under this Agreement.
     5. The Initial Pledged Equity pledged by such Guarantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule II hereto.
     6. All filings and other actions (including without limitation, actions
necessary to obtain control of Collateral as provided in Sections 9-104 or 9-106
of the UCC) necessary to perfect the security interest in the Collateral of such
Guarantor created under this Agreement existing on the date hereof (or, with
respect to any other date on which this representation is made, repeated,
brought down or otherwise deemed made, existing as of such date) have been duly
made or taken and are in full force and effect, or will be taken within the
required time periods as set out by applicable laws outside of the United
States, and this Agreement creates in favor of the Agent for the benefit of the
Secured Parties a valid and, together with such filings and other actions,
perfected first priority security interest in the Collateral of such Guarantor
existing on the date hereof (or, with respect to any other date on which this
representation is made, repeated, brought down or otherwise deemed made,
existing as of such date), securing the payment of the Secured Obligations,
except for Permitted Collateral Liens.
     7. Except for such authorizations and approvals listed on Schedule 3.02(g)
hereto, which have been obtained and remain in full force and effect as of the
date hereof, no authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body of the United
States or any State thereof (or in the case of the Equity Interests of Initial
Parent Holdco (Ireland), Ireland) or any other third party is required for
(i) the grant by such Guarantor of the security interest granted hereunder or
for the execution, delivery or performance of this Agreement by such Guarantor,
(ii) the perfection or maintenance of the security interest created hereunder
(including the first priority nature of such security interest as contemplated
hereby), except for the filing of financing and continuation statements under
the UCC and certain filings in Ireland that will be made within 21 days after
the date hereof, and the actions
ILFC – Security and Guarantee Agreement

16



--------------------------------------------------------------------------------



 



required to be taken pursuant to Section 5.03 with respect to Security
Collateral, which actions have been taken and are in full force and effect in
respect of Security Collateral existing on the date hereof (or, with respect to
any other date on which this representation is made, repeated, brought down or
otherwise deemed made, existing as of such date) or (iii) the exercise by the
Agent of its voting or other rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement, except as may
be required in connection with the disposition of any portion of the Security
Collateral by laws affecting the offering and sale of securities generally or
any other applicable laws.
SECTION 11.
COVENANTS
          11.01. Covenants. Each Guarantor covenants and agrees that, so long as
any part of the Guaranteed Obligations shall remain unpaid or any 2012 Bank
shall have any 2012 Commitment, such Guarantor will perform and observe, and
cause each of its Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents on its or their part to
be performed or observed or that the Company has agreed to cause such Guarantor
or such Subsidiaries, as applicable, to perform or observe, and in addition,
each Guarantor agrees that:
     1. Separate Existence. Each Guarantor shall, and shall cause each of its
Subsidiaries to, maintain its existence as a separate corporation, trust or
other Person for the sole purpose of (i) in the case of each Pledged SPE,
owning, leasing and disposing of the Eligible Aircraft and activities incidental
thereto and other Permitted Intermediate Lessee Activities, (ii) in the case of
each Intermediate Lessee, leasing the Eligible Aircraft and activities
incidental thereto and other Permitted Pledged SPE Activities, and (iii) in the
case of each Guarantor, holding and disposing of the assets contemplated to be
held hereunder and entering into the Loan Documents and the transactions
contemplated thereby and activities incidental thereto and, in the case of
Holdco I, Permitted Holdco I Activities. Each Guarantor shall, and shall cause
each of its Subsidiaries to, maintain certain policies and procedures relating
to its separateness, including, (x) maintaining its own books and records (other
than any Guarantor, Pledged SPE or Intermediate Lessee which is a trust) and
maintaining its assets and liabilities in such a manner that it is not difficult
to segregate, identify or ascertain such assets and liabilities from those of
the Company, other Guarantors, other Pledged SPEs, other Intermediate Lessees or
any other Person, and (y) holding itself out to creditors and the public as a
legal entity (other than any trust) separate and distinct from the Company,
other Guarantors, other Pledged SPEs, other Intermediate Lessees or any other
Person (except for consolidated tax returns, financial statements and similar
reports). For the avoidance of doubt, the Company (or a Subsidiary thereof) may
act as a “servicer” to any Guarantor or any Subsidiary thereof and in such
capacity may perform, or cause to be performed, leasing, administration, sale,
aircraft and equipment maintenance and related services on behalf of such
Guarantor or such Subsidiary.
     2. Limitation on Indebtedness. No Guarantor may, and may not permit any of
its Pledged SPEs or Intermediate Lessees to, incur, create, issue, assume,
guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment
ILFC – Security and Guarantee Agreement

17



--------------------------------------------------------------------------------



 



of, contingently or otherwise, whether present or future, any Indebtedness other
than (i) in the case of the Guarantors, Indebtedness in respect of the Guarantee
hereunder, (ii) leases and obligations to lessees, trustees and others under the
leases, trust agreements and other documents related thereto, including any
Indebtedness owed to any lessee under any such agreement or the lease with
respect to maintenance contributions, redelivery condition adjustment payments
or any other obligation of any Guarantor, Pledged SPE or Intermediate Lessee to
a lessee, in each case that is incurred in accordance with Leasing Company
Practice; (iii) Indebtedness of any Guarantor, Pledged SPE or Intermediate
Lessee owed to the Company or any of its Subsidiaries; provided that, no such
Indebtedness shall be permitted unless (x) such Indebtedness has been
subordinated to the Guaranteed Obligations on the terms set forth herein or, to
the extent such terms are not applicable, on terms reasonably acceptable to the
Collateral Agent, and (y) in the case of any Pledged Debt Collateral, the
Collateral Agent has a first priority perfected security interest in such
Pledged Debt Collateral, subject to Permitted Collateral Liens, and such Pledged
Debt Collateral is, or when issued, will be, evidenced by an instrument which
has been delivered and indorsed to the Collateral Agent; (iv) Indebtedness
required in connection with repossession of an Aircraft or any engine related
thereto; and (v) Indebtedness in favor of the issuer of a surety, letter of
credit or similar instrument to be obtained by any Guarantor, Pledged SPE or
Intermediate Lessee in connection with the repossession or detention of an
Aircraft or other enforcement action under a lease.
     3. Permitted Activities. (i) Holdco I shall not engage in any activity
other than Permitted Holdco I Activities, (ii) each Parent Holdco shall not
engage in any activity other than Permitted Parent Holdco Activities, (iii) each
Pledged SPE shall not engage in any activity other than Permitted Pledged SPE
Activities, and (iv) each Intermediate Lessee shall not engage in any activity
other than Permitted Intermediate Lessee Activities.
     4. Equity Interests Ownership. Holdco I shall at all times remain a direct
Wholly-owned Subsidiary of the Company, each Parent Holdco shall at all times
remain a direct Wholly-owned Subsidiary of Holdco I (unless transferred in
accordance with the Credit Agreement) and each Pledged SPE and each Intermediate
Lessee shall at all times remain a direct Wholly-owned Subsidiary of a Parent
Holdco, in each case subject to the Local Requirements Exception, it being
understood that Holdco I and any Parent Holdco may sell or otherwise dispose of
the Equity Interests of a Parent Holdco, a Pledged SPE, as the case may be, in
accordance with Section 9.9, Section 9.18 and Section 9.19 of the Credit
Agreement and Section 5.14 of this Agreement, and that, in connection with any
permitted sale or other disposal of the Equity Interests of any Pledged SPE,
such Parent Holdco may sell or otherwise dispose of any Intermediate Lessee
leasing any Eligible Aircraft Owned by such Pledged SPE, provided that such
Intermediate Lessee is not, at the time of such sale or other disposal, leasing
any Eligible Aircraft Owned by any other Pledged SPE.
     5. No Other Subsidiaries. Holdco I shall not have any subsidiaries other
than Parent Holdcos, Pledged SPEs and Intermediate Lessees.
ILFC – Security and Guarantee Agreement

18



--------------------------------------------------------------------------------



 



     6. Insurance. Each Guarantor shall maintain insurance with insurers or
reinsurers of recognized responsibility or pursuant to governmental indemnities,
to such extent and against such hazards and liabilities as is commonly
maintained, or caused to be maintained, as the case may be, by companies
similarly situated. Each Pledged SPE shall maintain, or, in the case of any
property Owned by such Pledged SPE and leased to lessees, such Pledged SPE (or
the applicable Intermediate Lessee) has contractually required such lessees to
maintain, insurance with insurers or reinsurers of recognized responsibility or
pursuant to governmental indemnities, covering such risks and in such amounts as
set forth in Schedule 4.01(f).
     7. Additional Parent Holdcos. Each Parent Holdco formed or acquired after
the date hereof shall, and each Guarantor shall cause such Parent Holdco to,
execute and deliver a Guarantee Supplement promptly upon the formation or
acquisition of such Parent Holdco. Each Parent Holdco shall deliver to the Agent
updated schedules to this Agreement promptly upon formation or acquisition by
such Parent Holdco of any Pledged SPE or Intermediate Lessee.
Section 12.
GRANT OF SECURITY INTEREST; REMEDIES
     12.01. Grant of Security Interest. Each Guarantor hereby grants to the
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Guarantor’s right, title and interest in and to the following, in each
case, as to each type of property described below, whether now owned or
hereafter acquired by such Guarantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):
     1. the following (the “Security Collateral”):
     i. the Initial Pledged Equity and the certificates, if any, representing
the Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;
     ii. all additional shares of stock and other Equity Interests from time to
time acquired by such Guarantor in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all subscription warrants, rights or options
issued thereon or with respect thereto; and
     iii. the Pledged Debt and all instruments evidencing the Pledged Debt, and
all interest, cash, instruments and other property from time to time received,
ILFC – Security and Guarantee Agreement

19



--------------------------------------------------------------------------------



 



receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Debt (the “Pledged Debt Collateral”).

  2.   the following (collectively, the “Account Collateral”):

     i. the Cash Collateral Accounts and in each case all funds and financial
assets from time to time deposited therein or credited thereto (including,
without limitation, all Cash Equivalents), and all certificates and instruments,
if any, from time to time representing or evidencing the Cash Collateral
Account;
     ii. all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the Agent
for or on behalf of such Guarantor in substitution for or in addition to any or
all of the then existing Account Collateral; and
     iii. all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and
     3. all proceeds of, collateral for, income and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) and (b) of this Section 5.01 and this clause (c)) and,
to the extent not otherwise included, all (i) payments under insurance (whether
or not the Agent is the loss payee thereof), or any indemnity, warranty or
guarantee, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral and (ii) cash;
provided, however, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing, the Company and
each Guarantor shall have the right, to the exclusion of the Agent, to (i) all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Security Collateral (other than the Pledged Debt), (ii) all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Debt, and (iii) subject to satisfaction of the conditions for the release of
such Collateral set forth in Section 5.04(b) hereof, the Account Collateral (and
once paid in accordance with such Section 5.04(b) shall be free and clear of the
Lien hereof and shall not constitute Collateral).
          12.02. Security for Obligations. In the case of each Guarantor, the
grant of the security interest set forth in Section 5.01 is made to the Agent to
secure, for the ratable benefit of the Secured Parties, payment in full in cash
when due of all Obligations of such Guarantor and each other Loan Party to any
Secured Party, now or hereafter existing under this Agreement and the other Loan
Documents, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest (including interest on such
obligations accruing after, and fees and expenses arising after, the
commencement of any proceeding under Title 11 of the United States Code or any
similar proceeding under state or federal law for the dissolution,
ILFC – Security and Guarantee Agreement

20



--------------------------------------------------------------------------------



 



restructuring, reorganization, liquidation or the winding up of such Guarantor
or such Loan Party, regardless of whether such interest, fees, or expenses are
allowed as a claim against such Guarantor or such Loan Party in any such
proceeding), fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses in accordance with Section 6.04(a) or otherwise. The
obligations of the Guarantors and the other Loan Parties described in this
Section 5.02 are referred to herein, collectively, as the “Secured Obligations”.
          12.03. Delivery and Control of Security Collateral.
          a. All certificates or instruments representing or evidencing Security
Collateral shall be delivered to and held by or on behalf of the Agent pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
undated, all in form and substance reasonably satisfactory to the Agent. The
Agent shall have the right, at any time after the occurrence and during the
continuance of an Event of Default, in its discretion and without notice to any
Guarantor, to transfer to or to register in the name of the Agent or any of its
nominees any or all of the Security Collateral, subject only to the revocable
rights specified in Section 5.07(a). In addition, the Agent shall have the right
at any time after the occurrence and during the continuance of an Event of
Default to exchange certificates or instruments representing or evidencing
Security Collateral for certificates or instruments of smaller or larger
denominations.
          b. With respect to any Security Collateral in which any Guarantor has
any right, title or interest and that constitutes an uncertificated security
issued by an issuer organized under laws of the Untied States or any State
thereof, such Guarantor will cause the issuer thereof either (i) to register the
Agent as the registered owner of such security or (ii) to agree in an
authenticated record with such Guarantor and the Agent that such issuer will
comply with instructions with respect to such security originated by the Agent
without further consent of such Guarantor (and, for the avoidance of doubt, such
issuer will not comply with any such instructions originated by such Guarantor
only upon the occurrence and during the continuance of an Event of Default),
such authenticated record to be in form and substance reasonably satisfactory to
the Agent. If any Security Collateral is not a security pursuant to
Section 8-103 of the UCC, no Guarantor shall take any action that, under such
Section, converts such Security Collateral into a security without causing the
issuer thereof to issue to it certificates or instruments evidencing such
Security Collateral, which it shall deliver to the Agent as provided in this
Section 5.03.
          c. With respect to any Security Collateral in which any Guarantor has
any right, title or interest and that is not a security pursuant to
Section 8-103 of the UCC, upon the request of the Agent upon the occurrence and
during the continuance of an Event of Default, such Guarantor will notify the
issuer of such Security Collateral that such Security Collateral is subject to
the security interest granted hereunder.
          12.04. The Account Collateral. 1. Until payment in full in cash of the
Secured Obligations and termination or expiration of the 2012 Commitments,
(A) Holdco I shall maintain the Holdco I Cash Collateral Account and shall
maintain the Holdco I DACA in full force and effect, and (B) the Agent may, at
any time and without notice to, or consent from, Holdco I
ILFC – Security and Guarantee Agreement

21



--------------------------------------------------------------------------------



 



transfer, or direct the transfer of, funds from the Holdco I Cash Collateral
Account to satisfy the Secured Obligations if an Event of Default shall have
occurred and be continuing.
          2. So long as no Event of Default shall have occurred and be
continuing, if Holdco I shall have Cash Collateralized the Secured Obligations
pursuant to and in accordance with Section 13.8(a) of the Credit Agreement and
thereafter the aggregate Aircraft Value of the Eligible Aircraft Owned by the
Pledged SPEs, determined in accordance with the three Appraisal Reports by the
Appraisers most recently delivered to the Agent pursuant to Section 9.17 of the
Credit Agreement, exceeds the Required Collateral Amount (or the Minimum
Required Collateral Amount if such determination is made prior to the Collateral
Value Effective Date) as set forth in a Required Collateral Determination
Certificate delivered to the Agent, the relevant depositary bank shall pay and
release to Holdco I or to Holdco I’s order or, at the request of the Company, to
the Agent to be applied to the Secured Obligations, such amount, if any, as is
then on deposit in the Holdco I Cash Collateral Account as requested, provided
that, after giving effect to such payment and release, the Aggregate Collateral
Value shall not be less than the Required Collateral Amount (or the Minimum
Required Collateral Amount if such determination is made prior to the Collateral
Value Effective Date), as certified by the Company in a Required Collateral
Determination Certificate delivered to the Agent.
          3. If the Company shall be required to prepay and permanently reduce
Committed Loans pursuant to Section 13.8(a)(iv)(B) of the Credit Agreement, the
Agent may, not earlier than the last day required for such prepayment and
permanent reduction unless otherwise agreed by the Company, upon notice to the
Company and Holdco I, charge, set off and otherwise apply all or any part of the
amount required to be so prepaid pursuant to such Section against any funds held
with respect to the Account Collateral.
          12.05. Further Assurances.
          a. Each Guarantor agrees that from time to time it will, at its own
expense, promptly execute and deliver, or otherwise authenticate, all further
instruments and documents, and take all further action that may be necessary, or
that the Agent may reasonably request and that are necessary, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by such Guarantor hereunder or to enable the Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, each Guarantor will, promptly
with respect to Collateral of such Guarantor: (i) if any such Collateral shall
be evidenced by a promissory note or other instrument, deliver and pledge to the
Agent hereunder such note or instrument duly indorsed and accompanied by duly
executed instruments of transfer or assignment, all in form reasonably
satisfactory to the Agent; (ii) at the Agent’s request, file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary, or as the Agent may reasonably request and that
are necessary, in order to perfect and preserve the security interest granted or
purported to be granted by such Guarantor hereunder; (iii) deliver and pledge to
the Agent for benefit of the Secured Parties certificates representing Security
Collateral that constitutes certificated securities, accompanied by undated
stock or note powers executed in blank; (iv) at the Agent’s request, take all
action necessary to ensure that the Agent has control of Collateral consisting
of investment property as provided in Section 9-106 of the UCC; and (v) deliver
to the Agent evidence that all other action that the Agent may deem
ILFC – Security and Guarantee Agreement

22



--------------------------------------------------------------------------------



 



reasonably necessary in order to perfect and protect the security interest
created by such Guarantor under this Agreement has been taken.
          b. Each Guarantor hereby authorizes the Agent to file one or more
financing or continuation statements, and amendments thereto, in each case
without the signature of such Guarantor. A photocopy or other reproduction of
this Agreement or any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement where permitted by law.
Each Guarantor ratifies its authorization for the Agent to have filed such
financing statements, continuation statements or amendments filed prior to the
date hereof.
          c. Each Guarantor will furnish to the Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with such Collateral as the Agent may
reasonably request, all in reasonable detail.
          12.06. Post-Closing Changes. No Guarantor will change its name, type
of organization or incorporation, as applicable, jurisdiction of organization or
incorporation, as applicable, organizational or incorporation identification
number or location from those set forth in Section 3.02(a) without first giving
at least 30 days’ (or such shorter period of time acceptable to Agent) prior
written notice to the Agent and taking all action reasonably required by the
Agent for the purpose of perfecting or protecting the security interest granted
by this Agreement. Each Guarantor will hold and preserve its records relating to
the Collateral and will permit representatives of the Agent at any time during
normal business hours to inspect and make abstracts from such records and other
documents. If any Guarantor does not have an organizational identification
number and later obtains one, it will promptly notify the Agent of such
organizational identification number.
          12.07. Voting Rights; Dividends; Etc. 1. So long as no Event of
Default shall have occurred and be continuing:
     i. Each Guarantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Security Collateral of such Guarantor
or any part thereof for any purpose; provided, however, that such Guarantor will
not exercise or refrain from exercising any such right if such action would
constitute a breach of a Loan Document.
     ii. Each Guarantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Guarantor if and to the extent that the payment thereof is
not otherwise prohibited by the terms of the Loan Documents; provided, however,
that after an Event of Default has occurred and is continuing any and all
     (1) dividends, interest and other distributions paid or payable other than
in cash in respect of, and instruments and other property received, receivable
or otherwise distributed in respect of, or in exchange for, any Security
Collateral,
     (2) dividends and other distributions paid or payable in cash in respect of
any Security Collateral in connection with a partial or total
ILFC – Security and Guarantee Agreement

23



--------------------------------------------------------------------------------



 



liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid in surplus and
     (3) cash paid, payable or otherwise distributed in respect of principal of,
or in redemption of, or in exchange for, any Security Collateral
shall be, and shall be forthwith delivered to the Agent to hold as, Security
Collateral and shall, if received by such Guarantor, be received in trust for
the benefit of the Agent, be segregated from the other property or funds of such
Guarantor and be forthwith delivered to the Agent as Security Collateral in the
same form as so received (with any necessary indorsement).
     iii. The Agent will execute and deliver (or cause to be executed and
delivered) to each Guarantor all such proxies and other instruments as such
Guarantor may reasonably request for the purpose of enabling such Guarantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
2. Upon the occurrence and during the continuance of any Event of Default:
     i. All rights of each Guarantor (A) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 5.07(a)(i) shall cease and (B) to receive the
dividends, interest and other distributions that it would otherwise be
authorized to receive and retain pursuant to Section 5.07(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Agent, which shall thereupon have the sole right to exercise or refrain from
exercising such voting and other consensual rights and to receive and hold as
Security Collateral such dividends, interest and other distributions.
     ii. All dividends, interest and other distributions that are received by
any Guarantor contrary to the provisions of paragraph (i) of this
Section 5.07(b) shall be received in trust for the benefit of the Agent, shall
be segregated from other funds of such Guarantor and shall be forthwith paid
over to the Agent as Security Collateral in the same form as so received (with
any necessary indorsement).
          12.08. Transfers and Other Liens; Additional Shares. 1. Each Guarantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Guarantor except for
the pledge, assignment and security interest created under this Agreement and
Permitted Collateral Liens.
ILFC – Security and Guarantee Agreement

24



--------------------------------------------------------------------------------



 



     2. Each Guarantor agrees that it will (i) cause each issuer of the Pledged
Equity pledged by such Guarantor not to issue any Equity Interests or other
securities in addition to or in substitution for the Pledged Equity issued by
such issuer, except to such Guarantor, and (ii) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any and all additional
Equity Interests or other securities.
          12.09. Agent Appointed Attorney-in-Fact. Each Guarantor hereby
irrevocably appoints the Agent such Guarantor’s attorney-in-fact, with full
authority in the place and stead of such Guarantor and in the name of such
Guarantor or otherwise, from time to time in the Agent’s discretion, after the
occurrence and during the continuance of an Event of Default, to take any action
and to execute any instrument that the Agent may deem necessary or advisable to
accomplish the purposes of this Agreement (such power being coupled with an
interest), including, without limitation:
     1. to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
     2. to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) above, and
     3. to file any claims or take any action (including any action necessary to
consummate the sale or transfer of title to any of the Collateral in accordance
with the provisions of the Loan Documents) or institute any proceedings that the
Agent may deem reasonably necessary for the collection of any of the Collateral
or otherwise to enforce compliance with the terms and conditions of any Loan
Document or the rights of the Agent with respect to any of the Collateral.
          12.10. Agent May Perform. If any Guarantor fails to perform any
agreement contained herein, the Agent may, but without any obligation to do so
and without prior notice except such notice as is reasonable to provide under
the circumstances, itself perform, or cause performance of, such agreement; and
the reasonable expenses of the Agent incurred in connection therewith shall be
payable by such Guarantor under Section 7.04(a).
          12.11. The Agent’s Duties. a. The powers conferred on the Agent
hereunder are solely to protect the Secured Parties’ interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not any Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral. The Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which it accords its own property.
ILFC — Security and Guarantee Agreement

25



--------------------------------------------------------------------------------



 



          b. Anything contained herein to the contrary notwithstanding, the
Agent may from time to time, when the Agent deems it to be necessary, appoint
one or more subagents (each a “Subagent”) for the Agent hereunder with respect
to all or any part of the Collateral. In the event that the Agent so appoints
any Subagent with respect to any Collateral, (i) the assignment and pledge of
such Collateral and the security interest granted in such Collateral by each
Guarantor hereunder shall be deemed for purposes of this Agreement to have been
made to such Subagent, in addition to the Agent, for the ratable benefit of the
Secured Parties, as security for the Secured Obligations, (ii) such Subagent
shall automatically be vested, in addition to the Agent, with all rights,
powers, privileges, interests and remedies of the Agent hereunder with respect
to such Collateral, and (iii) the term “Agent”, when used herein in relation to
any rights, powers, privileges, interests and remedies of the Agent with respect
to such Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Agent.
          12.12. Remedies. If any Event of Default shall have occurred and be
continuing:
          a. The Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the UCC (whether
or not the UCC applies to the affected Collateral) and also may: (i) without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of the Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Agent may deem commercially reasonable; and (ii) exercise any and all
rights and remedies of any of the Guarantors under or in connection with the
Collateral, or otherwise in respect of the Collateral, including, without
limitation, (A) withdraw all funds with respect to the Account Collateral and
(B) those set forth in Section 9-607 of the UCC. Each Guarantor agrees that, to
the extent notice of sale shall be required by law, at least ten days’ notice to
such Guarantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
          b. Any cash held by or on behalf of the Agent and all cash proceeds
received by or on behalf of the Agent in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of the Agent, be held by the Agent as collateral for, and/or then or
at any time thereafter applied (after payment of any amounts payable to the
Agent pursuant to Section 14) in whole or in part by the Agent for the ratable
benefit of the Secured Parties against, all or any part of the Secured
Obligations, in the following manner:
     i. first, paid to the Agent for any amounts then owing to it pursuant to
Section 13.5 of the Credit Agreement or otherwise under the Loan Documents; and
ILFC — Security and Guarantee Agreement

26



--------------------------------------------------------------------------------



 



     ii. second, paid to the Agent for the account of the 2012 Banks, for any
Secured Obligations then owing to them under the Loan Documents.
Any surplus of such cash or cash proceeds held by or on the behalf of the Agent
and remaining after payment in full in cash of all the Secured Obligations shall
be paid over to the applicable Guarantor or to whomsoever may be lawfully
entitled to receive such surplus.
          c. All payments received by any Guarantor in respect of the Collateral
shall be received in trust for the benefit of the Agent, shall be segregated
from other funds of such Guarantor and shall be forthwith paid over to the Agent
in the same form as so received (with any necessary indorsement).
          d. The Agent may, without notice to any Guarantor except as required
by law and at any time or from time to time, charge, set off and otherwise apply
all or any part of the Secured Obligations against any funds held with respect
to the Account Collateral or in any other deposit account.
          e. The Agent may send to each bank, securities intermediary or issuer
party to the Holdco I DACA, any securities account control agreement or
uncertificated security control agreement a “Notice of Exclusive Control” as
defined in and under such agreement.
          12.13. Continuing Security Interest. This Article V shall create a
continuing security interest in the Collateral and shall, except as provided in
Section 5.14, (a) remain in full force and effect until the termination of the
Guarantee pursuant to Section 2.05(a) and the payment in full of the Secured
Obligations in cash, (b) be binding upon each Guarantor, its successors and
assigns and (c) inure, together with the rights and remedies of the Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns.
          12.14. Release; Termination. a. Upon any sale, transfer or other
disposition of any Pledged SPE, Intermediate Lessee or Parent Holdco in
accordance with the terms of the Loan Documents, the security interest hereof
and related guaranties will be deemed to be released in respect of, and the
Agent will, at such Guarantor’s expense, execute and deliver to such Guarantor
such documents as such Guarantor shall reasonably request to evidence the
release of (i) such Pledged SPE or Intermediate Lessee from the security
interest granted hereby, in the case of any sale, transfer or other disposition
of any Pledged SPE or Intermediate Lessee, or (ii) such Parent Holdco from its
obligations hereunder and from the security interest granted hereby, in the case
of any sale, transfer or other disposition of any Parent Holdco, and to the
extent that (A) the Collateral Agent’s consent is required for any
deregistration of the interests in such released Collateral from any registry or
(B) the Collateral Agent is required to initiate any such deregistration, the
Collateral Agent shall, at such Guarantor’s expense, take all action reasonably
requested by such Guarantor to provide such consent or to initiate such
deregistration. For the avoidance of doubt, upon or following any sale, transfer
or other disposition by any Pledged SPE of any Eligible Aircraft strictly in
accordance with the terms of the Loan Documents, such Pledged SPE and any
related Intermediate Lessee may be dissolved, liquidated or wound up, provided
that at the time of such dissolution, liquidation or winding up such Pledged SPE
shall not Own any Eligible Aircraft and, in the case of any related Intermediate
ILFC — Security and Guarantee Agreement

27



--------------------------------------------------------------------------------



 



Lessee, such Intermediate Lessee shall not be leasing any Eligible Aircraft
Owned by any other Pledged SPE.
          b. Upon payment in full in cash of the Secured Obligations and
termination or expiration of the 2012 Commitments, the pledge, assignment and
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the applicable Guarantor. Upon any such termination,
the Agent will, at the applicable Guarantor’s expense, execute and deliver to
such Guarantor such documents as such Guarantor shall reasonably request to
evidence such termination.
          c. If, prior to the termination of this Agreement, the Collateral
Agent ceases to be the Collateral Agent in accordance with the definition of
“Collateral Agent” hereunder, all certificates, instruments or other documents
being held by the Collateral Agent at such time shall, as soon as reasonably
practicable, be delivered to the successor Collateral Agent.
          12.15. Application of Irish Law. (a) In the event that:
          (i) the laws of Ireland apply at any time to (A) the Collateral or any
part thereof, or (B) the security created by this Agreement over or with respect
to the Collateral or any part thereof; or
          (ii) the Collateral or any part thereof is at any time situated in
Ireland (any Collateral described in (i) or (ii) above being referred to as the
“Irish Collateral”);
          the following provisions of this Section 5.15 shall apply.
          (b) The provisions of Chapter 2 (Powers and rights of mortgagor) and
Chapter 3 (Obligations, powers and rights of mortgagee) of Part 10 (Mortgages)
of the Irish Act, subject to clauses (c), (d), (e ), (f) and (g) below, shall
apply to this Agreement notwithstanding anything to the contrary contained in
this Agreement.
          (c) The provisions of sections 96(1)(c) (Powers and rights generally),
97 (Taking possession), 99(1) (Mortgagee in possession), 101 (Applications under
sections 97 and 100), 103(2) (Obligations on selling), 106(3) (Mortgagee’s
receipts), 107 (Application of proceeds of sale), 108(7) (Appointment of
receiver), 109 (Application of money received) and 110(2) (Insurance) of the
Irish Act shall not apply to this Agreement.
          (d) The restrictions and any requirements to give notice to each
relevant Guarantor contained in sections 100 (Power of sale) and 108(1)
(Appointment of receiver) of the Irish Act shall not apply to this Agreement.
          (e) Notwithstanding anything to the contrary contained in the Irish
Act, the Collateral Agent reserves the right to consolidate mortgage securities
without restriction.
          (f) No Guarantor shall be entitled to take any action in respect of
the Irish Collateral pursuant to section 94 (Court order for sale) of the Irish
Act.
ILFC — Security and Guarantee Agreement

28



--------------------------------------------------------------------------------



 



          (g) The Collateral Agent may, at any time and from time to time,
delegate by power of attorney or in any other manner (including, without
limitation, under the hand of any officer of the Collateral Agent) to any person
or persons or company or fluctuating body of persons all or any of the powers,
authorities and discretions which are, for the time being, exercisable by the
Collateral Agent under this Agreement or under the Irish Act without the
restrictions contained in the Irish Act in relation to the Irish Collateral or
any part thereof, and any such delegation may be made upon such terms and
conditions (including power to sub-delegate) and subject to such regulations as
the Collateral Agent may think fit, and the Collateral Agent shall not be in any
way liable or responsible to each relevant Guarantor for any loss or damage
arising from any act, default, omission, or misconduct on the part of any such
delegate (or sub-delegate).
          (h) The restrictions on taking possession of mortgaged property
contained in section 97 of the Irish Act shall not apply to this Agreement. If
an Event of Default shall have occurred and be continuing the Collateral Agent
may, without notice to each relevant Guarantor, in writing as a deed under its
Common Seal or under the hand of any officer or manager or any other nominated
person of the Collateral Agent, appoint any person to be a Receiver of all or
any part of the Irish Collateral and may, except as otherwise required by
statute, remove any such Receiver and appoint another in his place or appoint
another person to act jointly with any such Receiver.
          (i) Such an appointment over part only of the Irish Collateral shall
not preclude the Collateral Agent from making any subsequent appointment of the
same or another Receiver over any part of the Irish Collateral over which an
appointment has not been previously made.
          (j) Where more than one Receiver is appointed they shall have power to
act severally unless the Collateral Agent shall in the appointment specify to
the contrary.
          (k) A Receiver shall be deemed at all times and for all purposes to be
the agent of each relevant Guarantor in respect of which he is appointed and
each relevant Guarantor shall be solely responsible for his acts or defaults and
for the payment of his remuneration and the Receiver shall at no time act as
agent for the Collateral Agent.
          (l) Neither the Collateral Agent nor any Receiver shall be liable to
account as a mortgagee in possession in respect of all or any part of the Irish
Collateral or be liable for any loss upon realisation or for any neglect or
default of any nature whatsoever in connection with all or any part of the Irish
Collateral to which a mortgagee in possession might as such be liable.
          (m) A Receiver shall have all the powers conferred from time to time
on receivers by statute and in the case of the powers and rights conferred by
the Irish Act without the restrictions contained in the Irish Act and, in
addition, power on behalf and at the cost of each relevant Guarantor
(notwithstanding liquidation of each relevant Guarantor) to do or omit to do
anything which each relevant Guarantor could do or omit to do in relation to the
Irish Collateral or any part thereof and in particular (but without limitation)
a Receiver shall have the power to do all or any of the following:
ILFC — Security and Guarantee Agreement

29



--------------------------------------------------------------------------------



 



          (i) possession: to take possession of, collect and get in the property
in respect of which he is appointed or any part thereof;
          (ii) manage: to carry on or manage or develop or diversify or concur
in carrying on or managing or developing or diversifying the business of each
relevant Guarantor;
          (iii) compromise: to settle, adjust, submit to arbitration, compromise
and arrange any claims, accounts, disputes, questions, demands, with or by any
person who is or claims to be a creditor of each relevant Guarantor relating in
any way to the Irish Collateral which he or the Collateral Agent may reasonably
think expedient;
          (iv) employees, etc: to appoint, hire and employ officers, employees,
contractors, agents and advisors of all kinds and to discharge any such persons
and any such persons appointed, hired or employed by each relevant Guarantor;
          (v) redemption of Security Interests: to redeem any Security Interest
(whether or not having priority to the security hereby created) over the Irish
Collateral and to settle the accounts of encumbrances;
          (vi) take an indemnity: to take any indemnity from each relevant
Guarantor from and against all actions, claims, expenses, demands and
liabilities whether arising out of contract or out of tort or in any other way
incurred by him or by any manger, agent, officer, servant or workman for whose
debt, default or miscarriage he may be answerable for anything done or omitted
to be done in the exercise or purported exercise of his powers under this
Agreement or under any appointment duly made under the provisions of this
paragraph and if he thinks fit but without prejudice to the foregoing to effect
with any insurance company or office or underwriters any policy or policies of
insurance either in lieu or satisfaction of or in addition to such indemnity
from each relevant Guarantor;
          (vii) sell: to sell, exchange, convert into money and realise all or
any part of the Irish Collateral by public auction or private contract and
generally in such manner and on such terms and conditions as he shall think
proper. (The consideration for any such transaction may consist of cash,
debenture or other obligations, shares, stock or valuable consideration and any
such consideration may be payable in a lump sum or by instalments spread over
such period as he thinks fit);
          (viii) borrow money: to raise and borrow money either unsecured or on
the security of any Irish Collateral either in priority to the security
constituted by this Agreement or otherwise and generally on any terms and for
whatever purpose which he thinks fit. (No person lending that money is concerned
to enquire as to the propriety or purpose of the exercise of that power or to
check the application of any money so raised or borrowed).
          (ix) legal actions: to bring, prosecute, enforce, defend, and abandon
all actions, suits and proceedings in relation to any Irish Collateral which may
seem to him to be expedient;
          (x) receipts: to give valid receipts for all monies and execute all
assurances and things which may be proper or desirable for realising the Irish
Collateral;
ILFC — Security and Guarantee Agreement

30



--------------------------------------------------------------------------------



 



          (xi) use the name of each relevant Guarantor: to use the name of each
relevant Guarantor for all or any of the purposes aforesaid and in any legal
proceedings with full power to convey any property sold in the name of each
relevant Guarantor for all of which purposes each relevant Guarantor hereby
irrevocably and by way of security appoints every such Receiver to be its
attorney; and
          (xii) other powers: to do all such other acts or things as he may
consider to be incidental or conducive to any of the matters or powers aforesaid
and to exercise in relation to the Irish Collateral or any of them all such
powers, authorities and things as he would be capable of exercising if he were
the absolute beneficial owner of the same.
          (n) Section 108(7) of the Irish Act shall not apply to the commission
and/or remuneration of a Receiver appointed pursuant to this Agreement. A
Receiver shall be entitled to remuneration at a rate to be fixed by agreement
between him and the Collateral Agent (or, failing such agreement, to be fixed by
the Collateral Agent).
Section 13.
MISCELLANEOUS
          13.01. Amendments, Waivers, Supplements, Etc.
          a. Unless otherwise specifically provided for herein, no amendment,
supplement, modification or waiver of any provision of this Agreement, and no
consent to any departure by any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by each Guarantor, the
Agent and the Required Secured Parties, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given; provided that, in addition to the consent of each Guarantor, and
the appropriate Secured Parties, the Agent’s prior written consent shall be
required in connection with any amendment, supplement, modification, waiver or
consent subjecting the Agent to any increased or additional duties or
obligations hereunder or in connection therewith; and provided further that no
amendment, supplement, modification, waiver or consent shall do any of the
following without the consent of all the Secured Parties: (i) except as
expressly permitted under the Loan Documents, including Section 5.14 hereof,
reduce or limit the obligations of any Guarantor hereunder, release any
Guarantor hereunder or otherwise limit any Guarantor’s liability with respect to
the Obligations owing to the Secured Parties under or in respect of the Loan
Documents, (ii) except as expressly permitted under the Loan Documents, release
all or substantially all of the Collateral, (iii) change the percentage of
(A) the 2012 Commitments or (B) the aggregate unpaid principal amount of the
2012 Committed Loans that, in each case shall be required for the Secured
Parties or any of them to take any action hereunder, (iv) amend in any manner
any provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of all Secured Parties, or (v) amend this
Section 6.01(a).
          b. This Agreement, together with the other Loan Documents, contains a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings.
ILFC — Security and Guarantee Agreement

31



--------------------------------------------------------------------------------



 



          c. Anything herein to the contrary notwithstanding, the Guarantors and
the Agent may, without the consent of any of the 2012 Banks, amend this
Agreement or any instrument or document delivered pursuant hereto to cure any
ambiguity, defect or inconsistency therein or otherwise to implement technical,
ministerial or administrative changes.
          d. Upon the execution and delivery by any Person of a guarantee
supplement in substantially the form of Exhibit A hereto (each, a “Guarantee
Supplement”), (i) such Parent Holdco shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Agreement or in any other Loan Document to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and (ii) each reference herein
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
this Agreement, and each reference in any other Loan Document to the “Security
and Guarantee Agreement”, “thereunder”, “thereof” or words of like import
referring to this Agreement, shall mean and be a reference to this Agreement as
supplemented by such Guarantee Supplement.
          e. i. Upon any sale, transfer or other disposition of any Parent
Holdco, Intermediate Lessee or Pledged SPE in accordance with the terms of the
Loan Documents, or the formation or acquisition of any Parent Holdco, Pledged
SPE or Intermediate Lessee, Schedule II hereof shall be deemed amended to
reflect the removal or addition, as the case may be, the Equity Interests of
such Parent Holdco, Pledged SPE or Intermediate Lessee, and the Guarantor that
owned or now owns such Equity Interests shall, promptly following such sale,
transfer or other disposition or such formation or acquisition, deliver to the
Collateral Agent a Collateral Supplement reflecting such removal or addition.
          ii. Upon any formation or acquisition of any Parent Holdco, Pledged
SPE or Intermediate Lessee organized under the laws of Ireland, Holdco I or the
Parent Holdco holding the Equity Interests in such Pledged SPE or Intermediate
Lessee, as the case may be, shall promptly, in addition to delivering to the
Collateral Agent the revised Schedule II in accordance with clause (i) above,
promptly enter into an Irish law Share Charge, in form and substance reasonably
satisfactory to the Collateral Agent, in respect of such Equity Interests and
promptly cause such Share Charge to be filed with the Irish Companies
Registration Office and the Irish Revenue Commissioners and in each case shall
provide evidence of such filings reasonably satisfactory to the Collateral
Agent.
          13.02. Notices, Etc.
          a. All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be either in writing (including by facsimile)
and delivered by nationally recognized courier service, telefax or otherwise, or
sent by electronic mail, confirmed immediately in writing (including by
facsimile), (i) if to any Guarantor, addressed to it in care of the Company at
the Company’s address specified on Schedule III to the Credit Agreement, (ii) if
to the Agent, at its address specified on Schedule III to the Credit Agreement,
or (iii) as to any party, at such other address as shall be designated by such
party in a written notice to each other party.
          b. All such notices and communications shall, when faxed, sent by
electronic mail or otherwise delivered, be effective when faxed (as confirmed by
generation of a
ILFC — Security and Guarantee Agreement

32



--------------------------------------------------------------------------------



 



confirmation report), when sent by electronic mail and confirmed in writing
(including by facsimile), or when otherwise delivered (as confirmed by a signed
receipt), respectively, or, if faxed, sent by electronic mail or otherwise
delivered on any day other than a Business Day, on the next succeeding Business
Day.
          13.03. No Waiver; Remedies Cumulative.
          a. No failure on the part of the Agent or any Secured Party to
exercise, and no delay in exercising, any right hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
          b. No right or remedy herein or in any other Loan Document conferred
upon or reserved to the Agent or any other Secured Party is intended to be
exclusive of any other right or remedy, and every such right or remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder, under any Loan Document or now or hereafter existing
at law, in equity or otherwise, and each and every right, power and remedy,
whether specifically herein given or otherwise existing, may be exercised from
time to time and as often and in such order as may be deemed expedient by the
party exercising such right, power or remedy, and the exercise or the beginning
of the exercise of any right or power or remedy shall not be construed to be a
waiver of the right to exercise at the same time or thereafter any other right,
power or remedy.
          13.04. Indemnification.
          a. Without limitation on any other Obligations of any Guarantor or
remedies of the Secured Parties under this Agreement, each Guarantor shall, to
the fullest extent permitted by law, indemnify, defend and save and hold
harmless each Secured Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities (including any brokers’, finders’, intermediaries’ or
similar fees or commissions) and expenses (including fees and expenses of
counsel) of any kind or nature whatsoever, imposed on, incurred by, or asserted
or awarded against any Indemnified Party, in each case in any manner relating
to, arising out of or in connection with or by reason of (including in
connection with any investigation, litigation or proceeding or the preparation
of a defense in connection therewith), (i) this Agreement or any of the
transactions contemplated hereby (including, without limitation, enforcement of
this Agreement), or (ii) any failure of any Guaranteed Obligations to be the
legal, valid an binding obligations of any Guarantor enforceable against such
Guarantor in accordance with their terms, except in the case of clause (i) to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 6.04(a) applies (or the preparation of a defense in connection
therewith), such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Guarantor, its directors,
shareholders or creditors, any Indemnified Party or any other Person, and
whether or not any Indemnified Party is otherwise a party thereto. Each
Guarantor also agrees not to assert any claim against any Indemnified Party,
ILFC — Security and Guarantee Agreement

33



--------------------------------------------------------------------------------



 



on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan Documents or any of the
transactions contemplated thereby.
          b. Each Guarantor shall defend the Collateral of such Guarantor
against all claims and demands of all Persons (other than Permitted Collateral
Liens) at any time claiming any interest therein that is, or in a manner which
is, adverse to any Secured Party.
          c. Without prejudice to the survival of any other agreement of any
Guarantor hereunder or under any other Loan Document, the agreements and
obligations of the parties contained in Sections 2.01(a) (with respect to
enforcement expenses), 2.02, 2.06, this Section 6.04 and Section 6.12 shall
survive the payment in full of the Guaranteed Obligations and all other amounts
payable under this Agreement, or any termination of this Agreement.
          13.05. Collateral Agent. Each 2012 Bank hereby authorizes the Agent to
act on its behalf upon and subject to the terms set forth in Section 12 of the
Credit Agreement which Section 12 is hereby incorporated herein in its entirety
mutatis mutandis.
          13.06. Assignments; Binding Effect. Any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its 2012
Commitment, the 2012 Committed Loans owing to it and any 2012 Committed Note
held by it) to any other Person in accordance with the Credit Agreement, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, in each case as and
to the extent provided in Section 13.4 of the Credit Agreement. No Guarantor
shall have the right to assign any of its rights or obligations hereunder or any
interest herein without the prior written consent of the Secured Parties, and
any assignment or purported assignment by any Guarantor in violation of this
Section 6.06 shall be void ab initio. This Agreement shall become effective when
it shall have been executed by the Guarantors and thereafter be binding upon and
inure to the benefit of each of the parties hereto, and their respective
successors and permitted assigns.
          13.07. Execution in Counterparts; Severability. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or by email transmission of a scanned “.pdf” document
shall be effective as delivery of a manually executed counterpart of this
Agreement. If any provision set forth in this Agreement shall be deemed invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
          13.08. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
          13.09. Jurisdiction; Etc.
          a. Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of any
New York State or federal court of the United States of America sitting in New
York County, and any appellate court from
ILFC — Security and Guarantee Agreement

34



--------------------------------------------------------------------------------



 



any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
          b. Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court of the United States of
America sitting in New York County. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          c. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          13.10. Table of Contents, Headings, Etc.. The Table of Contents and
headings of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms and provisions hereof.
          13.11. Non-Invasive Provisions. a. Notwithstanding any other provision
of the Loan Documents, the Collateral Agent agrees that, so long as no Event of
Default shall have occurred and be continuing, not to take any action or cause
to be taken any action, or permit any person claiming by, through or on behalf
of it to take any action or cause any action, that would interfere with the
possession, use, operation and quiet enjoyment of and other rights with respect
to any Aircraft or other property relating thereto and all rents, revenues,
profits and income therefrom, including, the right to enforce manufacturers’
warranties, the right to apply or obtain insurance proceeds for damage to the
Aircraft to the repair of the Aircraft and the right to engage in pooling,
leasing and similar actions, in each case in accordance with the terms of this
Agreement.
          b. Notwithstanding any other provision of the Loan Documents, the
Collateral Agent agrees that, so long as no “Event of Default” (or similar term)
under a Lease (as defined in such Lease) shall have occurred and be continuing,
not to take any action or cause to be taken any action, or permit any person
claiming by, through or on behalf of it to take any action or cause any action,
that would interfere with the possession, use, operation and quiet enjoyment of
and other rights of the Lessee with respect to any Aircraft or other property
relating thereto and all rents, revenues, profits and income therefrom,
including, the right to enforce manufacturers’ warranties, the right to apply or
obtain insurance proceeds for damage to the Aircraft to the repair of the
Aircraft and the right to engage in pooling, leasing and similar actions, in
each case in accordance with the terms of such Lease.
ILFC — Security and Guarantee Agreement

35



--------------------------------------------------------------------------------



 



          13.12. Limited Liability. (a) In the event that the direct or indirect
assets of a Guarantor are insufficient, after payment of all other claims, if
any, ranking in priority to the claims of the Collateral Agent or any Secured
Party hereunder, to pay in full such claims of the Collateral Agent or such
Secured Party (as the case may be), then the Collateral Agent or the Secured
Party shall have no further claim against such Guarantor in respect of any such
unpaid amounts; provided that the foregoing limitation on recourse shall in no
way limit the right of any Secured Party to enforce the obligations of Company.
          (b) No recourse under any Loan Document shall be had against, and no
personal liability shall attach to, any officer, employee, director, Affiliate
or shareholder (other than any Affiliate or shareholder that is a Loan Party) of
the Agent or any Secured Party or Holdco I or any Parent Holdco or any Pledged
SPE or any Intermediate Lessee, as such, by the enforcement of any assessment or
by any legal or equitable proceeding, by virtue of any statute or otherwise in
respect of any of the Loan Documents, it being expressly agreed and understood
that each Loan Document is solely a corporate obligation of the Agent and the
Secured Parties, Holdco I, the Parent Holdcos, the Pledged SPEs, the
Intermediate Lessees and that any and all personal liability, either at common
law or in equity, or by statute or constitution, of every such officer,
employee, director, Affiliate or shareholder (other than any Affiliate or
shareholder that is a Loan Party) for breaches by any such party of any
obligations under any Loan Document is hereby expressly waived.
          (c) The guarantees, obligations, liabilities and undertakings granted
by any Guarantor, Pledged SPE or Intermediate Lessee organized under the laws of
France under this Agreement and the other Loan Documents shall, for each
relevant financial year, be, in any and all cases, strictly limited to 90% of
the annual net margin generated by such Guarantor, Pledged SPE or Intermediate
Lessee in connection with back-to-back leasing activities between it and any
other Guarantor, Pledged SPE or Intermediate Lessee with respect to the lease of
Eligible Aircraft.
          13.13. USA Patriot Act. Each Secured Party hereby notifies each
Guarantor that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies such Guarantor, which
information includes the name and address of such Guarantor and other
information that will allow such Secured Party to identify such Guarantor in
accordance with the Act.
          13.14. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, THE LOANS OR THE
ACTIONS OF ANY PERSON IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.
[SIGNATURE PAGES FOLLOW]
ILFC — Security and Guarantee Agreement

36



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective Authorized Officers as of the date first above
written.

            FLYING FORTRESS INC.,
as a Guarantor
      By:           Name:           Title:        

ILFC — Security and Guarantee Agreement

[Signature Page]



--------------------------------------------------------------------------------



 



            FLYING FORTRESS US LEASING INC.,
as a Guarantor
      By:           Name:           Title:        

ILFC — Security and Guarantee Agreement

[Signature Page]



--------------------------------------------------------------------------------



 



            SIGNED AND DELIVERED AS A DEED for and
on behalf of:



FLYING FORTRESS IRELAND LEASING
LIMITED
as a Guarantor



By its lawfully appointed attorney:
              Name:           Title:           In the presence of:
                           

ILFC — Security and Guarantee Agreement

[Signature Page]



--------------------------------------------------------------------------------



 



            CITICORP USA, INC.,
as Collateral Agent
      By:           Name:           Title:        

ILFC — Security and Guarantee Agreement

[Signature Page]



--------------------------------------------------------------------------------



 



Schedule I
to the
Security and Guarantee Agreement
     LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,
JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

                                                          Chief Executive   Type
of   Jurisdiction of   Organizational/                 Office/Registered  
Organization/   Organization/   Incorporation Guarantor   Location   Office  
Incorporation   Incorporation   I.D. No.

ILFC — Security and Guarantee Agreement

I-1



--------------------------------------------------------------------------------



 



Schedule II
to the
Security and Guarantee Agreement
PLEDGED EQUITY

                                                                               
                  Percentage                 Type or                          
of                 Class of                   Number   Outstanding              
  Equity   Par   Certificate   of Equity   Equity Guarantor   Issuer   Interest
  Value   No(s)   Interests   Interests

ILFC — Security and Guarantee Agreement

II-1



--------------------------------------------------------------------------------



 



Schedule III
to the
Security and Guarantee Agreement
CHANGES IN NAME, LOCATION, ETC.

          1.   Changes in the Guarantor’s Name (including new Guarantor with a
new name and names associated with all predecessors in interest of the
Guarantor):
 
       
 
  Guarantor   Changes
 
       
 
        2.   Changes in the Guarantor’s Location:
 
       
 
  Guarantor   Changes
 
       
 
        3.   Changes in the Guarantor’s Chief Executive Office or Registered
Office:
 
       
 
  Guarantor   Changes
 
       
 
        4.   Changes in the Type of Organization or Incorporation:
 
       
 
  Guarantor   Changes
 
       
 
        5.   Changes in the Jurisdiction of Organization or Incorporation:
 
       
 
  Guarantor   Changes
 
       
 
        6.   Changes in the Organizational or Incorporation Identification
Number:
 
       
 
  Guarantor   Changes
 
       

ILFC Security and Guarantee Agreement

III-1



--------------------------------------------------------------------------------



 



Schedule 3.02(g)
to the
Security and Guarantee Agreement
AUTHORIZATIONS AND APPROVALS
ILFC Security and Guarantee Agreement

3.02(g)-1



--------------------------------------------------------------------------------



 



Schedule 4.01(f)
to the
Security and Guarantee Agreement
INSURANCE
ILFC Security and Guarantee Agreement

4.01(f)-1



--------------------------------------------------------------------------------



 



Exhibit A
to the
Security and Guarantee Agreement
FORM OF GUARANTEE SUPPLEMENT
                     __, ____
Citicorp USA, Inc., as Collateral Agent
[Address of Collateral Agent]
Attention:                                         
Credit Agreement dated as of October 13, 2006 (as amended as of April 16, 2010,
and as further amended, supplemented or otherwise modified from time to time,
the “Credit
Agreement”), among International Lease Finance Corporation, a California
corporation, the Banks
party thereto, and Citicorp USA, Inc., as administrative agent for the Banks
Ladies and Gentlemen:
          Reference is made to the above-captioned Credit Agreement and to the
Security and Guarantee Agreement referred to therein (such Security and
Guarantee Agreement, as in effect on the date hereof and as it may hereafter be
amended, supplemented or otherwise modified from time to time, together with
this Guarantee Supplement, being the “Security and Guarantee Agreement”). The
capitalized terms defined in the Security and Guarantee Agreement or in the
Credit Agreement and not otherwise defined herein are used herein as therein
defined.
          Section 1. Guarantee; Limitation of Liability. (a) The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Loan Party to any Secured Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premium, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable out-of-pocket expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by the Agent or any other Secured Party in enforcing any rights under
this Guarantee Supplement, the Security and Guarantee Agreement or any other
Loan Document. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
ILFC Security and Guarantee Agreement

A-1



--------------------------------------------------------------------------------



 



          (b) The undersigned, and by its acceptance of this Guarantee
Supplement, the Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guarantee Supplement, the Security
and Guarantee Agreement and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guarantee Supplement, the Security and Guarantee Agreement
and the Obligations of the undersigned hereunder and thereunder. To effectuate
the foregoing intention, the Agent, the other Secured Parties and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guarantee Supplement and the Security and Guarantee Agreement at any
time shall be limited to the maximum amount as will result in the Obligations of
the undersigned under this Guarantee Supplement and the Security and Guarantee
Agreement not constituting a fraudulent transfer or conveyance.
          (c) The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guarantee Supplement, the Security and Guarantee Agreement or any other
guarantee, the undersigned will contribute, to the maximum extent permitted by
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize the aggregate amount paid to the Secured Parties under or in
respect of the Loan Documents.
          Section 2. Obligations Under the Guarantee. The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Security and Guarantee Agreement to the same
extent as each of the other Guarantors thereunder. The undersigned further
agrees, as of the date first above written, that each reference in the Security
and Guarantee Agreement to an “Additional Guarantor” or a “Guarantor” shall also
mean and be a reference to the undersigned, and each reference in any other Loan
Document to a “Guarantor” or a “Loan Party” shall also mean and be a reference
to the undersigned.
          Section 3. Representations and Warranties. The undersigned hereby
makes each representation and warranty set forth in Section 3.01 and 3.02 of the
Security and Guarantee Agreement (as supplemented by the attached supplemental
schedules) to the same extent as each other Guarantor.
          Section 4. Grant of Security. The undersigned hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned, whether now owned or hereafter acquired by the
undersigned, wherever located and whether now or hereafter existing or arising,
including, without limitation, the property and assets of the undersigned set
forth on the attached supplemental schedules to the Schedules to the Security
and Guarantee Agreement.
          Section 5. Security for Obligations. The grant of a security interest
in the Collateral by the undersigned under this Guarantor Supplement and the
Security and Guarantee Agreement secures the payment in full in cash when due of
all Obligations of the undersigned and each other Loan Party to any Secured
Party, now or hereafter existing under or in respect of the Security and
Guarantee Agreement and the other Loan Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest
ILFC Security and Guarantee Agreement

A-2



--------------------------------------------------------------------------------



 



(including interest on such obligations accruing after, and fees and expenses
arising after, the commencement of any proceeding under Title 11 of the United
States Code or any similar proceeding under state or federal law for the
dissolution, restructuring, reorganization, liquidation or the winding up of the
undersigned or such Loan Party, regardless of whether such interest, fees, or
expenses are allowed as a claim against the undersigned or such Loan Party in
any such proceeding), fees, premiums, penalties, indemnifications, contract
causes of action, costs, expenses in accordance with Section 6.04(a) of the
Security and Guarantee Agreement or otherwise. Without limiting the generality
of the foregoing, this Guarantor Supplement and the Security and Guarantee
Agreement secures the payment of all amounts that constitute part of the Secured
Obligations and that would be owed by the undersigned to any Secured Party under
the Loan Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.
          Section 6. Supplements to Pledge Agreement Schedules. The undersigned
has attached hereto supplemental Schedules I through III to Schedules I through
III, respectively, to the Security and Guarantee Agreement, and the undersigned
hereby certifies, as of the date first above written, that such supplemental
schedules have been prepared by the undersigned in substantially the form of the
equivalent Schedules to the Security and Guarantee Agreement and are complete
and correct.
          Section 7. Delivery by Telecopier. Delivery of an executed counterpart
of a signature page to this Guarantee Supplement by telecopier or by email
transmission of a scanned “.pdf” document shall be effective as delivery of an
original executed counterpart of this Guarantee Supplement.
          Section 8. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a) This Guarantee Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          (b) The undersigned hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or any federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guarantee Supplement, the Security and
Guarantee Agreement or any of the other Loan Documents to which it is or is to
be a party, or for recognition or enforcement of any judgment, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
The undersigned agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guarantee
Supplement or the Security and Guarantee Agreement or any other Loan Document
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Guarantee Supplement, the Security and Guarantee
Agreement or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.
ILFC Security and Guarantee Agreement

A-3



--------------------------------------------------------------------------------



 



          (c) The undersigned irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee Supplement, the Security and
Guarantee Agreement or any of the other Loan Documents to which it is or is to
be a party in any New York State or federal court. The undersigned hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.
          (d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE 2012
COMMITTED LOANS OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

            Very truly yours,



[NAME OF ADDITIONAL GUARANTOR]1
      By           Name:           Title:        

 

1   Conform signature block as appropriate for Irish or other non-U.S. entities.

ILFC – Security and Guarantee Agreement

A-4



--------------------------------------------------------------------------------



 



Schedule I
to the
Guarantor Supplement
     LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,
JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

                                                          Chief Executive   Type
of   Jurisdiction of   Organizational/                 Office/Registered  
Organization/   Organization/   Incorporation Guarantor   Location   Office  
Incorporation   Incorporation   I.D. No.

ILFC — Security and Guarantee Agreement

A-5



--------------------------------------------------------------------------------



 



Schedule II
to the
Guarantor Supplement
PLEDGED EQUITY

                                                                               
                  Percentage                                         Number   of
                Class of Equity   Par   Certificate   of Equity   Outstanding
Guarantor   Issuer   Interest   Value   No(s)   Interests   Equity Interests

ILFC — Security and Guarantee Agreement

A-6



--------------------------------------------------------------------------------



 



Schedule III
to the
Guarantor Supplement
CHANGES IN NAME, LOCATION, ETC.

7.   Changes in the Guarantor’s Name (including new Guarantor with a new name
and names associated with all predecessors in interest of the Guarantor):

              Guarantor   Changes

8.   Changes in the Guarantor’s Location:

              Guarantor   Changes

9.   Changes in the Guarantor’s Chief Executive Office or Registered Office:

              Guarantor   Changes

10.   Changes in the Type of Organization or Incorporation:

              Guarantor   Changes

11.   Changes in the Jurisdiction of Organization or Incorporation:

              Guarantor   Changes

12.   Changes in the Organizational or Incorporation Identification Number:

              Guarantor   Changes

ILFC — Security and Guarantee Agreement

A-7



--------------------------------------------------------------------------------



 



Exhibit B
to the
Security and Guarantee Agreement
FORM OF COLLATERAL SUPPLEMENT
_________ __, ____
Citicorp USA, Inc., as Collateral Agent
[Address of Collateral Agent]
Attention:                     
Ladies and Gentlemen:
          Reference is made to the Security and Guarantee Agreement, dated as of
April 16, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Security and Guarantee Agreement”), among Flying Fortress Inc., a
California corporation, Flying Fortress US Leasing Inc., a California
corporation, Flying Fortress Ireland Leasing Ireland Limited, a private limited
liability company incorporated under the laws of Ireland, the Additional
Guarantors referred to therein, and Citicorp USA, Inc., as collateral agent.
This Collateral Supplement is being delivered pursuant to Section 6.01(e)(i) of
the Security and Guarantee Agreement. The capitalized terms defined in the
Security and Guarantee Agreement and not otherwise defined herein are used
herein as therein defined.
          The undersigned has attached hereto a supplemental Schedule II to
Schedule II to the Security and Guarantee Agreement, and the undersigned hereby
certifies, as of the date first above written, that (a) such supplemental
Schedule II has been prepared by the undersigned in substantially the form of
Schedule II to the Security and Guarantee Agreement and is complete and correct,
and (b) in accordance with the terms of the Loan Documents, it has [sold,
transferred or otherwise disposed of] / [formed or acquired] the Equity
Interests in the [Parent Holdco / Pledged SPE / Intermediate Lessee] described
on such attached supplemental Schedule II.
          [The undersigned hereby confirms that the property included in the
attached Schedule II constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 3.02 of the Security and
Guarantee Agreement (as supplemented by the attached Schedule II).]2
          This Collateral Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.
 

2   Insert if Collateral Supplement is being delivered in connection with the
formation or acquisition of a Parent Holdco, Pledged SPE or Intermediate Lessee.

ILFC — Security and Guarantee Agreement

B-1



--------------------------------------------------------------------------------



 



           

Very truly yours,



[NAME OF GUARANTOR]3
      By           Name:           Title:        

 

3   Conform signature block as appropriate for Irish or other non-U.S. entities.

ILFC — Security and Guarantee Agreement

B-2



--------------------------------------------------------------------------------



 



Schedule II
to the
Collateral Supplement
PLEDGED EQUITY
To be [added to] / [removed from] Schedule II to the Security and Guarantee
Agreement:

                                                                               
                  Percentage                 Class of                   Number  
of                 Equity   Par   Certificate   of Equity   Outstanding
Guarantor   Issuer   Interest   Value   No(s)   Interests   Equity Interests

 



--------------------------------------------------------------------------------



 



Security Opinions
EXHIBIT L-1
See Separately Attached Execution Copy
EXHIBIT L-2
See Separately Attached Execution Copy

 



--------------------------------------------------------------------------------



 



EXHIBIT L-1
April 16, 2010
To the Banks and the Agent listed on
      Schedule A attached hereto
c/o Citicorp USA, Inc.
2 Penns Way, Suite 200
New Castle, Delaware 19720
Ladies and Gentlemen:
          I am in house counsel for International Lease Finance Corporation (the
“Company”), Flying Fortress Inc., a California corporation (“Holdco I”), Flying
Fortress US Leasing Inc., a California corporation (“Parent Holdco I” and,
together with Holdco I and the Company, the “California Loan Parties”), Flying
Fortress Ireland Leasing Ltd., a private limited liability company incorporated
under the laws of Ireland (“Irish Parent Holdco” and, together with the
California Loan Parties, the “Loan Parties”) and am rendering this opinion in
connection with that certain Amendment No. 1, dated as of the date hereof (the
“Amendment”), to that certain $2,500,000,000 Five-Year Revolving Credit
Agreement, dated as of October 13, 2006 (as amended by the Amendment, the
“Credit Agreement”), by and among the Company, those certain financial
institutions signatory thereto (the “Banks”) and Citicorp USA, Inc., in its
individual capacity and as administrative agent (the “Agent”). Terms used herein
without definition have the meanings given to such terms in the Credit
Agreement.
          I have examined originals, or copies certified or otherwise identified
to my satisfaction as being true copies, of such documents, corporate records,
certificates of public officials and other instruments and have conducted such
other investigations of fact and law as I have deemed necessary or advisable for
purposes of this opinion. I am opining herein as to the effect on the subject
transactions of only United States of America federal law and the laws of the
State of California.
Upon the basis of the foregoing, I am of the opinion that:
          1. The Company is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction in which
the ownership or leasing of its property or the conduct of its business requires
it to be so qualified; provided, however, that the Company may not be so
qualified in certain jurisdictions, the effect of which would not have a
Material Adverse Effect on the Company.

 



--------------------------------------------------------------------------------



 



          2. No subsidiary of the Company nor all of the subsidiaries of the
Company taken as a whole is a “significant subsidiary” as defined in Rule 1-02
of Regulation S-X promulgated under the Securities Exchange Act of 1934, as
amended.
          3. To the best of my knowledge, there is no pending or threatened
action, suit or proceeding before any court or governmental agency, authority or
body or any arbitrator involving the California Loan Parties or any of their
Subsidiaries which, individually or in the aggregate, would have a Material
Adverse Effect on the California Loan Parties and their Subsidiaries taken as a
whole.
          This opinion is furnished to you in connection with the Company’s
execution and delivery of the Amendment, is solely for your benefit and the
benefit of your successors and assigns, and may not be relied upon by, nor may
copies be delivered to, any other person without my prior written consent. You
may, however, deliver a copy of this opinion to your accountants, attorneys, and
other professional advisors, and to governmental regulatory agencies having
jurisdiction over you. This opinion is expressly limited to the matters set
forth above and I render no opinion, whether by implication or otherwise, as to
any other matters. I assume no obligation to update or supplement this opinion
to reflect any facts or circumstances that arise after the date of this opinion
and come to my attention, or any future changes in laws.
Very truly yours,
Czar Vigil
In house counsel

 



--------------------------------------------------------------------------------



 



OUR FILE NUMBER
412,190-010
Schedule A
Citicorp USA, Inc.
Bank of America, N.A., as successor by merger to Merrill Lynch Bank USA
Bank of America, N.A.
Lloyds TSB Bank PLC
Bank of Scotland PLC (formerly The Governor and Company of the Bank of Scotland)
Credit Suisse AG, Cayman Islands Branch FKA Credit Suisse, Cayman Islands Branch
HSBC Bank (USA), N.A.
JPMorgan Chase Bank, N.A.
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
Barclays Bank PLC
BNP Paribas
Deutsche Bank AG New York Branch
Woodlands Commercial Bank f/k/a Lehman Brothers Commercial Bank
UBS AG, Stamford Branch
Wells Fargo Bank, N.A.
The Bank of Nova Scotia
Sumitomo Mitsui Banking Corporation
Royal Bank of Canada
Australia and New Zealand Banking Group Limited
Morgan Stanley Bank, N.A.
Toronto Dominion (Texas) LLC
Westpac Banking Corporation
BMO Capital Markets Financing, Inc.
The Bank of New York Mellon
Mizuho Corporate Bank, Ltd.
Standard Chartered Bank

 



--------------------------------------------------------------------------------



 



April 16, 2010 — Page 2
Intesa Sanpaolo S.p.A.

 



--------------------------------------------------------------------------------



 



April 16, 2010 — Page 3
EXHIBIT L-2
April 16, 2010
To the 2012 Banks listed on Schedule A
      attached hereto and Citicorp USA, Inc.,
      as Administrative Agent and Collateral Agent
c/o Citicorp USA, Inc.
2 Penns Way, Suite 200
New Castle, Delaware 19720
Ladies and Gentlemen:
          We have acted as special counsel to International Lease Finance
Corporation, a California corporation (the “Company”), Flying Fortress Inc., a
California corporation (“Holdco I”), Flying Fortress US Leasing Inc., a
California corporation (“Parent Holdco I” and, together with Holdco I, the
“California Guarantors” and, the California Guarantors together with the
Company, the “California Loan Parties”), Flying Fortress Ireland Leasing
Limited, a private limited liability company incorporated under the laws of
Ireland (“Irish Parent Holdco” and, together with the California Guarantors, the
“Guarantors” and, the Guarantors together with the Company, the “Loan Parties”),
in connection with Amendment No. 1, dated as of the date hereof (the
“Amendment”), to that certain $2,500,000,000 Five-Year Revolving Credit
Agreement, dated as of October 13, 2006 (as amended by the Amendment, the
“Credit Agreement”), by and among the Company, those certain financial
institutions signatory thereto (the “Banks”), and Citicorp USA, Inc., in its
individual capacity and as administrative agent for the Banks (in such capacity,
the “Agent”). We are providing this opinion to you at the request of the Company
pursuant to Section 3(d) of the Amendment. Except as otherwise indicated,
capitalized terms used in this opinion and defined in the Credit Agreement will
have the meanings given in the Credit Agreement.
          We note that you have received on or about the date hereof (i) the
opinion of in house counsel to the Loan Parties, relating to certain California
state and United States federal law matters relating to the Loan Parties and the
Loan Documents (as defined below) (the “In House Counsel Opinion”) and (ii) the
opinion of A&L Goodbody, Irish counsel to Irish Parent Holdco relating to
certain Irish law matters relating to Irish Parent Holdco and the Loan Documents
(the “Irish Counsel Opinion”, and together with the In House Counsel Opinion,
the “Supporting Opinions”). With your permission we have assumed the matters set
forth in the Supporting Opinions for purposes of this opinion. None of the
opinions rendered herein should be construed to address the matters covered by
the Supporting Opinions.
     In rendering the opinions set forth below, we have assumed that Irish
Parent Holdco (i) is a company validly existing under the laws of Ireland, with
corporate power to enter into the Security and Guarantee Agreement and to
perform its obligations under the Security and Guarantee Agreement, (ii) the
execution, delivery and performance of the Security and

 



--------------------------------------------------------------------------------



 



April 16, 2010 — Page 4
Guarantee Agreement have been duly authorized by all necessary corporate action
on the part of Irish Parent Holdco, (iii) the Security and Guarantee Agreement
has been duly executed and delivered by Irish Parent Holdco, and (iv) the
execution and delivery by Irish Parent Holdco of the Security and Guarantee
Agreement do not, and Irish Parent Holdco’s performance of its obligations under
the Security and Guarantee Agreement will not, (a) violate the organizational
documents of Irish Parent Holdco or (b) breach or otherwise violate any existing
obligation of or restriction on Irish Parent Holdco.
          In our capacity as such counsel, we have examined originals or copies
of those corporate and other records and documents we considered appropriate,
including the following (the documents listed in clauses (a) through (c) below
are referred to hereinafter collectively as the “Loan Documents”:

  (a)   the Credit Agreement and the Amendment;

  (b)   those certain Notes issued on April 16, 2010 (the “New Notes”);

  (c)   that certain Security and Guarantee Agreement, dated as of the date
hereof, by and among the Guarantors and Citicorp USA, Inc., as collateral agent
for the 2012 Banks (the “Collateral Agent”); and     (d)   unfiled copies of the
UCC-1 Financing Statements naming the Collateral Agent as secured party and each
Guarantor as debtor, copies of which are attached hereto as Annex A, which we
understand will be filed (i) in the case of the California Guarantors, with the
Secretary of State of the State of California (the “California Filing Office”)
and (ii) in the case of the Irish Parent Holdco, with the Recorder of Deeds of
the District of Columbia (the “DC Filing Office”) (such financing statements,
the “Financing Statements”).

          As to relevant factual matters, we have relied upon, among other
things, the factual representations set forth in the Loan Documents and in the
certificate of the Loan Parties (the “Officer’s Certificate”), a copy of which
has been delivered to you. In addition, we have obtained and relied upon those
certificates of public officials we considered appropriate.
          We have assumed the genuineness of all signatures, the authenticity of
all documents submitted to us as originals and the conformity with originals of
all documents submitted to us as copies. To the extent the obligations of the
Loan Parties depend on the enforceability of the Loan Documents against any
other party to the Loan Documents, we have assumed that the Loan Documents are
enforceable against such other parties.
          On the basis of such examination, our reliance upon the assumptions in
this opinion and our considerations of those questions of law we considered
relevant, and subject to the limitations and qualifications in this opinion, we
are of the opinion that:

 



--------------------------------------------------------------------------------



 



April 16, 2010 — Page 5
     1. The Company is a corporation validly existing under the laws of the
State of California, with corporate power to enter into the Amendment and the
New Notes and to perform its obligations under the Loan Documents. The execution
and delivery of the Amendment and the New Notes and the performance of the
Amendment and the New Notes have been duly authorized by all necessary corporate
action on the part of the Company, and the Amendment and the New Notes have been
duly executed and delivered by the Company.
     2. Each California Guarantor is a corporation validly existing under the
laws of the State of California, with corporate power to enter into the Security
and Guarantee Agreement, and to perform its obligations under the Security and
Guarantee Agreement. The execution, delivery and performance of the Security and
Guarantee Agreement have been duly authorized by all necessary corporate action
on the part of each California Guarantor, and the Security and Guarantee
Agreement has been duly executed and delivered by each California Guarantor.
     3. Each of the Loan Documents constitutes the legally valid and binding
obligation of each Loan Party thereto, enforceable against such Loan Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws) and
by general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a proceeding in equity or at law, and possible judicial
action giving effect to foreign governmental actions or foreign laws affecting
creditors’ rights.
     4. The execution and delivery by the Company of the Loan Documents to which
it is a party do not, and the Company’s performance of its obligations under the
Loan Documents to which it is a party will not (i) violate the Company’s
Articles of Incorporation or Bylaws, or (ii) violate, breach or result in a
default, or result in the creation or imposition of any lien upon any of the
assets of the Company, under, any existing obligation of or restriction on the
Company under any other agreement (the “Other Agreements”) identified to us in
Exhibit D to the Officer’s Certificate, or (iii) breach or otherwise violate any
existing obligation of or restriction on the Company under any order, judgment
or decree of any California, New York or federal court or governmental authority
binding on the Company identified to us in Exhibit E to the Officer’s
Certificate. If an Other Agreement is governed by the laws of a jurisdiction
other than New York, we have assumed such Other Agreement would be interpreted
in accordance with its plain meaning, except that technical terms would mean
what lawyers generally understand them to mean for agreements governed by the
laws of New York. We express no opinion with respect to any provision of any
Other Agreement to the extent that an opinion with respect to such provision
would require making any financial, accounting or mathematical calculation or
determination.
     5. The execution and delivery by each California Guarantor of the Security
and Guarantee Agreement do not, and such California Guarantor’s performance of
its obligations under the Security and Guarantee Agreement will not (i) violate
such California Guarantor’s

 



--------------------------------------------------------------------------------



 



April 16, 2010 — Page 6
Articles of Incorporation or Bylaws or (ii) violate, breach or result in a
default, or result in the creation or imposition of any lien upon any of the
assets of any Guarantor, under, any existing obligation of or restriction on the
Guarantors under any of the Other Agreements. If an Other Agreement is governed
by the laws of a jurisdiction other than New York, we have assumed such Other
Agreement would be interpreted in accordance with its plain meaning, except that
technical terms would mean what lawyers generally understand them to mean for
agreements governed by the laws of New York. We express no opinion with respect
to any provision of any Other Agreement to the extent that an opinion with
respect to such provision would require making any financial, accounting or
mathematical calculation or determination.
     6. No order, consent, permit or approval of any California, New York or
federal governmental authority that we have, in exercise of customary
professional diligence, recognized as applicable to the Company or to the
transactions of the type contemplated by the Loan Documents is required on the
part of the Company for the execution and delivery of the Loan Documents to
which the Company is party, and performance of its obligations under such Loan
Documents, except for such as have been obtained or as may be obtained in the
ordinary course of business.
     7. No order, consent, permit or approval of any California, New York or
federal governmental authority that we have, in exercise of customary
professional diligence, recognized as applicable to any Guarantor or to the
transactions of the type contemplated by the Security and Guarantee Agreement is
required on the part of such Guarantor for the execution and delivery of the
Security and Guarantee Agreement, and performance of its obligations under, the
Security and Guarantee Agreement, except for such as have been obtained or as
may be obtained in the ordinary course of business.
     8. The execution and delivery by the Company of the Loan Documents to which
it is party, and the Company’s performance of its obligations under the Loan
Documents to which it is party will not, violate any current California, New
York or federal law that we have, in the exercise of customary professional due
diligence, recognized as applicable to the Company or to transactions of the
type contemplated by such Loan Documents.
     9. The execution and delivery by each Guarantor of the Security and
Guarantee Agreement do not, and such Guarantor’s performance of its obligations
under the Security and Guarantee Agreement will not, violate any current
California, New York or federal law that we have, in the exercise of customary
professional due diligence, recognized as applicable to such Guarantor or to
transactions of the type contemplated by the Security and Guarantee Agreement.
     10. The Security and Guarantee Agreement is effective to create in favor of
the Collateral Agent a security interest in that Collateral (as defined in the
Security and Guarantee Agreement) of each Guarantor in which a security interest
may be created under Article 9 of the Uniform Commercial Code as in effect in
the State of New York (the “Code”).

 



--------------------------------------------------------------------------------



 



April 16, 2010 — Page 7
     11. Upon the filing of the Financing Statement for each California
Guarantor with the California Filing Office, the Collateral Agent will have a
perfected security interest in such California Guarantor’s interest in the
Collateral (as defined in the Security and Guarantee Agreement), in which a
security interest may be perfected under the Uniform Commercial Code as in
effect in the State of California (the “CUCC”) by the filing of a financing
statement in California. Upon the filing of the Financing Statement for Irish
Parent Holdco with the DC Filing Office, the Collateral Agent will have a
perfected security interest in Irish Parent Holdco’s interest in the Collateral
(as defined in the Security and Guarantee Agreement), in which a security
interest may be perfected under the Uniform Commercial Code as in effect in the
District of Columbia (the “DCUCC”) by the filing of a financing statement in the
District of Columbia.
     12. The Security and Guarantee Agreement is effective to create in favor of
the Collateral Agent a security interest in the Certificated Securities of
Parent Holdco I (as defined below) identified on Schedule II to the Security
Agreement under the Code. Upon delivery of the security certificates
representing such Certificated Securities to the Collateral Agent in the State
of New York, effectively endorsed to the Collateral Agent or in blank, the
Collateral Agent will acquire a perfected security interest in such Certificated
Securities. For purposes of this paragraph, “Certificated Securities” means
“certificated securities” as defined in Section 8-102 of the Code.
     13. None of the Guarantors is a “Restricted Subsidiary” as defined under
(i) that certain Indenture, dated as of November 1, 1991, between the Company
and U.S. Bank Trust National Association (successor to Continental Bank,
National Association), as trustee, as amended, modified or otherwise
supplemented as of the date hereof; (ii) that certain Indenture, dated as of
November 1, 2000, between the Company and The Bank of New York, as trustee, as
amended, modified or otherwise supplemented as of the date hereof; (iii) that
certain Indenture, dated as of August 1, 2006, between the Company and Deutsche
Bank Trust Company Americas, as trustee, as amended, modified or otherwise
supplemented as of the date hereof; and (iv) Indenture, dated as of March 22,
2010, among the Company, Wilmington Trust FSB, as trustee, and Deutsche Bank
Trust Company Americas, as paying agent, security registrar and authentication
agent.
     14. None of the California Guarantors is and, immediately after giving
effect to the issuance and sale of the Securities, none of the California
Guarantors will be, an “investment company” as defined in the Investment Company
Act of 1940, as amended, required to register under such act.
          Our opinion in paragraph 3 above as to the enforceability of the Loan
Documents is subject to:
(i) public policy considerations, statutes or court decisions that may limit the
rights of a party to obtain indemnification against its own negligence, willful
misconduct or unlawful conduct;

 



--------------------------------------------------------------------------------



 



April 16, 2010 — Page 8
(ii) the unenforceability under certain circumstances of broadly or vaguely
stated waivers or waivers of rights granted by law where the waivers are against
public policy or prohibited by law;
(iii) the unenforceability under certain circumstances of provisions appointing
one party as attorney-in-fact or trustee for an adverse party or provisions for
the appointment of a receiver; and
(iv) the unenforceability under certain circumstances of choice of law
provisions.
     We express no opinion as to the effect of non-compliance by you with any
state or federal laws or regulations applicable to the transactions contemplated
by the Loan Documents because of the nature of your business.
     We advise you that Section 6.09 of the Security and Guarantee Agreement
(and any similar provision of any other Loan Document), which provides for
non-exclusive jurisdiction of the courts of the State of New York and federal
courts sitting in the State, may not be binding on the courts in the forums
selected or excluded.
     Our opinion in paragraph 3 is subject to the qualification that certain
rights, remedies, waivers and other provisions of the Loan Documents may not be
enforceable, but such unenforceability will not, subject to the other
exceptions, qualifications and limitations set forth herein, render any Loan
Document invalid as a whole or substantially interfere with the substantial
realization of the principal benefits or security, or both, that such Loan
Document purports to provide (except for the economic consequences of procedural
or other delay).
     We express no opinion as to any provision of the Loan Documents insofar as
such Loan Document purports to grant a right of setoff in respect of any Loan
Party’s assets to any person other than a creditor of such Loan Party.
     We express no opinion regarding any provision of the Security and Guarantee
Agreement that purports to permit the Collateral Agent or any other person to
sell or otherwise dispose of any Collateral subject thereto except in compliance
with the Code, any other applicable federal and state laws and any agreement
governing such Collateral, or to impose on the Collateral Agent standards of
care of Collateral in the Collateral Agent’s possession other than as provided
in Section 9-207 of the Code. We advise you that federal and state securities
laws may limit the right to transfer or dispose of Collateral that may
constitute securities under such laws.
     For purposes of the opinions expressed in paragraphs 4, 6 and 8, we have
assumed that the Company will not in the future take any discretionary action
(including a decision not to act) permitted by the Credit Agreement, the
Amendment or the New Notes that would cause the performance of the Credit
Agreement or the Amendment or the Company’s obligations under the New Notes to
violate any California, New York or federal law, constitute a violation or
breach of or default under any of the agreements, orders, judgments or decrees
referred to in paragraph 4

 



--------------------------------------------------------------------------------



 

[ILLIGIBLE]

April 16, 2010 — Page 9
or require an order, consent, permit or approval to be obtained from a
California, New York or federal governmental authority.
     For purposes of the opinions expressed in paragraphs 5, 7 and 9, we have
assumed that no Guarantor will in the future take any discretionary action
(including a decision not to act) permitted by the Security and Guarantee
Agreement that would cause the performance of the Security and Guarantee
Agreement to violate any California, New York or law, constitute a violation or
breach of or default under any of the agreements, orders, judgments or decrees
referred to in paragraph 5 or require an order, consent, permit or approval to
be obtained from a California, New York or federal governmental authority.
     With your permission, we do not purport to be an expert as to, nor do we
express any opinion with respect to the opinions, assumptions and other matters
set forth in the Supporting Opinions.
          We express no opinion concerning (i) federal or state securities laws
or regulations (except with respect to our opinion in paragraph 14),
(ii) federal or state antitrust, unfair competition or trade practice laws or
regulations, (iii) pension and employee benefit laws and regulations, (iv) any
customs, international trade or other laws relating to the possession, import,
export, use, operation, maintenance, repair or replacement of or the nature of
any equipment, or any interest therein, (v) federal or state laws relating to
aviation, banking, communications, customs, insurance, international trade,
public utilities, or taxation, (vi) compliance with fiduciary requirements,
(vii) federal or state environmental laws and regulations, (viii) federal or
state land use or subdivision laws or regulations, (ix) the Trading with the
Enemy Act, as amended, the foreign assets control regulations of the United
States Treasury Department, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001, as amended, Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, as amended, and any enabling legislation, rules,
regulations or executive orders relating thereto, or (x) federal or state laws
and regulations concerning filing requirements, other than requirements
applicable to charter-related documents.
          The law covered by this opinion is limited to the present federal law
of the United States, for purposes of paragraphs 1, 2, 4-9 and 11, the present
laws of the State of California, for purposes of our opinion in paragraph 11
only, the DCUCC, and for the purposes of paragraphs 3-10 and 12-13, the present
laws of the State of New York. We express no opinion as to the laws of any other
jurisdiction and no opinion regarding the statutes, administrative decisions,
rules, regulations or requirements of any county, municipality, subdivision or
local authority of any jurisdiction.
          Our opinions in paragraphs 10, 11 and 12 are limited to Article 9 of
the Code and do not address (A) laws of jurisdictions other than New York (and
as to our opinion in paragraph 11 only, the CUCC and the DCUCC, as applicable),
(B) collateral not subject to

 



--------------------------------------------------------------------------------



 



April 16, 2010 — Page 10
Article 9 of the Code (including by reason of Section 9-109(c) or (d) thereof),
or (C) under Sections 9-301 through 9-306 of the Uniform Commercial Code as in
effect in any jurisdiction, or otherwise, what law governs the perfection of the
security interests granted in the collateral covered by those opinion
paragraphs.
          We express no opinion with respect to (i) the priority of any security
interest and (ii) Collateral consisting of real property, copyrights, farm
products, consumer goods, as-extracted collateral, commercial tort claims,
cooperative interests (as such terms are defined in the Code) and timber to be
cut.
          In rendering the opinions in paragraphs 10, 11 and 12, we have assumed
that:

  (i)   each Guarantor has, or will have at the relevant time, rights in the
Collateral in which such Guarantor has granted a security interest to the
Collateral Agent within the meaning of 9-203(b)(2) of the Code at all times
relevant to this opinion;     (ii)   the Collateral does not include any
Aircraft, Engines, or Parts (as such terms are defined in the FAA Act), or
Aircraft Objects (as defined in the Cape Town Convention), or leases thereof or
other interests therein;     (iii)   the chief executive office of Irish Parent
Holdco is not located in a jurisdiction whose law generally requires information
concerning the existence of a no possessory security interest to be made
generally available in a filing, recording, or registration system as a
condition or result of the security interest’s obtaining priority over the
rights of a lien creditor with respect to the Collateral; and     (iv)   neither
the Agent nor the 2012 Banks have notice of any adverse claims to the
Certificated Securities referred to in paragraph 12.

          We advise you that:

  (i)   we have not made or undertaken to make any investigation as to the
existence of or state of title to the Collateral (as defined in the Security and
Guarantee Agreement) and we express no opinion as to the existence, condition,
or location of the Collateral; and     (ii)   our opinion in paragraph 11 with
respect to the District of Columbia is based solely upon a review of
Sections 9-301, 9-307, 9-308, 9-310, 9-312, 9-501, 9-502, 9-503, 9-504, and
9-509 of the DCUCC as set forth in the CCH Transactions Guide, and excludes any
review of official decisions interpreting these sections or any other review.

 



--------------------------------------------------------------------------------



 



April 16, 2010 — Page 11



          This opinion is furnished by us as special counsel for the Loan
Parties and may be relied upon by you only in connection with the Loan
Documents. It may not be used or relied upon by you for any other purpose or by
any other person, nor may copies be delivered to any other person, without in
each instance our prior written consent. You may, however, deliver a copy of
this opinion to your accountants, attorneys, and other professional advisors, to
governmental regulatory agencies having jurisdiction over you and to assignees
of the Loans permitted under Section 13.4 of the Credit Agreement. At your
request, we hereby consent to reliance on this opinion by such assignees to the
same extent as the addressees hereof as if this opinion were addressed and had
been delivered to them on the date of this opinion, on the condition and
understanding that (i) we assume no responsibility or obligation to consider the
applicability or correctness of this opinion to any person other than the
addressee(s) and (ii) any such reliance by a future assignee and by the Agent on
behalf of such future assignee must be actual and reasonable under the
circumstances existing at the time of assignment. This opinion is expressly
limited to the matters set forth above, and we render no opinion, whether by
implication or otherwise, as to any other matters. This letter speaks only as of
the date hereof and we assume no obligation to update or supplement this opinion
to reflect any facts or circumstances that arise after the date of this opinion
and come to our attention, or any future changes in laws.

            Respectfully submitted,
                     

 



--------------------------------------------------------------------------------



 



         

Schedule A
Citicorp USA, Inc.
Bank of America, N.A., as successor by merger to Merrill Lynch Bank USA
Bank of America, N.A.
Lloyds TSB Bank PLC
Bank of Scotland PLC (formerly The Governor and Company of the Bank of Scotland)
Credit Suisse AG, Cayman Islands Branch FKA Credit Suisse, Cayman Islands Branch
HSBC Bank (USA), N.A.
JPMorgan Chase Bank, N.A.
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
Barclays Bank PLC
BNP Paribas
Deutsche Bank AG New York Branch
Woodlands Commercial Bank f/k/a Lehman Brothers Commercial Bank
UBS AG, Stamford Branch
Wells Fargo Bank, N.A.
The Bank of Nova Scotia
Sumitomo Mitsui Banking Corporation
Royal Bank of Canada
Australia and New Zealand Banking Group Limited
Morgan Stanley Bank, N.A.
Toronto Dominion (Texas) LLC
Westpac Banking Corporation
BMO Capital Markets Financing, Inc.
The Bank of New York Mellon
Mizuho Corporate Bank, Ltd.
Standard Chartered Bank
Intesa Sanpaolo S.p.A.

 



--------------------------------------------------------------------------------



 



Annex A
See attached.
ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



EXHIBIT M

FORM OF REQUIRED COLLATERAL DETERMINATION CERTIFICATE

See Attached
ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



EXHIBIT M
[FORM OF] REQUIRED COLLATERAL DETERMINATION CERTIFICATE
INTERNATIONAL LEASE FINANCE CORPORATION
                     __, 20__
     This Required Collateral Determination Certificate is delivered pursuant to
Section [9.1.3][9.16(a)][9.18(b)][9.19] of that certain Credit Agreement, dated
as of October 13, 2006, as amended by Amendment No. 1, dated as of April 16,
2010 (as further amended, restated or otherwise modified from time to time, the
“Credit Agreement”), among International Lease Finance Corporation, a California
corporation (the “Company”), the financial institutions party thereto from time
to time (the “Banks”), and Citicorp USA, Inc., as administrative agent and
collateral agent for the Banks (in such capacity, the “Agent”). Capitalized
terms used and not defined herein have the meanings given to such terms in the
Credit Agreement.
     The undersigned hereby certifies in his/her capacity as [Chief Financial
Officer] [Treasurer] [Controller] of the Company and not in his/her individual
capacity, that:

  (i)   The Required Collateral Determination Date is ___, 20___;     (ii)   The
aggregate outstanding principal amount of the 2012 Committed Loans as of the
Required Collateral Determination Date is $                    . For the
avoidance of doubt, any payment or prepayment of the 2012 Committed Loans on or
before the Required Collateral Determination Date has been taken into account;  
  (iii)   The Required Collateral Amount for such Required Collateral
Determination Date is the amount listed in clause (ii) above multiplied by 4/3,
which is $                     [and the Minimum Required Collateral Amount for
such Required Collateral Determination Date is [33.33%][66.66%] of the Required
Collateral Amount, which is $                    ];     (iv)   The Aggregate
Collateral Value as of such Required Collateral Determination Date is
$[                    ];     (v)   The Aggregate Collateral Value [is][is not]
greater than or equal to the [Minimum] Required Collateral Amount;         [(vi)
The Company will, within [65][95] days (or such longer period of time, up to
25 days, which is reasonably acceptable to the Collateral Agent) following the
delivery of this Required Collateral Determination Certificate,

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



      designate by a supplement to Schedule 9.18 delivered to Agent [additional
Eligible Aircraft][a Replacement Aircraft] and such other documents required to
be delivered to Agent pursuant to Section [9.18(b)][9.19] of the Credit
Agreement;]         [(vi) The Company will, within three Business Days following
the delivery of this Required Collateral Determination Certificate, Cash
Collateralize the 2012 Committed Loans in an amount equal to the difference
between the Minimum Required Collateral Amount set forth in clause (iii) above
and the Aggregate Collateral Value set forth in clause (iv) above, which is
$[                    ];]         [(vi) The Company will ratably prepay [all of
the Committed Loans][a portion of the Committed Loans in the amount of
$                    ] within the expiration of the time period provided in
Section [9.18(b)][9.19][13.8(a)(iv)] of the Credit Agreement;]        
([vi][vii]) Set forth on Annex I attached hereto is a complete list of all
Eligible Aircraft as of such Required Collateral Determination Date (which list
shall replace any previously delivered Schedule 9.18 upon delivery of this
Required Collateral Determination Certificate), together with computations of
the Aircraft Value with respect to each such Eligible Aircraft based on the
Appraisal Reports most recently delivered (or required to be delivered), and an
Appraisal Report of any additional Eligible Aircraft or any Replacement Aircraft
added to the list of Eligible Aircraft since the immediately preceding Required
Collateral Determination Date.

ILFC Amendment No. 1 to 2011 Facility

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned [Chief Financial Officer] [Treasurer]
[Controller] of the Company has signed this Required Collateral Determination
Certificate as of the date first written above.

                  By:           Name:           Title:        

ILFC Amendment No. 1 to 2011 Facility

-4-



--------------------------------------------------------------------------------



 



ANNEX I
SCHEDULE 9.18
ELIGIBLE AIRCRAFT
ILFC Amendment No. 1 to 2011 Facility

-5-